Case: 4:16-cv-01543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 1 of 56 Page|D #: 3826

 

 

FOR THE CASE OF
Cynthia Hoops v l\/|edica| Reimbursements 0f

America, |nc. et al

TRANSCR|PT OF
|\/|isti Voorhies
June 26, 2017

 

Stone george

CGU F¥T REPOF{T[NG
2020 Fie|dstone PkWy
Suite 900 - Pl\/lB 234
Frank|in, TN 37069
(615) 268-1244

 

EXHIB\T

 

§ 1

________________..

Case: 4:16-cv-01543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 2 of 56 Page|D #: 3827

 

 

This transcript is intended for
your law firm’s own use. |f you
Wish to share this transcript With
an outside law firm, log back in to
your CaseP|annerPro account

and click the Share button.

For questions, call (615) 268-1244
or send an emai| to nangeorge@stoneandgeorge.com

 

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 3 of 56 Page|D #: 3828

 

 

 

Page l Page 3
i. uNiTED sTATEs DisTRicT couRT 1_ lN D E X
2 RN
` WITN :
3' ESS
4_ MISTI VOORHIES
cYNTiiiA HooPs, ) Direct Examination By Mr. Schwartz 5
5' _ _ ) Cross-examination By Mr. Allred 136
Plainliff, ) 5
6. ) '
vs. )No. 4:16-Cv-01543-AGF 6.
7- ) 7.
MEDiCAL REiMBuRsEi\/i ENTS oF )
8. AMERiCA, iNc. AND MERCY ) 8-
HosPiTALs EAsT coMMuNiTiEs,) 9.
9- )
Defendarils. ) 10'
10. ) l 1.
__‘.............-.--.-`-`.--- 12'
ii. 13
12. '
13. Deposition of: 14-
i4. 15 .
15. MisTi vooRiiiEs 16'
16. 17
i7. Taken on behalf orihe Piainiirf `
lgl 18.
19. J\me 26, 2017 19.
20. 20.
Zl. 21
22. ------- -- ------------ 22
CASSANDRA M. BEiLiNG, CCR, LCR# 371 '
23. sToNE & GEORGE couRT REPORTiNG 23.
24 2229::0'3“;‘;§:§;"3¥ 24. ** Reporter's Note: All names are spelled
. L\l e ' . . .
Franklin, Tcnnessee 37069 phonetically unless otherwise provided to the
25. 615.221.1089 25. Reporter by the parties.
Page 2 Page 4
1 APPEARANCF»S= l. The deposition of MISTI VOORHIES Was taken
2 . . .
mike pla;m;m 2. by counsel for the Plaintiff, pursuant to notice,
3 . .
HOLLORAN SCHWARTZ & GAERTNER, Lu, 3. at the offices of Medical Reimbursements of
4- "‘“°"‘"YS“‘L““' 4. Arnerica, Inc., 6840 Carothers Parkway, Franklin,
By; 'I`homas E. Schwartz, Esq_
5. 9200 Lii;;ingerizoad 5. Tennessee, on June 26, 2017, for all purposes
Sl. Louls,Missouri 63144 . . . .
6_ (314)772.3989<;,).0.1¢) 6. under the Missouri Rules of Civil Procedure.
(3|4) 279-1333 (fz\x)
7. ischwar\z@holloi'anlaw corn 7 '
s 8. It is agreed that Cassan`dra M. Beiling,
9 For Def`endanl Medical Reimbursemenls ofAmerica: . . .
10_ DENTONS US, LLP 9. being a licensed court reporter in the state of
A“°m¢ys m L"*W 10. Tennessee ma swear the Witness and that the
ll. By; Slephen O‘Bn`en, Esq _ j _ y _ ’ _ _
oneMeiwpoman square,suii=aooo l 1. reading and signing of the completed deposition by
12 Sl Louis, Missouri 63102 12 h . . d
(314)259-5904(¢»)10.1¢) . f 6 WltneSS are not Waive .
13 (3|4) 566-0468 (fax) 13
stephen obrien@dcn|ous com '
14 14.
l5
For Defendanl Mercy Hospilals Easi Communilies: 15 -
16- 16 * * *
THOMPSON COBURN, LLP '
17_ Attomeys al Law 17
By: Allen D.Al|rcd, Esq
is one us Bank wm 18.
Sl Louis, Missouri 6310] 19
19 (314) 552»6000 (phone) '
(314) 552-7000 rrax) 20
20. aa|lrcd@ihompsoncoburo wm '
21 . 2 1 .
22
Also Preseni: 22'
23. 23.
Chad Powers, Esq.
24. General Counsel for Mcdical Rcimbursemenls 24.
ofAmerica, loc
25_ 25.

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 4 of 56 Page|D #: 3829

 

 

 

Page 5 Page 7
ll ******** ldo?
2. MISTI VOORHIES 2. A. We handle any incoming claims and We
3. (Was thereupon called as a Witness and, 3. coordinate insurance benefits for the patient.
4. after having been first duly sworn, Was examined 4. Q. Tell me what you mean by handling
5. and testified as follows:) 5. incoming claims.
6. DIRECT EXAMINATION 6. A. So the hospital will send us over bills.
7. BY MR. SCHWARTZ: 7. Once the bill has been put into the system and an
8. Q. Can you state your name for the record. 8. account created, that's when it would come over to
9. A. Misti Voorhies. 9. me to coordinate the insurance benefits.
10. Q. And Where do you live, Ms. Voorhies? 10. Q. And tell me What you mean by
ll. A. Murfreesboro, Tennessee. l l. coordination of insurance benefits.
12. Q. Okay. Can you tell me a little bit 12. A. We try to verify what insurances are
13. about your educational background. 13. available to the patient, starting with MedPay
14. A. Graduated from high school in '01 and 14. first, then health, and then liability, slash,
15. attended MTSU for a few semesters. 15. attorney.
16. Q. Where did you go to work after that? 16, Q. Okay. And how was it that you went
17. A. Walmart. 17. about determining what insurances Were available?
18. Q. Okay. And how long Were you at Walmart? 18. A. Sometimes We got the insurances from the
19. A. Seven years, I believe, roughly. 19. hospital. Other times We would call the patient.
20. Q. So about when to When? 20. And then whatever Was missing, we would just
21. A. It Would have probably been '02 to ‘10, 21. obtain from those two sources.
22. roughly. 22. Q. Okay. Did you Work on a particular team
23. Q. Okay. And what did you do there? 23. when you were first hired on?
24. A. Cashier and customer service, up front. 24. A. Yes.
25. Q. Okay. Where did you go after Walmart? 25. Q. What team did you work on?
Page 6 Page 8
l. A. I went to -- I believe it Was MSM. It's l. A. Do you mean, like, supervisor?
2. called MSM Industries, in Smyrna. 2. Q. Did you work for a team for a certain
3. Q. What do they do? 3. location or a certain hospital system?
4. A. They handle under-laminate for your 4. A. It Was -- there was a number of
5. carpet, nonslip. 5, hospitals in the team. I couldn't tell you What
6. Q. How long Were you there? 6. they Were at this point.
7. A. Probably two years. 7. Q. Okay. How long did you hold the job of
8. Q. Okay. And where did you go to Work 8. a first-party claims rep?
9. after MSM? 9. A. I've been there seven years, so l would
10. A. I Was at Verizon call center. 10. say probably about five years.
ll. Q. How long were you at Verizon? ll. Q. Does that take us to about 2015?
12. A. Probably around three years. 12. A. Correct.
13. Q. That brings us to about What year? 13. Q. Okay. Were you promoted?
14. A. So ten, twelve -- so my years are a 14. A. Iwas.
15. little off. I started here in 2010, so 15. Q. And What Were you promoted to?
16. Q. Okay. That's all right. 16. A. Team lead.
17. A. It's off`. It's definitely off`. 17. Q. And what team did you lead?
18. Q. Did you go to MRA after Verizon? 18. A. It would have been my supervisor at the
19. A. Yes. 19. time. So l was transferred to another team.
20. Q. All right. And when do you believe that 20. Again, different facilities. I couldn't tell you
21. you hired on at MRA? 21. Which facilities they were. But I Was under
22. A. It was June 21st of 2010. 22. another supervisor, and I Was his team lead.
23. Q. Okay. And what were you hired on as? 23. Q. Okay. So does each -- strike that.
24. A. First-party claims rep. 24. Who was the supervisor that you worked
25. Q. And what does a first-party claims rep 25. under when you Were first promoted to a team lead?

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 5 of 56 Page|D #: 3830

 

 

 

Page 9 Page 11
1. A. Oscar. 1. A. I did end up having two, yes.
2. Q. What‘s Oscar's last name? 2. Q. Okay. Were there two team leads in
3. A. Beunrostro. I could not tell you how to 3. place in 2015, When you joined?
4. spell it. 4. A. I don't remember
5. Q. How long did you hold the job of team 5. Q. Who were the team leads?
6. lead? 6. A. At that time, it would have been a
7. A. About a year 7. Chrisy Harkins. She was the one over Mercy. And
8. Q. What did you do after that? 8. then I had another one that Worked the other team,
9. A. Became a supervisor 9. which was Chris Fleming.
10. Q. What was the name of the group that you 10. Q. What was the other team referred to as?
11. supervised? 11. A. They're not referred to as anything
12. A. It's just Team 3. 12. They're just Team 3.
13. Q. How long did you hold the job of 13. Q. Is Chrisy Harkins still With MRA?
14. supervisor over Team 3? 14. A. Yes.
15. A. I'm still a current supervisor 15. Q. What is her position now?
16. Q. Okay. Do you know what year it Was that 16. A. Still team lead.
17. you took thejob as supervisor of Team 3? 17. Q. For Mercy?
18. A. It Would have been, I think -- I think 18. A. Yes. Well, for both teams now.
19. August of last year Would been a year, so it 19. Q. That position was consolidated?
20. probably Would have been '15. So, again, my years 20. A. Correct.
21. are probably off by a year. 21. Q. What do you call the folks that worked
22. Q. Okay. How many people Were Working in 22. under Chrisy Harkins on the Mercy team?
23. Team 3? 23. A. They're just considered Team 3.
24. A. When I first took over, I believe there 24. Q. But are they considered first-party
25. Were roughly 14 to 15. 25. billing reps or --
Page 10 Page 12
1. Q. And can you categorize those 14 to 15 1. A. Yeah. All of them are just considered
2. employees for me. 2. auto claims reps.
3. A. What do you mean by "categorize"? 3. Q. Is there any difference between an auto
4. Q. Well, What they did or What hospitals 4. claims rep and a first-party claims rep?
5. they do Work for or -- 5. A. No. It Was just renamed.
6. A. There's about seven that Worked for 6. Q. Do you know when that took place?
7. certain facilities Again, they range, as far as 7. A. I don't remember
8. states, from Illinois to loWa. And then I had 8. Q. Do the auto claims reps Work with
9. four or five that worked strictly Mercy accounts. 9. insurance other than first-party insurance?
10. Q. Okay. When you first got to Team 3 -- 10. A. We do. We handle all the insurances
11. strike that. 11. until we finish first-party. And then it gets
12. Was the Mercy account at MRA already in 12. moved on to another department.
13. place by the time you became supervisor of Team 3? 13. Q. Okay. Tell me what you mean by handle
14. A. Yes. 14. all insurances.
15. Q. Who Was supervising Team 3 before you? 15. A. So we try and figure out What all
16. A. I don't know. 16. insurances are available; first-party health and
17. Q. Did you have to do anything to 17. liability. We Will bill them as We see them, as
18. transition into the supervisory task of overseeing 18. far as coordination is concerned. And then after
19. the MRA account for Mercy? 19. that, once first-party is resolved, we move that
20. A. No. 20. account to the next department.
21. Q. There Wasn't anything that you had to 21. Q. When you said you bill them in the order
22. meet with the previous supervisor to deal With? 22. that you see them, can you explain that to me?
23. A. No. 23. A. So if a patient has commercial health,
24. Q. Did Team 3 have any team leads that 24. we would not bill liability. If` a patient has no
25. worked under you? 25. health or government health, we would bill

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 6 of 56 Page|D #: 3831

 

 

 

Page 13 Page 15
1. liability. 1. Q. Have you had any conversations about
2. Q. Do you ever bill commercial health 2. this case With anyone other than a lawyer?
3. insurance? 3. A, I have not.
4. A. Some -- some provider, we do bill 4. Q. Have you gone back and looked at any
5. health. Not my team, no. 5. documents relating to Cindy Hoops?
6. Q. Okay. So is it fair to say that Team 3 6. A. No.
7. never bills commercial health? 7. Q. Have you gone back to look at any data
8. A. Correct. 8. on a computer --
9. Q. And MRA never bills commercial health 9. A. No.
10. for Mercy? 10. Q. -- relating to Ms. Hoops?
11. A. Correct. ll. A. No.
12. Q. We‘re going to come back to some of` 12. Q. Do you know what month you became the
13. that, but can you tell me the individuals who have 13. supervisor of Team 3?
14. Worked on the Mercy team since you'Ve been there? 14. A. August. I believe it was '15. 2015.
15. A. l can try to remember them all. 15. Q. And you don't know Who was Working on
16. Currently, I have -- well, currently my entire 16. the Mercy account, either as team leader or
17. team Works Mercy, because We've consolidated my 17. supervisor, prior to you in August of 2015?
18. team. So right now there's Chris Fleming, Dean 18. A. No. No, sir. Not offhand.
19. Heckman, Mattie Marhine, Melissa Hunt, Catherine 19. Q. When you came on as supervisor of Team 3
20. Richard, Gladys Hale, Nicole Wilson, Amanda 20. and became responsible for the Mercy account, Who
21. Muleman, Shallyn Mosely, and Chrisy Harkins. 21. did you report to?
22. Prior, it Would have also included Tara 22. A. Kristina Jolley.
23. Love. I believe that's all that can I remember at 23. Q. And in August of 201 5, What was Kristina
24. this time. 24. Jolley's title or job?
25. Q. Is Tara Love still with MRA? 25. A. I don't know the official title. She
Page 14 Page 16
1. A. She is not. l. was manager over the auto department
2. Q. Do you know why she left? 2. Q. Do you still report to her today?
3. A. Ido. 3. A. Ido.
4. Q. Why? 4. Q. Do you know how long Ms. Jolley has been
5. A. Falsification of her time card. 5. with the company?
6, Q. You listed out several people that are 6. A. I do not.
7. currently on Team 3. Which of those individuals 7. Q. Was Ms. Jolley at MRA When you joined
8. Worked on the Mercy account, exclusively, prior to 8. the company?
9. the consolidation? 9. A. In 2010?
10. A. Shallyn Mosely, Chrisy Harkins, Nicole 10. Q. Yes, ma'am.
1 l. Wilson, Amanda Muleman, and Tara Love. 1 l. A. I believe so, yes.
12. Q. Ms. Voorhies, When did you first learn 12. Q. So you report to Kristina Jolley as the
13. about this case? 13. supervisor ofTeam 3?
14. A. Last Week. 14. A. Yes.
15. Q. Prior to last Week, you never heard 15. Q. How many other teams like yours report
16. about any litigation involving Ms. Hoops? 16. to Ms. Jolley?
17. A. Never. 17. A. For the auto department, there Would be
18. Q. Did Ms. Love tell that she Was giving a 18. three other teams.
19. deposition in this case? 19. Q. I take it those are Teams 1, 2, and 4?
20. A. She did not. 20. A. Correct.
21. Q. Do you recall anyone coming to you prior 21. Q. Does she supervise any other teams other
22. to last week asking you for any information you 22. than the auto department teams?
23. may have had regarding Cindy Hoops' account here 23. A. Currently, yes.
24. at MRA? 24. Q. What other teams does she supervise?
25 A. Nobody. Never. 25 A. TPL and PCC and Health.

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 7 of 56 Page|D #: 3832

 

 

 

Page 17 Page 19
1. Q. l got the TPL and the Health. What Was l. liability"?
2. the other? 2. A. So if an account is under a thousand
3. A. PCC. 3. dollars, we Would not pursue liability.
4. Q. What is PCC? 4. Q. But you still might pursue MedPay?
5. A. Our patient contact center 5. A. Correct.
6. Q. Do you know who -- strike that. 6. Q. Do you believe that that's What the
7. Do you know when Ms. Jolley began 7. threshold is, $1,000?
8. supervising those other three groups? 8. A. lt is $1,000.
9. A. l don't. 9. Q. Okay. l'm sorry. Go ahead.
10. Q. Do you know Who was supervising those 10. A. lt lists if we are liability-elect for
ll. other groups before Ms. Jolley? l 1. certain government payers.
12. A. Not offhand. 12. Q. What does that mean?
13. Q. When you joined the Team 3 as supervisor 13. A. So some clients want us to pursue the
14. over the Mercy account, did you have to do some 14. liability carrier before we bill or pursue
15. things to learn about What the nature of MRA's 15. government health, Medicare. When l say "we,"
16. account with Mercy Was? 16. that doesn't mean MRA. lt just means the
17. MR. O'BRIEN: Object to the form. 17. hospital. So the hospital Wants to pursue and
18. BY MR. SCHWARTZ: 18. bill Medicare before liability.
19. Q. Let me ask a different question. lt was 19. Q. And what does Mercy do in that regard?
20. a bad question. 20. MR. ALLRED: Objection. Beyond the
21. When you joined Team 3, What did you do 21. scope of the allowed discovery in this case. No
22. to familiarize yourself With the Mercy account? 22. relevance to the facts of this case, which
23. A. l reviewed the client profile. 23. discovery is limited to regarding Ms. Hoops.
24. Q. Okay. What is the client profile? 24. BY MR. SCHWARTZ:
25. A. lt lists specific information pertaining 25. Q. You can answer
Page 18 Page 20
1. to that client. Do we bill government health for 1. MR. O'BRIEN: I'll join the
2. them? Do we pursue liability for them? Things of 2. objection, though. lt doesn't have anything to do
3. that nature. 3. with Hoops's claims whatsoever
4. Q. Okay. l want to go through that with 4. You can answer
5. you. Where would you find the client profile? 5. THE WlTNESS: 1 believe it's
6. A. Several areas. lt would be attached -- 6. Medicare. I'm not sure What other government
7. there's a hyperlink in each account that we can 7. payers offhand, but we would pursue liability
8. click on. Ther`e's also one on our main Share 8. before we ask the client to bill Medicare.
9. Point page. 9. BY MR. SCHWARTZ:
10. Q. Does the client profile look the same 10. Q. Okay. Can you continue on with what
11. whether 1 access it by a hyperlink in each account ll. else -- What other information is in the client
12. or the main Share Point page? 12. profile?
13. A. Exactly the same. 13. A. lt Would list our account managers for
14. Q. How many pages is it, roughly? 14. Mercy. lt would --
15. A. I Would say roughly, maybe ten. That's 15. Q. Do you know who they are?
16. a guess. 16. A. lt is -- you put me on the spot. 1
17. Q. Will you take me through and tell me, as 17. can't think of, offhand. l'm sorry.
18. best you recall, what information Would be on 18. Q. Okay. ls there more than one?
19. Mercy's profile page? 19. A. There‘s only one.
20. A. lt would list their tax l.D., their 20. Q. ls it a man or a woman?
21. mailing address, their billing address, whether or 21. A. 1 don't remember
22, not we would Work premises accounts. lt lists 22. Q. ls that somebody you regularly speak
23. their liability, so what their threshold is for 23. with?
24. liability if we were to pursue it. 24. A. l know who it is.
25 Q. What does that mean, "threshold for 25. Q. Okay. Great.

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 8 of 56 Page|D #: 3833

 

 

 

Page 21 Page 23

l. A. lt's Jackson. lt's a male. l believe l. THE WlTNESS: l would have to look

2. his last name is Tucker. 2. at it. l don't know.

3. Q. Go on with the client profile, please. 3. BY MR. SCHWARTZ:

4. A. lt will list if we accept any discounts 4. Q. ln your experience7 does State Farm

5. for MedPay. So sometimes MedPay carriers will 5. MedPay use a bill reviewer?

6. allow discounts. 6. A. l don't remember

7, Q. l'm not following. What is that? What 7. Q. What else Would be in the client

8. is a discount for MedPay? 8. profile?

9, A. So a client may have a contract with, 9. A. Without looking at it, l don't remember
10. let's say, Coventry, which is a bill reviewer So 10. Those Would be some of the main points that would
11. if the client has a contract with them, We may 1 1. be listed in the profile.

12. accept a 75 percent payment. 12. MR. SCHWARTZ: Stephen, has the

13. Q. And when you say the client may have a 13. client profile for Mercy been produced in this

14. contract, do you mean Mercy -- or the hospital? 14. case?

15. A. The hospital. 15. MR. O'BRIEN: l don't think so.

16. Q. And would that contract be with the 16. BY MR. SCHWARTZ:

17. MedPay insurer? 17. Q. You had said that this client profile

18. A. (No verbal response.) 18. can be accessed by Way of a hyperlink in each

19. Q. Who would the contract be with that it 19. account. Can you explain that to me.

20. allows you to discount? 20. A. Each bill that comes in is attached to

21. MR. O'BRIEN: Object to legal 21. an account, the account number that We get from

22. conclusions and object to foundation. 22. the provider And at the bottom of our program,

23. But if you understand the question 23. it will list the account number, it Will list

24, and can answer it, you can answer it. 24. provider that's associated with it, and it will

25. MR. ALLRED: l join. 25. list, l believe, the date of service. And you can
Page 22 Page 24

l. THE WlTNESS: l believe it would be 1. click on the provider's name, and that's When it

2. between the bill reviewer and the hospital. I'm 2. will pull up the client profile.

3. not 100 percent. 3. Q. Do you know if the client profile is

4. BY MR. SCHWARTZ: 4. updated from time to time?

5. Q. What is a bill reviewer? 5. A. lt is.

6. A. A third party. So State Farm would send 6. Q. Do you know Who is responsible for

7. their bill to be reviewed by another company. 7. updating the client profile at MRA?

8. Q. Do you know if Mercy accepts any 8. A. l don't know of everybody that would be.

9. discounts with any providers? 9. l can tell you that .lackson would be one of them,
10. MR. ALLRED: Objection. Lack of 10. since he's the account manager
11. foundation as to this witness testifying about l 1. Q. Can anyone at MRA update the profile?
12. Mercy's procedures with regard to bill collection. 12. A. No.

13. No foundation, and no establishment of her 13. Q. So in other words, access to changes for
14. knowledge Just guesswork. 14. the client profile can only be made by Mercy.
15. MR. SCHWARTZ: Yeah. Let me 15. A. That l don't know.

16. rephrase the question. 16. Q. Do the auto claims reps have access to
17. BY MR. SCHWARTZ: 17. the client profile?

18, Q. What does the patient profile -- strike 18. A. Yes.

19. that. 19. Q. Are they trained on how to access the
20. What does the client profile form say in 20. client profile?

21. regards to the Mercy program in accepting 21. A. Yes.

22. discounts for MedPay? 22. Q. Are they encouraged to look at the

23. MR. O'BRIEN: lf you know What it 23. client profile in the course of their work in
24. says. And don't guess or speculate. But if you 24. processing MedPay claims?

25, know, you can answer 25. A. Yes.

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-Ol543-AGF Doc. #: 159-1 Filed: 10/12/18 Page: 9 of 56 Page|D #: 3834

 

 

 

Page 25 Page 27
l. Q. Can you give me, in your experience, l. You‘re going to have to swear me in
2. different scenarios Where an auto claims rep may 2. next.
3. need to access the Mercy client profile? 3. BY MR. SCHWARTZ:
4. A. To see if we work premises accounts, to 4. Q. Ms. Voorhies, let me show you what has
5. see if We work comp accounts, what the threshold 5. been marked as Exhibit 5 in the O'Connell
6. is to pursue a liability, if We‘re liability-elect 6. deposition, which is the Mercy Shared
7. for certain government payers. Those would just 7. Understanding document. l'll have you take a look
8. be a few. 8. at that and tell me if you've ever seen that
9. Q. Getting back to where We were prior to 9. before.
10. getting into the client profile, l asked you what 10. A. (Reviews document.) lt does not look
ll. you did to familiarize yourself with the Mercy ll. familiar, no.
12. account at MRA when you became supervisor of 12. Q. Were there any other notes or memoranda
13. Team 3. Was there anything else that you Would 13. or other documents available to you, other than
14. have needed to look at when you became responsible 14. the client profile, that told you what Work MRA
15. for the Mercy team to familiarize yourself with 15. did for Mercy?
16. the Mercy account? 16. A. Not that l can recall.
17. A. No. 17. Q. Prior to -- Well, strike that.
18. Q. That Was the quintessential document? 18. So can you tell me, as best you
19. A. Correct. 19. understand it, What MRA does for Mercy on the
20. Q. Was there any other information 20. Mercy account?
21. available to you, if you wanted to look at it, to 21. A. We would receive the account. lt would
22. have an understanding as to What MRA -- strike 22. be reviewed for leads. So auto insurance, Whether
23. that. 23. there's auto, health, or liability insurance. We
24. Was there any other information that was 24. Would then coordinate those insurance benefits
25. available to you that you didn't access that would 25. starting With MedPay first. From there, once
_ Page 26 Page 28
1. have provided you information on what MRA does for l. resolved -- by "resolved," it means whether MedPay
2. Mercy? 2. is exhausted, We received payment, there is no
3. A. Not that 1 can think of. 3. MedPay -- We Would move the account along,
4. Q. Have you ever seen the document that has 4. depending on what type of health insurance or if
5. been marked as Exhibit 1? 5. there is no health insurance.
6. MR. O'BRlEN; To Mr. O'Connell‘s 6. For Mercy, iri particular, if there was
7. deposition? 7. Medicare and liability, We would bill liability
8. MR. SCHWARTZ: Yes. 8. and send it over to the liability department if it
9. THE WITNESS: (Reviews document.) 9. was over $1,000 balance.
10. No. This does not look familiar 10. lf there is no health, same process. We
1 l. BY MR. SCHWARTZ: ll. would bill liability, send it over to liability to
12. Q. Okay. 12. track if it Was over $1,000. lf there was
13. MR. ALLRED: Off the record, Tom. 13. commercial health, We would return it back to the
14. (Whereupon, Mr. Allred exits the room 14. hospital for them to bill commercial at that time.
15. following an off-the-record discussion.) 15. We would request them to go ahead and bill
16. MR. SCHWARTZ: And for the record, 16. commercial at that time.
17. Exhibit l from the O'Connell deposition is the 17. (Mr. Allred enters the room.)
18. Accident Claims Management Agreement between MRA 18. BY MR. SCHWARTZ:
19. and Mercy; is that correct? 19. Q. Does that summarize, basically, what MRA
20. MR. O'BRIEN: Well she doesn't 20. does for Mercy?
21. knoW. 21. A. Yes.
22. MR. SCHWARTZ: Well, no. I'm 22. Q. l Want to go through a couple of those.
23. asking you. 23. First, let's talk about receiving the account.
24. MR. O'BRIEN: That appears to be 24. A. Okay.
25. the document that you have there, yes. 25. Q. What does that mean for the MRA/Mercy

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 10 0156 Page|D #Z 3835

 

 

 

Page 29 Page 31
l, account? l. to MRA to start an account for a patient, and how
2. A. Typically, for any provider, we would 2. it comes?
3. get a bill electronically, and our data entry 3. A. l don't.
4. department Would input that into the system and 4. Q. ls that not something that you regularly
5. create an account for us to review. 5. Work with?
6. Q. And When you say you receive a bill 6. A. l don't. lt's a completely different
7. electronically, can you describe that for me? 7. department, so l would not have any real knowledge
8. A. You mean, like, what type of bill? 8. of how it comes over.
9. Q. Yeah. 1 mean, is it a collection of 9. Q. Okay. Could you explain to me the
10. paperwork? ls it a simple form? 10. department that receives that information and tell
ll. A. That l don't know. ll. me about that.
12. Q. Do you regularly see it? 12. A. lt‘s data entry. So they handle any
13. A. l only see it once the account is 13. incoming accounts and claims that We get.
14. created, Which, at that point, it becomes a UB-04. 14. Q. So for a new patient, the information
15. So before it gets to me, l don't know if it comes 15. sent to MRA from Mercy goes first to the data
16. over as a UB-04 or if it's just information that 16. entry department?
17. they create into a UB-04. l don't know. 17. A. l believe so, yes.
18. Q. Okay. Can you tell us what a UB-04 is? 18. Q. Are there any data entry department
19. A. A bill. That's the only thing l know it 19. employees that specifically Work the Mercy
20. as. 20. account?
21. MR. SCHWARTZ: Exhibit 26, Mercy 30 21. A. l don't know.
22. through 34. 22. Q. Do you know who is the supervisor of the
23. MR. O'BRIEN: And you're only 23. data entry department?
24. showing her the UB-04 out of there? 24. A. The manager would be Michael Fields.
25. MR. SCHWARTZ: Yes. 25. Q. So Whatever Mercy sends over to MRA's
Page 30 Page 32
1. MR. O'BRIEN: Which is the first l. data entry department, the data entry department
2. page. 2. then Works on that information and presents that
3. MR. SCHWARTZ: Yes. 3. information in some format to the auto department;
4. MR. O'BRIEN: All right. 4. is that correot?
5. MR. SCHWARTZ: You've got a good 5. A. Yes.
6. memory. 6. Q. And What does the auto department
7. MR. O'BRIEN: l was just looking at 7. typically receive from the data entry department
8. it. 8. on Mercy patients?
9. BY MR. SCHWARTZ: 9. A. lt's an entire account that's been
10. Q. Ma'am, let me show you what's been 10. created, so it will list the bill. lt will list
11. marked as Exhibit 26. And l'm going to just ask ll. patient's information So contact information,
12. you about the first page of this document which l2. name, the account number, and then if there are
13. has been Bates-stamped Mercy 30. Will you take a 13. any leads that came over from the hospital. By
14. look at that for me, please. l4. "leads," again, l mean insurances, Whether that's
15. A. Okay. (Reviews document.) 15. auto or health.
16. Q. What is that document? 16. Q. Okay. So it has the patient contact
17. A. A UB-04. 17. information?
18. Q. Okay. ls that the form that you were 18. A. Correct.
19. talking about earlier? 19. Q. The billing information?
20. A. Yes. 20. A. Yes.
21. Q. All right. Does the billing in this 21. Q. And you said the third thing was leads?
22. UB-04 format come to MRA from Mercy, or does MRA 22. A. Yes.
23. create this form? 23. Q. Are those three things --
24. A. l don't know. 24. MR. O'BRIEN: l think she said
25. Q, Do you know what information Mercy sends 25 account number third, but

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4:16-cv-01543-AGF Doc.#: 159-1 Filed

2 10/12/18 Page: 11 0156 Page|D #Z 3836

 

 

 

Page 33 Page 35

1. BY MR. SCHWARTZ: l. A. (Nods head.)

2. Q. l'm sorry. Well, let me go back and 2. Q. Do you recall telling me that?

3. make sure. We have the patient information, the 3. A. Yes.

4. account number -- 4. Q. Tell me What you mean by that, What that

5. A. Correct. 5. means. And l Want to take it through a step at a

6. Q. --the bill -- 6. time.

7. A. Yes. 7. A. Okay. So if we have a no-fault

8. Q. -- and the leads. 8. first-party lead, We would call that insurance

9. A. And leads, yes. 9. carrier We would determine if a claim has
10. Q. Those are the four things that you 10. already been opened, and then We Would ask if
11. receive -- strike that. ll. MedPay is available for that patient.
12. Those are the four categories of 12. 1f we determine there is MedPay and the
13. information that the auto department receives from 13. claim has already been filed, We Would go ahead
14. the data department at MRA? 14. and obtain the adjuster‘s information and send the
15. A. 1 mean, there's other things we receive, 15. bill over to them,
16. like, l mean, they attach an entire account to 16. Q. 1 want to talk to you a little bit about
l7. give to us. So it's got the client profile 17. that. Where does the no-fault lead come from?
18. attached. lt's got the -- it's got Mercy. lt's 18. A. Several different ways.
19. got the provider's name, l mean, there's a lot of 19. Q. Okay. Explain to me What the various
20. different things that are attached to an account 20. Ways are.
21. other than those four things. 21. A. lt can come from the provider lt can
22. Q. What does that look like? Can you kind 22. come from a contact We had with the patient. Or
23. of describe it for me. ls it a -- 23. it can come from a program that runs in the
24. A. It's different tabs. So we have an 24. background to look for any claims that may be open
25. in-house built program. So when We get the 25. for the patient.

Page 34 Page 36

l. account, there's tabs. We just click on each tab 1. Q. And 1 take it if the provider gives you

2. and it'll -- it has different information iri each 2. the no-fault lead, it‘s in the information that

3. one. 3. you described as receiving the account?

4. Q. Okay. 4. A. Yes.

5. A. lt's hard to really explain. 5. Q. Okay. And then the next place that a

6. Q. Okay. But getting back to What MRA does 6. lead could come from, you said, is a patient

7. for Mercy, you said the first thing is, is you 7. contact; is that right?

8. receive the account. ls what you just described 81 A. Yes.

9. for me What you meant by receiving the account? 9. Q. Who at MRA does the patient contact for
10. A. Yes. 10, the Mercy account?
ll. Q. And then you said once you receive the 11. A. Again, it Will vary. lf there are no
12. account, you coordinate those insurance benefits, 12. leads on an account, then our PCC department would
13. starting with MedPay first; is that correct? 13. make contact to the patient.
14. A. Yes. 14. Q. PCC?
15. Q. Okay. Can tell me What you do next with 15. A. Yes. However, if there's a lead that
16. the information that you receive, 16. comes in and it's labeled as no-fault but we
17. A. l don't think l really understand your 17. determine it's liability, then my team Would keep
18. question. l'm sorry. 18. it and we would make a contact to the patient.
19. Q. Yeah. No problem. Back before We got 19. Q. Can you explain that to me.
20. into the account and how you receive it, you 20. A. So, for example, if a State Farm lead
21. basically gave me a summary of What MRA does for 21. comes over, we assume that it's no-fault until we
22. Mercy under the Mercy account. And you said after 22. call. So if my team called State Farm and we
23. you receive the account, the auto department 23. determined that's actually a third-party liability
24. coordinates those insurance benefits, starting 24. claim, we Would first see if they have
25. with MedPay first. 25. first-party. lf they don't, my team makes a call

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed

2 10/12/18 Page: 12 0156 Page|D #Z 3837

 

 

 

Page 37 Page 39
l. to the patient to see if they've opened a claim 1. A. Not regularly.
2. with their first-party carrier. 2. Q. What Would cause you to go back and
3. Q. l want to talk to you about the patient 3. listen to a recorded call?
4. contact. Are people in the auto department 4. A. For training purposes, if l'm looking at
5. trained as to what to say to the patient when they 5. a work review, if there is a complaint from any
6. call? 6, individual, Whether that's the patient, an
7. A. Yes. 7. insurance carrier. That's all l can think of
8. Q. Tell me about that. 8. right noW.
9. A. We explain that our calls are recorded. 9. Q. Do you know how long they're kept?
10. We explain coordination of benefits and how that 10. A. 1 don't.
11. Works, that their no-fault carrier is primary, and 11. Q. Are messages phone messages left for a
12. then We lay out the process of how we bill or how 12. patient recorded?
13. billing is done iri general. And then We ask if 13. A. Yes. Every outbound call is recorded.
14. they have opened a claim With their insurance 14. Q. You had said that the auto claims rep
15. carrier. 15. explains coordination of benefits to the patient.
16. Q. And how is the information provided to 16. Can you tell me how they go about doing that and
17. the auto claims reps as to what they should say? l7. what they say.
18. A. They get that information during 18. A. This Would not be verbatim. We Would
19. training. 19. explain -- we would confirm that they're in an
20. Q. And have you ever seen any written 20. auto accident. We would then state, "We're
21. documentation that sets forth what they're 21. coordinating your insurance benefits l
22. supposed to say when they contact the patient? 22. understand you were in an accident. lWould like
23. A. Yes. 23. to see if you have filed a claim with your auto
24. Q. You have seen that? 24. insurance." They would ask why.
25. A. Yes. 25. We Would say, "lt‘s a coverage on your
Page 38 Page 40
1. Q. And Where did you see that? l. no-fault -- or it's a coverage on your auto
2. A. It's in our training documents that are 2. policy, regardless of Who's at fault. lt Would be
3. on our Share Point page. 3. primary, and it would pay out to your limits until
4. Q. lf the patient doesn't answer the phone 4. you settle. Or if there is no settlement, because
5. and you get an answering machine, are MRA 5. there's no liability claim, it Would minimize your
6. employees told What to say on the message? 6. out-of-pocket expenses
7. A. l believe that is in our training as 7. From there, We let them know if they did
8. well, yes. 8. not have the coverage, We would bill their -- the
9. Q. And as best you recall, What does that 9. hospital would bill their health insurance and
10. training material say? 10. then liability would pay out once they have a
ll. A. l don't remember Something -- l don't ll, settlement, again, if there is a liability claim.
12. Want to guess l don't remember 12. Q. So the auto claims rep is told to tell
13. Q. Do you know how they identify 13. the patient that the patient's MedPay is primary?
14. themselves? 14. A. Yes.
15. A. As calling on behalf of the provider 15. Q. ls the auto claims rep trained or told
16. So they give their name. "l'm calling on behalf 16. how to handle a situation if the patient says,
17. of Mercy." That's how we identify ourselves 17. l'l'm not going to tell you Who my auto insurance
18. Q. Do you ever identify yourselves as MRA? 18. is With"?
19. A. Not to a patient. 19. A. Yes.
20. Q. You had said that the calls -- that the 20. Q. What do you do then?
21. patient is told that the calls are recorded. Are 21. A. We let them --
22. all calls recorded? 22. Q. Or -- strike that.
23. A. Not for everybody, but for my team, yes, 23. What are they told to do in that
24. every single call. 24. situation where the patient says that they won't
25. Q. Do you monitor those calls? 25. tell them who their auto coverage is with?

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 13 0156 Page|D #Z 3838

 

 

 

Page 41 Page 43
l. A. Well -- l. associated with that patient's information
2. MR. O'BRIEN: Object to relevance. 2. Q. Okay. What does somebody in the auto
3. lt's not our situation. 1 don't 3. department have to do to trigger that program that
4. THE WITNESS: We let them know -- 4. runs in the background?
5. at that point, We would send -- depending on their 5. A. My team, auto team, does nothing. lt's
6. health insurance, we would send the account back 6. not us. It's data entry.
7. to the hospital for health to be billed or We 7. Q. But do you have to -- does somebody on
8. would track the liability. 8. your team have to request that?
9. BY MR. SCHWARTZ: 9. A. No.
10. Q. ls the auto claims rep instructed how to 10. Q. Okay. So if the account is -- strike
11. handle a scenario Where the patient tells them 11. that.
12. that they don't want their MedPay billed? 12. When the account is received by data
13. A. Yes. 13. entry, if there's rio leads from the provider, then
14. Q. What? 14. the data entry department requests that this
15. MR. O'BRIEN: Same objection, to 15. program run in the background to go out and get
16, relevance lt's not our scenario here. This is 16. information?
17. beyond the scope of discovery. 17. A. Yes.
18, But you can answer his question. 18. Q. Okay. So someone in the data entry
19. THE WITNESS: We don't do anything 19. department runs this program prior to your
20. The same thing, depending on the health. What the 20. receiving the account from data entry?
21. situation is would determine what we do next, send 21. MR. O'BRIEN: Object to foundation.
22. it over to liability or return it. 22. lf you understand the process and
23. BY MR. SCHWARTZ: 23. know, you can answer his question
24. Q. Getting back to leads You had said 24. THE WlTNESS: Can you repeat the
25. that the MedPay lead might come from the provider 25. question?
Page 42 Page 44
1. and it might come from the patient, or there Was a l. BY MR. SCHWARTZ:
2. third category that you had mentioned, Which is a 2. Q. Sure. You were telling me about this
3. program that runs from the background, l believe, 3. third category of a lead, and it comes from a
4. is What you said, 4. program that runs in the background. And you had
5. A. Yes. 5. said that your department doesn't have anything to
6. Q. Tell me what you mean by that third 6. do With that, and your department doesn't even ask
7. category. 7. that that program be run. But it is run, if it is
8. A. lf there are no leads that come through, 8. run, by the data entry department prior to you
9. there's a button that data entry -- it's not a 9. receiving the account. Do l have that correct?
10. button; it's a selection. lt Will say actionable 10. A. Yes.
11. leads. They Would say no. And then a system goes ll. Q. Do you have any knowledge as to what
12. out and tries to locate a claim for the patient. 12. program is used or how it works in the data entry
13. So there's certain criteria that this program 13. department?
14. looks So the patient's name and some other items 14. A. l do not.
15. l'm not aware of runs in the background and it 15. Q. Can you tell by looking at the account
16. Will pull back any claims that are open for the 16. information that you receive from data entry
17. patient. 17. whether or not this program run iii the background
18. Q. So When you say that the program runs in 18. has been used for a particular patient's account?
19. the background, What do -- l'm not sure l 19. A. Yes.
20. understand that. 20. Q. How do you know that?
21. A. It's just a -- it just runs -- like, We 21. A. The bottom of the account, there is a
22. don't do anything. lt's just a system. lt -- l 22. notes tab, and if 1 click on that, l can see if
23. guess -- l don't how it works, to be honest. lt 23. that program ran or not.
24. just runs in the background lt just goes out 24. Q. All right. So at this point, by the
25 into internet World and pulls back claims that are 25. time you receive the information from the data

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 14 0156 Page|D #Z 3839

 

 

Page 45 Page 47
l. entry, you -- let's assume that you have a l. MR. O'BRIEN: What claim in this
2. no-fault lead What do you do With that no-fault 2. case relates to whatever conversations We might
3. lead? 3. have had with State Farm?
4. A. We would call the insurance carrier, ask 4. MR. SCHWARTZ: Most of them.
5. if a claim Was open, and then ask if there is 5. MR. O'BRIEN: You have no claims
6. no-fault coverage available to the patient. lf 6. about us making misrepresentations to State Farm,
7. there is, we would obtain the adjuster handling 7. as best 1 know, right?
8. that portion of the claim, and We Would send our 8. MR. SCHWARTZ: Well, l --
9. bill over to be on file 9. MR. O'BRIEN: Or any
10. Q. Okay. 10. representations to State Farm. So l guess l just
ll. MR. SCHWARTZ: Are you doing okay? ll. am missing the point.
12. THE WITNESS: Yes. 12. MR. SCHWARTZ: Well, at the heart
13. MR. SCHWARTZ: Anybody need a break 13. of our whole cause of action is how Mercy and MRA
14. or anything before we get into another area? l4. billed the auto MedPay.
15. (No verbal response.) 15. MR. O'BRIEN: Right.
16. BY MR. SCHWARTZ: 16. MR. SCHWARTZ: We claim that they
17. Q. Are calls to the no-fault insurance 17. shouldn't have
18. carrier recorded? 18. MR. O'BRIEN: On what basis.
19. A. Yes. 19. MR. SCHWARTZ: lt's in our
20. Q. Are auto claims reps trained as to What 20. petition.
21. to say to the insurance company? 21. MR. O'BRIEN: Well, okay. You --
22. A. Yes. There's not a particular verbiage, 22. okay.
23. but they are trained to ask certain questions 23. MR. SCHWARTZ: lmean, it's
24. Q. ls it similar to how they're trained to 24. certainly relevant and discoverable 1 mean,
25. speak to a patient? 25. if-- if, you know --
Page 46 Page 48
1. A. (No verbal response.) l. MR. O'BRIEN: What‘s relevant and
2. Q. 1 mean, in other Words, is it the same 2. discoverable?
3. kind of guidelines or is there a script or -- how 3. MR. SCHWARTZ: How they Went about
4. is the training? 1 have not seen the training, 4. calling and making a claim.
5. A. The patient calls have a particular -- 5. MR. O'BRIEN: l'd like discovery on
6. Well, if We leave a message there's a particular 6. why you think there's a claim, why you think that
7. script. But no, there's -- l don't think there's 7. has any pertinence whatsoever, because l don't
8. a particular script for either one. 8. think there's a legal basis to any of this stuff.
9. Q. Okay. Are there guidelines? 9. MR. SCHWARTZ: Well, you can direct
10. A. Yes. 10. her not to answer
11. Q. Tell me about the guidelines as you 11. MR. O'BRIEN: l -- okay. l will
12. recall them. 12. not instruct her not to answer, but l think this
13. MR. O'BRIEN: ls there a point to 13. is all pointless, and l think it's beyond the --
14. any of this? 14. it's certain -- I'm not hearing anything that
15. MR. SCHWARTZ: Yes. 15. relates to Hoops.
16. MR. O'BRIEN: l guess l'm just 16. THE WITNESS: l don't remember the
17. missing the relevance of what training our people 17. question.
18. have in talking to insurance adjusters 18. MR. SCHWARTZ: l'm sorry. Can you
19. MR. SCHWARTZ: Well, We don't know 19. go back and read it.
20. What MRA told State Farm when State Farm called 20. (Whereupon, the requested question
21. We haven't been provided a recording of that. We 21. was read back by the reporter.)
22. haven't seen a transcript of that. 22. THE WITNESS: To an insurance
23. MR. O'BRIEN: And What claim 23. carrier, correct?
24. relates to whatever We might have said about 24. BY MR. SCHWARTZ:
25. MR. SCHWARTZ: I'm sorry? 25. Q. Yes, ma'am.

 

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 15 0156 Page|D #Z 3840

 

 

 

Page 49 Page 51
l. A. We just ask if there's a claim open for l. Q. Do you fax over the bill as soon as you
2. a patient. We give them the patient's name, a 2. receive confirmation from the auto insurance
3. claim number, if we have it, and the date of 3. company that the patient has MedPay?
4. injury. 4. A. Yes.
5. Q. How do they identify themselves? 5. Q. ls there any criteria at MRA wherein
6. A. HoW does Who identify themselves? 6. auto claims representatives are instructed to
7. Q. HoW does the MRA employee identify 7. first try to reach the patient prior to sending
8. themselves to the insurance company? 8. that bill over to the auto MedPay?
9. A. "Hi. My name is so-and-so. l'm calling 9. A. No.
10. on behalf of so-and-so." 10. Q. Are MRA employees instructed to contact
11. Q. Do they say "on behalf of Mercy"? ll. the patient and give them a choice as to whether
12. A. If that's Who We‘re calling for, yes. 12. or not a bill is submitted to auto MedPay?
13. Q. And then you tell them the patient's 13. A. No.
14. name and then -- continue on, please 14. Q. ln the conversation that MRA auto reps
15. A. We ask -- we say, "l'm trying to locate 15. have with the patient, are they instructed to tell
16. a claim for this patient. Can you see if there is 16. the patient that the patient has a choice as to
17. one?" 17. Whether or not their bill is sent to auto MedPay?
18. Depending on what criteria they ask for, 18. MR. O'BRIEN: Object. Assumes
19. that'll say, "Yes. Here's the claim number 19. facts not in evidence
20. Here's the adjuster handling it." And then We 20. MR. ALLRED: Objection.
21. either ask them or the adjuster what type of 21. MR. O'BRIEN: Because she doesn't
22. coverage is available So is this a no-fault 22. have a choice
23. claim? ls this a liability claim? 23. MR. ALLRED: l join in that
24. Q. Does the MRA employee tell the auto 24. objection, There's no foundation to the question
25. insurance company rep that the MedPay is primary? 25. that there's any obligation on behalf of MRA or
Page 50 Page 52
1. A. No. l. Mercy to apprise a patient about supposed rights
2. Q. Do you -- strike that. 2. that don't exist.
3. Does the MRA employee tell the auto 3. MR. O'BRIEN: Let me just object,
4. insurance company that they are doing a 4. too, that it's calling for a legal conclusion as
5. coordination of benefits? 5. Well. So l'll just add that as a basis for the
6. A. There's a possibility. 6. objection,
7. Q. Does the MRA employee tell the auto 7. You can answer
8. insurance carrier that the patient has health 8. THE WlTNESS: No.
9. insurance, if the patient has health insurance? 9. MR. ALLRED: Did you get my
10. A. No. 10. objection, Ms. Reporter?
11. Q. ls the MRA employee instructed not to ll. THE REPORTER: Yes, l did.
12. tell the auto insurance company that the patient 12. BY MR. SCHWARTZ:
13. has health insurance? 13. Q. Just to confirm, you were not involved
14. A. l don't think there's ever been any word 14. in the implementation of the Mercy account at MRA.
15. of that. l don't -- l don't -- l don't know. 15. A. Correct, l was not.
16. Q. You don't recall that being discussed 16. MR. SCHWARTZ: Let's go off the
17. A. No, l don't. 17. record for a minute.
18. Q. So what happens next? Let's assume that 18. (Whereupon, a discussion off the
19. you talk with the insurance company and they tell 19. record occurred.)
20. you that the patient does, in fact, have auto 20. BY MR. SCHWARTZ:
21. MedPay. What does the MRA employee do next? 21. Q. Let me hand to you What‘s been marked as
22. A. Fax over our bill. 22. Exhibit Number 12 from the O'Connell deposition.
23. Q. Okay. Do you fax over the bill even if 23. lt's a pretty good stack of documents And l'm
24. you haven't spoken With the patient yet? 24. going to ask you to take me through it and explain
25. A. Yes. 25. it to me So l'm going to give it to you and give

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 16 0156 Page|D #Z 3841

 

 

 

Page 53 Page 55
l. you a chance to look over it and familiarize l. compiled them as -- all, l through 75, as they're
2. yourself with it before l start asking you 2. numbered there Whether that's the way you see
3. questions Okay? 3. them or use them or not, that's the Way we gave
4. A. Okay. 4. them to Mr. Schwartz. That's how he has them.
5. Q. And you take your time, and you sort of 5. But l don't know that it's fair to you to say that
6. tell me when you're ready. And we'll be going 6. l through 175 all go together in one little fell
7. through it so it's not like you have to go through 7. swoop the Way he's packaged them up.
8. and identify everything and memorize it. Just 8. BY MR. SCHWARTZ:
9. look through to make sure you're familiar With the 9. Q. Right. l agree With that. And that's
10. various sections of it. 10. kind of why l was trying to point out to you, iri
ll. MR. O'BRIEN: Of documents like ll. the top right-hand corner that this exhibit, this
12. this one in particular, not of this particular 12. Exhibit 12, is actually a collection of documents
13. document 13. that were Bates-stamped l through 75 and produced
14. MR. SCHWARTZ: Well, both. 14. to me So l don't know What they are and how they
15. MR. O'BRIEN: Okay. 15. differ from one another or where they come from or
16. MR. SCHWARTZ: l'm going to ask her 16. really anything about them.
17. about that type of document, and then l'm going to 17. A. Okay.
18. have her take me through it. 18. Q. So what l'm asking you to do is just
19. lf you remember, When we asked 19. explain to me generally what these various
20. Ms. Love, she kind of said she Wasn't -- and we're 20. documents are And We can start at the beginning
21. also going to talk about it today, so -- 21. and you can kind of tell me what it is, Where l
22. MR. O'BRIEN: l understand 22. Would find this, and what kind of information it
23. MR. SCHWARTZ: -- whichever 23. Would tell us
24. MR. O'BRIEN: But l think she's 24. A. So this Would be -- these would be --
25. able to talk about the documents in general. 25. this information, you would find at the bottom of
Page 54 Page 56
l. Whether she knows these specific entries or this l. the account, so Where all these tabs are. So it
2. specific case, you can ask her l just don't want 2. looks like this one is the history of the account.
3. to mix the two together, her general knowledge and 3. Q. Okay. When you say "this one," are you
4. her knowledge of Hoops. 4. looking at a certain number of pages?
5. BY MR. SCHWARTZ: 5. A. From What l can see, all of them -- no.
6. Q. Ma'am, have you gone through Exhibit 12? 6. Q. Well, take your time and look to make
7. A. l have looked at this, yes 7. sure that that's what they all are.
8. Q. Okay. And if you look at the top 8. A. (Reviews document.) So the first
9. right-hand corner of those various pages, it looks 9. 39 pages Would be the history of an account.
10. to me like there are a series of documents here. 10. Q. And can you tell me What that means,
11. ln other Words, the first two pages say l of 2 and ll. "history of an account"?
12. 2 of 2. And there's another document that has 12. A. lt will go through What has taken place
13. three pages and another document that has nine 13. on the account. So When the account Was
14. pages Do you see that? 14. originally created in data entry, what has been
15. A. Yes. 15. done, What calls have been made, what changes have
16. Q. Okay. l just wanted to kind of point 16. been made, if there's any leads that have been
17. that out to you. 17. added to the account, Who has been in the account,
18. A. Okay. 18. and who has done certain things to the account.
19. Q. Can you tell me, generally speaking, 19. Q. Okay. So the first 39 pages is the
20. what do you call these types of documents that 20. history of the account. And is it organized --
21. have been marked as Exhibit 12? 21. remember, l had told you at the top right-hand
22. A. They Would be the history of an account. 22. corner, there is a page l of 2, that kind of
23. MR. O'BRIEN: And just for fairness 23. thing?
24. to you, we, MRA, put these documents together and 24. A. Uh-huh.
25. produced them to Mr. Schwartz. Mr. Schwartz 25 Q. ls this organized by date? ln other

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 17 0156 Page|D #Z 3842

 

 

 

Page 57 Page 59
l. Words, if we look at the first two pages, it looks 1. pull together the activities at MRA for all
2. like, to me, that that's from 6/6/16; is that 2. departments such as data entry, liability, auto,
3. correct? 3. so on and so forth?
4. MR. O'BRIEN: Let me just object to 4. A. Yes.
5. foundation 5. Q. All right. We‘re going to come back to
6. So to the extent you're speaking 6. these, because l'm going to ask you if you can
7. about this from your general experience and you 7. understand specifically What these say.
8. guys are talking about these documents, that's 8. A. Okay.
9. fine l just don't Want it -- frankly, if you 9. Q. But let's go on to the next collection
10. have specific information about this specific 10. of documents that appears to me to be -- Well,
11. history and know it, that's fine, too. l just 11. let's go on to page 40. And what l mean by
12. don't want to mix those two together So if 12. page 40, the MRA number at the bottom, right-hand
13. you're answering because you know MRA generally 13. corner
14. keeps these documents, l want that clear 14. A. I'm there
15. lf you're answering because you know 15. Q. What -- strike that.
16. exactly what's on these pages because you've got 16. Can you describe for me the next
17. information about these particular pages, that's 17. documents and what they are that begin at 40.
18, certainly -- let's make that clear, too. 18. A. (Reviews document.) So 40 through 69
19. So l don't know what your foundation 19. Would be our notes tab, Which gives you
20. is for answering his questions That's the reason 20. information as to if that program l spoke about
21. for my objection. 21. earlier ran in the background lt also provides
22. MR. SCHWARTZ: All right. Well, 22. you with calls that have been made or any letters
23. let me clarify. 23. that have been sent
24. BY MR. SCHWARTZ: 24. Q. So the notes tab, which is pages 40
25. Q. At this point, l'm not asking about any 25. through 69 include information on calls made?
Page 58 Page 60
1. specific information in these documents With l. A. Yes.
2. regards to Ms. Hoops. l'm trying to understand 2. Q. And letters sent?
3. what these documents are and how MRA keeps them 3. A. Yes.
4. and retrieves them. Do you follow me? 4. Q. Any other type of activity that's set
5. A. Yes. 5. forth in the notes section?
6. Q. So l guess my question to you is does 6. A. That program that l spoke about earlier,
7. it -- in your experience with account history 7. where it tries to obtain leads for us
8. documents does it appear to you that the account 8. Q. Anything other than those three
9. history documents are organized by date? 9. categories?
10. A. They are. So there's a tab. Once you 10. A. l think that's -- l think that's it. lt
11. go into the history tab, there's a date tab as ll. will give When the account was closed Andl
12. Well, and it starts the newest date that the 12. believe that's all. l could be mistaken.
13. account has been accessed and goes down to the 13. Q. Okay. Let's go on to the next section.
14. oldest date 14. MR. O'BRIEN: You can take it apart
15. Q. So, for instance, if we look at these 15. if you want to, if that's helpful.
16. particular pages, does it appear to you that the 16. THE WITNESS: Okay.
17. first two pages of the exhibit set forth the 17. They appear to be our call forms
18. activities for this account on 6/6/16? 18. BY MR. SCHWARTZ:
19. A. Correct. 19. Q. 70 through
20. Q. And then, for example -- and We Won't go 20. A. 75.
21. through the Whole thing -- but the next three 21. Q. 75. And What are call forms?
22. pages following that set forth the activities ori 22. A. Any time we call an individual, Whether
23. 6/7/16. 23. that's the patient, attorney, an insurance
24. A. Yes. 24. carrier, We create a call form. And it Will list
25 Q. And do these account history documents 25. the information that we were able to obtain.

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 18 0156 Page|D #Z 3843

 

 

Page 61 Page 63
l. Q. Would there be a call form for every 1. Q. All right. Thank you. And to the right
2. call that's made? 2. of that, there are two dates, 5/31/16 and 6/6/16.
3. A. There should be. 3. What are those?
4. Q. At least that's the rule at MRA, is that 4. A. Those Would be -- typically, those are
5. if you make a call, you're supposed to fill out a 5. dates of service so that -- she would have been
6. call form? 6. seen from 5/31 to 6/6, or it could be from what
7. A. Yes. 7. the UB came over as her dates of service
8. Q. Are you familiar with any documents 8. Q. You mean dates of service at the
9. other than these three categories that we've just 9. hospital?
10. discussed and are set forth in Exhibit 12, that 10. A. Correct.
11. would tell us about MRA's activities with regard 11. Q. And then to the right of that, there's
12. to a particular patient? 12. the word “closed."
13. A. Not that l'm aware of. 13. A. Yes.
14. Q. l take it that the recordings the call 14. Q. What does that mean?
15. recordings, would be something separate than these 15. A. lt means the account is closed
16. things? 16. Q. Does it mean that it was closed on
17. A. Yes. 17. 6/6/16, when this -- these two documents were
18. Q. Anything other than those? 18. made, or closed When somebody went onto the system
19. A. Not that l'm aware of. 19. and printed these documents off'?
20. Q. All right. Okay. What l Would like to 20. MR. O'BRIEN: Well, l'm not sure
21. do -- and we‘ll go through each of these three 21. the document was made on 6/6/16. lwon't agree
22. categories And l‘m going to ask you if you will 22. with you there
23. take me through these dates and explain to me the 23. MR. SCHWARTZ: Well, l guess what l
24. information that's on there, and tell me if you 24. was -- the events --
25. can tell by looking at these documents what 25. MR. O'BRIEN: l'll agree with you
Page 62 Page 64
l. transpired with regards to MRA's activities l. the event is described there --
2. relating to Ms. Hoops. 2. MR. SCHWARTZ: Okay. Well, let's
3. A. Okay. 3. verify so that we're on the same page
4. Q. Do you understand that? 4. The events set forth in this two-page
5. A. Yes. j 5. document track the events of 6/6/16, but the
6. Q. Okay. Great. Let's start with 6/6 of 6. document was created when it was printed off at a
7. '16. On that second box, next to "Motor Vehicle 7. later date Do l have that right?
8. Accident," there's a number there Do you know 8. MR. O'BRIEN: That would be my
9. what that is? 9. understanding l'm not sure she -- the witness is
10. A. Are you speaking of the Number 434? 10. going to know at all. But you and l can probably
11. That number? ll. agree to something like that.
12. Q. Yes, ma'am. 12. MR. SCHWARTZ: Okay. Can we just
13. A. That would be MRA's event number 13. stipulate to that--
14. Q. What is an "event number"? 14. MR. O'BRIEN: There is a date of
15. A. That's how we -- that's how we associate 15. January of 2017 at the bottom right --
16. a patient. That's basically our account number 16. MR. SCHWARTZ: Yeah, January 6,
17. for the patient. 17. 2017. That's when these were --
18. Q. So in other words, an event number is an 18. MR. O'BRIEN: Which is probably our
19. account number for the patient. 19. production page -- yeah, that's probably when we
20. A. Correct, that MRA has created for that 20. were gathering the documents to produce --
21. patient. 21. MR. SCHWARTZ: And that's when they
22. Q. And so, for instance, for this whole 22. were printed off.
23. thing involving Cindy Hoops, there would be one 23. MR. O'BRIEN: l believe that's
24. event number 24. right.
25. A. Yes. 25. MR. SCHWARTZ: All right.

 

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 19 0156 Page|D #Z 3844

 

 

 

Page 65 Page 67
l. BY MR. SCHWARTZ: l. A. She would be part of our legal
2. Q. So as you understand it, does that mean 2. department
3. that it was closed as of that date? 3. Q. Okay.
4. A. Yes. 4. MR. O'BRIEN: For your information,
5. Q. Okay. "Driver contact attempts," what 5. the paralegal that helped us gather the documents
6. does that mean? 6. for the production.
7. A. lt means we were made aware that the 7. BY MR. SCHWARTZ:
8. patient was the driver iri the accident, and we 8. Q. All right. So let's move on down to the
9. made two contact attempts to her So phone calls. 9. events the body of the document Can you just
10. Q. Okay. 10. generally tell me when the first event is and just
ll. MR. O'BRIEN: And, again, l just 1 1. kind of take me through it? Just generally tell
12. want it clear that she's reading and interpreting 12. me what this information is.
13. these documents You haven't asked her if she is 13. A. So this first page would be where we
l4. aware of Hoops or the situation So l don't know 14. obtain the account from the provider, and it was
15. if she's answering your question because she knows 15. entered into the system. The second page would
16. Hoops was -- we tried -- MRA tried to call Hoops 16. continue that.
17. twice or whether she's just reading the document 17. Q. Okay. So this information that's on
18. MR. SCHWARTZ: Okay. 18. these first two pages from 6/6/16, it looks like
19. MR. O'BRIEN: But l assume that 19. it's all timed at, like, 12:42 p.m. on 6/6/16. ls
20. we're all comfortable that she's -- 20. this information that came directly from Mercy to
21. MR. SCHWARTZ: Okay. Yeah. No. l 21. this system, or had data entry already worked with
22. appreciate that. That's a good -- that's a good 22. the information, if you know?
23. point 23. A. l don't want to assume l don't know.
24. BY MR. SCHWARTZ: 24. Q. So whether or not the information set
25. Q. Let's set these documents aside for a 25. forth on these two pages for 6/6/ 16 was like this
Page 66 Page 68
l. second and let me just ask you a few questions 1. as it came from Mercy or whether it had been
2. A. Okay. 2. culled out by the data entry department, you don't
3. Q. Do you have any recollection, as you sit 3. know.
4. here today, separate and away from the documents 4. A. Correct, l don't know.
5. we have in front of us as to MRA's handling of 5. Q. lf we go down to this area that l'm
6. Cindy Hoops' file? 6. indicating there, there's a line that says
7. A. l do not have any recollection. 7. "Financial Class NG." What is that?
8. Q. Do you know if you had any personal 8. A. l don't know.
9. involvement other than your work as a supervisor 9. Q. And there's a line right under that that
10. of the Team 3 that handles the Mercy account 10. says "Facility, 21 ." Do you know What that is?
ll. relating to Hoops' file? l l. A. l don't.
12. A. ldon't remember 12. Q. Let's go on to 6/7 0f‘l7. On this
13. Q. So as l'm asking you these questions 13. document, under the "who" section, there's a
14. you're going to be looking at these documents and 14. column here that has "who" in other areas
15. doing the best you can to interpret them for me, 15. (indicating) and gives us the name But there's
16. but you're getting the investigation from these 16. no name under that. Do you know Why?
17. documents not any personal knowledge that you 17. A. Again, l would be assuming lt would be
18. have 18. the system. And nobody has actually accessed the
19. A. Correct. 19. account to this point.
20. Q. Okay. So let's get back to these Does 20. Q. All right.
21. this document, this first page, tell us when those 21. MR. O'BRIEN: You don't have to
22. calls were made to the driver? 22. guess lf you know, you can answer lf you
23. A. Not this first page, no. 23. don't, that's fine.
24. Q. And up in the right-hand corner, there's 24. BY MR. SCHWARTZ:
25. a name, Kathy Garst. Who is that? 25 Q. Down here at the bottom of the page --

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 20 0156 Page|D #Z 3845

 

 

 

Page 69 Page 71
l. and we're on MRA 3 -- it says "lnstitutional Claim 1. as you understand them from reading this document
2. 6/13/16." Do you know what that means? 2. A. So Tara, it looks like she opened a
3. A. The claim was attached So the UB-04. 3. request to call the patient because we had no
4. Q. ls a UB-04 claim institution -- or, l'm 4. MedPay lead She then closed it out l'm --
5. sorry -- is a UB-04 bill called an "lnstitutional 5. Q. Does this indicate that she called the
6. Claim"? 6. patient‘.7
7. A. Yes. 7. A. Not that l can tell from here
8. Q. Okay. This gets back to something we 8. Q. Did you say that she was making a
9. were discussing earlier Does this tell us one 9. request that the patient be called?
10. Way or the other as to whether the UB-04 claim 10. A. Yes. When we open a patient call
ll. that we looked at came from Mercy or whether it l l. request, we have to input information in order to
12. was created by MRA? 12. go to the -- there's two parts to each call forrn.
13. A. l don't know. 13. So the first one is going to be who we're calling
14. Q. But at any rate, this tells us that the 14. and Why we're calling And then once you select
15. UB-04 -- strike that. 15. "next," then it brings up the official call form.
16. Do you know why, on this page, which 16. So she Would have to enter in why she was calling,
17. deals with events of 6/7 of '16, there's a date 17. which would be why she put "will patient open a
18. attached to the institutional claim that says 6/13 18. MedPay claim."
19. of '16, which is a later date? 19. Q. ln other words does it appear to you at
20. MR. O'BRIEN: Objection. l think 20. this point Tara Love, the plan was for her to call
21. you're misreading the document l'm not sure 21. the patient and ask the patient if she was going
22. that's the case 22. to open a MedPay claim?
23. But if you know the answer and can 23. A. From this information, yes.
24. correct it, you can answer 24. Q. All right. Because at this point in
25. MR. SCHWARTZ: Oh, l see. 25. time, it's your understanding that MRA did not
Page 70 Page 72
1. THE WlTNESS: l don't know. l. know of any leads for medical payments coverage
2. MR. SCHWARTZ: l'm sorry. Right. 2. A. From my understanding correct
3. BY MR. SCHWARTZ: 3. Q. Okay. What transpires next?
4. Q. lt says "Date ready to investigate, 4. A. Once she closed it out, she billed a
5. 6/13/16." Do you know what that means? 5. carrier, since it states "no-fault billing
6. A. l don't. 6. letter," and it was sent to the mail room to send
7. Q. Moving on to the next page, MRA 4, it 7. out So l don't know if it was faxed or mailed, l
8. looks like there are a series of charges for 8`. from this information
9. various services ls that what this appears to 9. Q. What is a "no-fault billing letter"?
10. be? 10. A. lt's a letter that we attach to the bill
ll. A. Yes. l 1. stating we are billing the patient's no-fault. l
12. Q. ls this typically how this information 12. don't know the exact verbiage of that letter
13. comes? 13. Q. Do you know who the no-fault billing
14. A. l don't know. 14. letter would have been sent to?
15. Q. Let's move on to MRA 6, which is a 15. A. Not from this information, no.
16. nine-page document that deals With events of 16. Q. And that's at 12:38:50?
17. 6/8/16. Do you see that? 17. A. Yes.
18. A. Yes. 18. Q. Okay. What happens next?
19. Q. All right. And it looks like the first 19. A. She updated the, what we call, phase
20. name we see associated in these documents is Tara 20. detail.
21. Love on 6/8 of '16; is that correct? 21. Q. Let me stop you for a second Okay.
22. A. Yes. 22. l'm sorry. lt looks like this goes in reverse
23. Q. And l think the easiest thing might be 23. chronological order So take a look at it, but it
24. if you just start at the top of the document and 24. looks like --
25. kind of tell me what these various activities were 25. MR. O'BRIEN: Well, we started at

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 21 0156 Page|D #Z 3846

 

 

 

Page 73 Page 75
l. 6/6 and we're up to 6/8. l. Q. Who is Brittany Gilley? What department
2. MR. SCHWARTZ: No, no. l mean, 2. does she work in?
3. this particular document, this nine page document 3. A. She would have been on my team. l did
4. for 6/8 of '16. 4. not mention her earlier, as l forgot She's no
5. MR. O'BRIEN: Oh, l got you. 5. longer with us.
6. MR. SCHWARTZ: lt looks like it 6. Q. Okay. So Ms. Gilley received the file
7. starts on the last page So let's go the other 7. from data entry?
8. way, and it will be clearer 8. A. lt was assigned to her, correct
9. BY MR. SCHWARTZ: 9. Q. Was she the first one it was assigned
10. Q. lf you can start at page 9, which is at 10. to, based on these documents?
ll. 8:28:15 a.m. 11. A. Based on -- l can't tell, based on these
12. A. At what time? 12. documents
13. MR. O'BRIEN: He's starting in the 13. Q. And this says something on "Lead Name,"
14. back. 14. going back to the first, and it says "Hayden
15. THE WITNESS: Right. But 6/8 15. Slavinski." Do you see that? Do you know who
16. starts back here on page 14. 16. that is?
17. MR. O'BRIEN: And he's just telling l7. A. l don't.
18. you that the earliest events are back here going 18. Q. Go ahead Continue on
19. forward So he just wanted to take you through 19. A. So on page 13, it shows that she added a
20. the events of June 8t -- 20. lead of Progressive that would have come from the
21. THE WITNESS: So you want to start 21. program that we received back.
22. at page 14. 22. And then on page 12, she made a call to
23. MR. O'BRIEN: -- early in the 23. Progressive and obtained the adjuster‘s
24. morning and go through the day. 24. information assigned to the patient's claim.
25. THE WITNESS: So on page 14, it 25. Q. Does it appear that she --that
Page 74 Page 76
l. shows Amanda Higgins, which is our data entry rep. l. Ms. Gilley called Progressive?
2. lt looks like at that point she requested to have 2. A. Based off of whatl can tell from this
3. the program run in the background since there were 3. document, yes.
4. no leads lt says "Has Actionable Lead, No," so 4. Q. So based on these documents it looks
5. the system ran. 5. like that was the first call made, was to
6. BY MR. SCHWARTZ: 6. Progressive?
7. Q. ls Amanda in data entry or in auto? 7. A. Yes.
8. A. Data entry. 8. Q. Okay. Go ahead
9. Q. Okay. So Amanda -- strike that. 9. A. At that point, Tara came into the
10. ls this before the information is sent 10. account.
l l. to the auto department? ll. Q. And is that just because Ms. Gilley left
12. A. Yes. 12. for the day or -- why does the account move from
13. Q. Got it. Okay. So the first order of 13. Ms. Gilley to Ms. Love?
14. business on 6/8 of '16 is Amanda working in the 14. A. That's not typically something that
15. data entry department, getting this file ready to 15. happens so why that happened in this particular
16. go to auto. 16. account, l could not answer l don't know.
17. A. Correct. 17, Q. ls it more typical for the same
18. Q. And from this it appears to you that 18. individual to stay on the account?
19. she believed that there was no lead, so she had 19. A. Yes.
20. this program run in the background? 20. Q. And why this moved on from Gilley to
21. A. Yes. 21. Love, we don't know.
22. Q. Go ahead 22. A. l don't.
23. A. The program ran and was successful, so 23. Q. lt's not something we can tell from
24. Brittany Gilley came in and reviewed that response 24. these documents?
25. that we had got back from the program. 25. A. That's correct, l can't

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 22 0156 Page|D #Z 3847

 

 

 

Page 77 Page 79
l. Q. Okay. Go ahead l. information about the automobile accident and who,
2. A. lt looks like Tara updated to reflect 2. at least, the other driver's carrier was That's
3. that this was a Liability Bl claim. She updated 3. all we know.
4. the adjuster‘s contact information, from whatl 4. MR. ALLRED: Okay. All right lt
5. can tell. And then on her call form, she was able 5. wasn't in the profile
6. to determine from Progressive that the patient had 6. MR. SCHWARTZ: No.
7. State Farm lnsurance. 7. MR. ALLRED: Okay.
8. Q. Does it appear that she learned about 8. BY MR. SCHWARTZ:
9. the fact that Ms. Hoops had State Farm automobile 9. Q. Go ahead
10. insurance from the Progressive adjuster? 10. A. So she added the State Farm lead that
11. A. From this information, yes that's where l l. she obtained from Progressive. On page 9, the
12. she obtained the lead 12. only real information is she updated to show
13. Q. Okay. Go ahead 13. that -- she updated primacy, so she reflected
14. A. lt looks like she billed an insurance 14. State Farm was the primary insurance carrier in
15. carrier l could not, from this information, give 15. this account
16. you which carrier, but l know that she sent out 16. Q. Where do you see that?
17. the liability letter She then added the State l7. A. lt's at the very, very top.
18. Farm lead to the account. 18. Q. Okay. So is she -- strike that.
19. Q. Let me go back for a second Where are 19. What does that tell you, looking at
20. you looking at that says she sent out -- 20. page 9 at the top of that where it says
21. A. Oh, that would be on page 10. l'm 21. "Primacy 1"? What does that tell us?
22. sorry. 22. A. ln general, primacy would be how we
23. Q. On page 10? 23. coordinate insurance benefits So it would be
24. A. The MRA page 10. lt would be at 24. one, no-fault; depending on health, whether it
25. 11111:55. And then off to the right it says 25. would be second; and then liability, third
Page 78 Page 80
l. "Liability Billing Letter." l. Q. Okay. So is that the first time that
2. Q. And by "Liability Billing Letter," does 2. somebody entered something on the system with
3. that mean that it Was -- a bill was sent to 3. regard to primacy?
4. Progressive? 4. A. That l don't know.
5. A. l don't know which insurance carrier, 5. Q. How does that normally Work? When does
6. based off of this 6. somebody make an entry that ends up in something
7. Q. Don't we know by this point that State 7. being printed that says primacy?
8. Farm is Hoops' carrier and Progressive is the 8. A. Once we've obtained additional leads
9. other driver's carrier? 9. then primacy is set. So if we only have a health
10. A. Yes. But if l were to tell you it's 10. lead, that's primary. lt's set as l.
11. Progressive, l'd be assuming, so l don't know. l l. Q. Okay. Go ahead
12. Q. Okay. All right. But in normal 12. A. On page 8 she calls State Farm. She
13. parlance, the other driver would be the liability 13. confirms that there is a claim open for the
14. letter and the no-fault letter would be to the 14. patient and we obtain a claim number and the
15. patient's insurer 15. adjuster that's handling that claim -- well, in
16. A. Correct. 16. this case, it's a team that's handling that claim.
17. Q. Okay. Okay. Go ahead l7. So she obtains their contact information and
18. MR. ALLRED: Tom, just so l can 18. updates it
19. follow the bouncing ball -- l may have missed it. 19. Q. Okay. So does this indicate that a
20. You may have already -- l'm sure you already asked 20. second call was made, in Hoops' file, and that was
21. it. HoW did MRA know about Progressive? 21. to State Farm?
22. MR. SCHWARTZ: They ran a search in 22. A. Correct.
23. the background 23. Q. And that call was made by Tara Love?
24. MR. ALLRED: And found what? 24. A. Yes.
25. MR. SCHWARTZ: Presumably 25. Q. Okay. Go ahead

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 23 0156 Page|D #Z 3848

 

 

 

Page 81 Page 83
l. A. On page 7, she made a note stating, l. letter that is at issue here in this case?
2. apparently, the patient may have another name that 2. A. l don't.
3. she goes by, which is Cindy Luna, and that no 3. Q. Do you know who at MRA decides what goes
4. injuries had been reported lt gives who she 4. into those kinds of letters?
5. spoke to at State Farm. 5. A. l don't.
6. Q. Was this the same phone call? 6. Q. Go ahead So you said that the cover
7. A. lt appears so, yes 7. letter goes to the insurer What else?
8. Q. Who did she speak with at State Farm? 8. A. And the bill.
9. A. Kristy. And then she sent out the bill 9. Q. And the UB-40?
10. to State Farm. 10. MR. O'BRIEN: 04.
l l. Q. And that would have been the second 1 l. BY MR. SCHWARTZ:
12. letter sent? 12. Q. l‘m sorry. UB-04?
13. A. Correct. 13. A. Yes.
14. Q. The first letter, we don't know who it 14. Q. All right.
15. was sent to, but it was referred to as a 15. A. And there's also a -- it's the no-fault
16. "liability letter"? 16. billing letter There's a status questionnaire so
17. A. Yes. 17. that the adjuster can fill it out saying, "ls
18. Q. And then the second letter was a letter 18. there no-fault? ls it exhausted? Was payment
19. to State Farm? 19. issued? Who is it issued to?" So it's something
20. A. Correct. 20. the insurance carrier will keep on hand and fill
21. Q. And that letter was with the bill? 21. out once they research it. And then the UB-04 is
22. A. Yes. 22. also attached
23. Q. And can you tell me, When a letter goes 23. Q. Let me show you What has been marked as
24. out to State Farm in a scenario like this what is 24, Exhibit Number 4. Have you seen -- not that
25. sent? 25. particular document that is assigned in the Hoops
Page 82 Page 84
l. A. The liability -- l'm sorry -- the l. case, but have you seen that document that is
2. no-fault letter, just standard 2. entitled "Mercy Consent and Agreement"?
3. Q. What‘s the no-fault letter? 3. A. An AOB, l have seen them, yes
4. A. lt's the first page attached Again, l 4. Q. Okay. Have you seen that particular
5. don't know the verbiage of it. 5. form, that consent and agreement?
6. Q. ls that the one that says "Assignment of 6. A. Not that l remember
7. MedPay"? 7. Q. Okay. Do you know if that form is sent
8. A. Yes. 8. by MRA to the MedPay insurer when you bill the
9. Q. Okay. ls that all we sent out? 9. MedPay insurer?
10. A. Yes. With a no-fault carrier -- to a 10. A. Sometimes
11. no-fault carrier. 1 l. MR. ALLRED: lust to be clear --
12. Q. And do you send that letter -- strike 12. objection -- she's never seen that document
13. that. 13. before, and you asked her that document And
14. Does MRA send that letter out to MedPay 14. she's talking about an AOB, which is a penumbra,
15. carriers for all Mercy patients? 15. if you will, of AOBs. She's not saying that
16. A. Yes. 16. document is sent, because she hasn't seen it
17. Q. And is the same letter sent out to 17. before, just so we're clear.
18. other -- strike that. 18. MR. O'BRIEN: So in general, do we
19. ls that same letter used to bill MedPay 19. send AOBs to MedPay carriers?
20. insurers for all hospitals? 20. BY MR. SCHWARTZ:
21. A. Yes. 21. Q. Yeah. As a general proposition, does
22. Q. Has MRA used that letter as long as 22. MRA send a signed assignment of benefits form to
23. you've been at MRA? 23. the MedPay insurers?
24. A. A form of that letter, yes 24. A. Sometimes
25. Q. Do you know when MRA started using the 25. Q. When do they send one and when do they

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 24 0156 Page|D #Z 3849

 

 

 

Page 85 Page 87
1. not? l. A. Me, personally, no.
2. A. We send them if the adjuster requests 2. Q. Okay. Have you heard of anyone else
3. it. We send them for certain insurance carriers 3. telling your employees that they need to send an
4. and states We request them up front And l 4. assigned AOB if it's a Missouri Mercy case?
5. believe that's all. 5. A. Not me. l have not heard, no.
6. Q. ls there anything about Missouri, 6. Q. ls there anything in these documents
7. specifically, that relates to whether or not you 7. that are contained in Exhibit 12 that tell you
8. send a signed AOB? 8. whether or not this document that's marked as
9. MR. ALLRED: Objection as to lack 9. Exhibit 4 was sent to State Farm?
10. of foundation of this witness one, knowing 10. A. ls this -- l‘m assuming -- oh, this is
ll. anything about Missouri; and, two, when you say ll. 12.
12. "Missouri," what does that mean? Regulations of 12. Q. That's Exhibit 12.
13. the Department of lnsurance? State Statute -- 13. A. So you want to know if anything --
14. MR. SCHWARTZ: Let me rephrase the l4. MR. O'BRIEN: Do you want her to
15. question 15. look through all --
16. BY MR. SCHWARTZ: 16. MR. SCHWARTZ: No.
17. Q. You said that sometimes MRA sends a 17. BY MR. SCHWARTZ:
18. signed AOB to the MedPay insurer depending upon 18. Q. ls there anything that you Would look to
19. the state or the insurer Did l have that right? 19. to say, "Well, if we sent this document out, this
20. A. Correct. 20. Exhibit 4, signed consent and agreement, then l
21. Q. All right. So this case was in 21. could tell that from looking at a particular
22. Missouri. ln your experience in dealing with MRA, 22. document"?
23. do they do anything with regard to sending a 23. MR. O'BRIEN: So would there be a
24. signed AOB if the patient is in Missouri? 24. notation about an AOB going in these -- in --
25. A. We do, but without looking at training, 25. //
Page 86 Page 88
l. l could not tell you the exact 1. MR. SCHWARTZ: Yeah, one Way or the
2. Q. All right. But as you sit here today, 2. other
3. you think that there's something with regard to 3. THE WITNESS: ln this
4. Missouri one way or the other 4. (Reviews document.) l can assume
5. A. Yes. 5. So no, l can't tell you. There are certain things
6. MR. ALLRED: Objection. 6. that we send out, so l could say that it went out.
7. BY MR. SCHWARTZ: 7. But unless l'm actually looking the physical
8. Q, We'll get to that. 8. account, l cannot tell you.
9. MR. ALLRED: Objection. l think 9. Q. So as We sit here today, in your review
10. that mischaracterizes her testimony. l don't 10, of the documents that you've been provided,
1 l. believe it was established that she knows anything 11. Whether a signed AOB went out to State Farm or
12. about but, l guess an implied Missouri 12. not, you don't know.
13. requirement l don't recall any such testimony 13. A. l could not tell you based off of this
14. coming out of her mouth, and l don't recall any 14. right here (indicating).
15. such question as to any Missouri requirement l 15. MR. O'BRIEN: l'This" being
16. don't get that. So l don't -- 16. Exhibit 12.
17. BY MR. SCHWARTZ: 17. THE WITNESS: Correct.
18. Q. Have you ever -- 18. MR. ALLRED: Tom, do you want to do
19. MR. SCHWARTZ: l'm sorry. Are you 19. five minute -- no more than five-minute head call,
20. finished? 20. or do you want to wait till the top of the hour?
21. MR. ALLRED: Yes. 21. MR. O'BRIEN: Do you need a break?
22. BY MR. SCHWARTZ: 22. THE WITNESS: l'm fine
23. Q. Have you ever instructed your employees 23. MR. O'BRIEN: You're fine Allen,
24. who work on the Mercy account to send signed AOBs 24. apparently, wants a break.
25. for Missouri Mercy files? 25. MR. SCHWARTZ: Then let's take a

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 25 0156 Page|D #Z 3850

 

 

 

Page 89 Page 91
l. break. l. A. That activity. That -- if the program
2. (Recess observed.) 2. comes back with an update, typically it could be
3. BY MR. SCHWARTZ: 3. anything as simple as a period was added to the
4. Q. Ma'am, We talked a little bit about what 4. program, to that particular update that came back
5. was probably sent to State Farm by MRA in the form 5. to us
6. of a bill, and you were taking me through 6. Q. Are you talking about the results --
7. Exhibit 12 for the events of 6/8. So can you 7. A. Correct.
8. continue from there? l believe that you were 8. Q. -- of the search that's done in the
9. on -- 9. background?
10. MR. O'BRIEN: Page 8? 10. A. Yes.
11. BY MR. SCHWARTZ: ll. Q. Okay.
12. Q. -- page 8. 12. A. So l would have come in and just
13. A. She updated the State Farm lead to show 13. dismissed that, so that way my reps -- it's
14. their team handling the claim. And then on page 7 14. basically busy work. My reps do not need to see
15. is where she entered that the patient may go by a 15. that. So l would have come in and dismissed it.
16. Cindy Luna. She updated to show that the bill was 16. There's numerous reasons as to why l
17. sent, at the top. And then on page 6 it shows the 17. would have come in and closed out an activity.
18. letter went to the mail room. The letter was a 18. Q. What is in the right of that bottom
19. no-fault billing And her follow-up shows "Was 19. section? lt says MRA/baynem, B-A-Y-N-E-M.
20. MedPay opened?" At that point, that's when she 20. A. That's my maiden name
21. made the request to call the patient to see if she 21. Q. Okay. Got it. And is that still how
22. would be opening the MedPay portion Well, she, 22. the computer tracked you, at least as of that
23. yeah, made the request to call the patient. 23. date?
24. Q. Okay. And who would she have been 24. A. lt still tracks me as of today's date
25. requesting to call the patient? 25. Q. Okay. All right. Go ahead
Page 90 Page 92
l. A. We would have, my team. Her, Tara l. A. l can't really tell much more on this
2. would have made the call. 2. page 16, as to What took place, based off of this
3. Q. So why does she have to put in a 3. information, lt looks like a letter would have
4. request? 4. gone out. lt shows pending to an address
5. A. That's where earlier when l said there's 5. Q. Do we know who the letter was from and
6. two parts you have to open the request, enter in 6. who it was to?
7. certain information, and once you select next, 7. A. lt would have been from us but based
8. that's When the actual call form 8. off of this address l don't know whose address
9. Q. All right. Let's move onto 6/10 of 9. that is so l'm not sure.
10. '16, which is the next date lt looks like that's 10. Q. Where do you see an address?
11. a two-page document So, again, going in reverse 11. A. On the right-hand side, at 5:09:45, it
12. order, let's look at MRA 16, if you could pick up 12. shows 10091 Buffton Drive.
13. where you left off. 13. Q. All right. So if that is Hoops'
14. A. lt shows that l entered the account and 14. address does that tell you that a letter was sent
15. closed an activity. l don't know What that 15. to Hoops?
16. activity would be, based off of this information 16. A. lf that is her address then yes.
17. here 17. Q. All right. So that's the third letter
18. Q. So why would you have gotten involved at 18. that was sent out, and that was to Hoops on 6/ 10
19. this point? 19. of‘16?
20. A. There are numerous reasons lt could 20. MR. O'BRIEN: That's --
21. have been something as simple as the program that 21. BY MR. SCHWARTZ:
22. runs in the background to give us leads There 22. Q. Or a letter to Buffton Drive was sent on
23. may have been an update, so l would have come in 23. 6/10 of'l6.
24. and just dismissed that. 24. MR. O'BRIEN: Yeah. You and l may
25. Q. Dismissed what? 25. agree to that, but this witness doesn't, for

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 26 0156 Page|D #Z 3851

 

 

 

Page 93 Page 95
l. foundation l. it pulls, you have no knowledge of.
2. MR. SCHWARTZ: Right. 2. A. Correct.
3. BY MR. SCHWARTZ: 3. Q. Do you know what department does? ls
4. Q. But is it fair that that's the third 4. that all data entry?
5. letter that we've seen in this trail that we're 5. A. l don't know.
6. going through? 6. Q. On page 21 for 6/20/16‘?
7. A. From what l can tell, yes 7. A. Tara closed out some activities She
8. Q. Okay. 8. updated the patient's role to show that the
9. A. On page 15, she made a call -- Tara made 9. patient was the driver and a third party was at
10. a call and left a message on a voice mail. From 10. fault
11. this information, l cannot tell you who that 1 l. Q. And where did she get that information
12. message was left for or what call was made, to 12. from?
13. who. 13. A. The program, from the previous day.
14. Q. Okay. And that would have been the 14. Q. So the program that runs in the
15. third phone call made, at this point? We had a 15. background is continuing to mine other information
16. call to Progressive -- 16. and send this information to you-all in some
17. A. From what l can tell, yes 17. format?
18. Q. -- a call to State Farm, and then a call 18. A. Correct.
19. to -- this call that Was left went to voice mail? 19. Q. Do we have any documents in front of us
20. A. Correct. 20. that tell us what that program that's running in
21. Q. Okay. What is -- what do you see on 21. the background is gathering up relative to
22. page 17? 22. Ms. Hoops' case and providing MRA?
23. A. A letter request Without assuming, l'm 23. A. That l don't know.
24. not sure exactly what that means 24. Q. Do you know what department would know
25. Q, But this is a letter request? 25. about that?
Page 94 Page 96
1. A. That's what it's labeled as yes 1. A. l could pull the information lt's not
2. Q. And the letter request Was made on 6/1 1 2. on -- it's not in this document, though.
3. at 6:01? 3. Q. How would you pull that information?
4. A. From this document, yes. 4. A. l would go to the actions tab, which is
5. Q. Okay. And then what's the next 5. right next to the history tab.
6. document, on page 18? 6. Q. And what would that show you?
7. A. Again, a letter request And it's 7. A. lt will pull up exactly what Was pulled
8. showing the letter, successfully, was delivered 8. back to us to view.
9. Q. On 6/13 of'16‘.7 9. Q. Okay. Continue on with 6/20.
10. A. Correct. 10. A. She left another voice mail on 6/20.
1 1. Q. Again, we don't know what letter this 11. Q. Do we know Who for?
12. refers to? 12. A. l do not, based off this information
13. A. l don't. 13. Q. Okay. And that was the fourth phone
14. Q. Okay. What do we have on page 19? lt 14. call?
15. looks like that refers to activity on 6/ 15 of '16? 15. A. From what l can tell, yes
16. A. Looks like that's the program that l've 16. From there, it looks like the program
17. previously mentioned to obtain leads lt came 17. ran again on 6/20 around 10:00 that night l
18. through again, and Tara just closed that activity 18. would have entered the account on 6/21. So on
19. out 19. page MRA 22, l would have closed that activity
20. Q. Page 20? 20. out.
21. A. lt looks like the program came back with 21. Q. Let me go back to page 22 again, lt
22. a lead, or no lead Again, it could be anything 22. says "Accident, lntersection, lV ran red light
23. But the program came back with an update 23. and" -- what does "lV" stand for?
24. Q. And, again, what this program is and 24. A. l don't know.
25. what it does and who runs it and what information 25 Q. Who would have entered that information

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 27 0156 Page|D #Z 3852

 

 

 

Page 97 Page 99
1. onto this form? 1. that the auto department does or is that
2. A. lt's automatic. lt comes from that 2. something that the third-party liability
3. program that feeds back to us and that's 3. department does?
4. automatic. lt was already in there 4. A. lt can be both. But typically, auto
5. Q. All right. Okay. Go ahead 5. would request that lien.
6. A. (No verbal response.) 6. Q. So the auto department deals with
7. Q. So on page 23 for 6/22/16? 7. third-party liens
8. A. lt appears again that the program ran. 8. A. We only open an activity to have one
9. And on page 24, Tara closed that out 9. filed We do not actually do the filing
10. Q. lt looks like the next date for some 10. Q. ln other words is that your way of
11. activity is all the way to 7/5/16. 11. communicating to the third-party liability that
12. A. Yes. 12. you think a lien is appropriate?
13. Q. And that's MRA 25? 13. A. That is our way of telling our legal
14. A. Correct. 14. department that we think a lien should be filed
15. Q. Does that tell us there that there 15. And they would research.
16. really Wasn't any activity between 6/23 of '16 and 16. Q. The legal department researches to see
17. 7/5 of'l6? 17. ifa lien should be filed
18. A. From this from what l can tell, that's 18. A. From what l know, yes
19. correct 19. Q. Okay. Continue on, please
20. Q. Okay. All right. Now, please tell me 20. A. She updated the -- she updated one of
21. what you can tell occurred based on MRA 25. 21. the leads -- based off of this l can't tell you
22. A. Tara closed out an activity. l'm not 22. which one -- to show that the patient -- What
23. sure what that activity is based off of this 23. we'd -- our terms MRA's terms -- refiised to open
24. She then sent the account over to our liability 24. a claim with the carrier
25. department 25. Q. Where do you see that?
Page 98 Page 100
1. Q. Tell me what you mean by "sent the l. A. That Would be at 11:45:35. This is just
2. account over to our liability department." 2. a general -- we have codes that we use. lt's just
3. A. She changed the -- she opened an 3. a general code that was used to show that there
4. activity and assigned that activity to our TPL 4. was no claim open, because the patient did not
5. department 5. file one
6. Q. The TPL department and the liability 6. And then it looks like --
7. department are the same thing? 7. Q. There Was no claim open with who?
8. A. Correct. 8. A. l can't tell by this information
9. Q. ln other words when you use the term 9. Q. What does A0-16 mean?
10. "liability," you're talking about the TPL. 10. A. lt means we submitted a claim to an
1 1. A, Correct. 11. insurance carrier By "claim," that means a
12. Q. Okay. 12. UB-04.
13. A. A lien request was automatically opened, 13. Q. And do you know what insurance adjuster
14. based off of the criteria that was listed 14. this is referring to?
15. Q. Tell me what you mean by a "lien 15. A. Not based off of this specific document,
16. request" and the "criteria." Where are you seeing 16. no.
17. that? 17. Q. Okay. And then to the right of that,
18. A. Well, there -- it shows a lien request 18. there's a number that looks like F4-629. What
19. was opened at 11:45:21 a.m. 19. does that mean?
20. Q. Okay. And so does it appear from this 20. A. "No funds were available from this payer
21. that on 7/5/ 16 Tara Love requested that a lien be 21. because the patient refused to open a claim." And
22. asserted to Progressive? 22. l'm reading that directly from the document
23. A. Based off of this from what l can tell, 23. Q. And do you know, would have been
24. yes it looks like Tara requested it. 24. verbiage that Tara Love Would have entered into
25. Q. Okay. ls that something, typically, 25. the system?

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 28 0156 Page|D #Z 3853

 

 

 

Page 101 Page 103
1. A. No. lt's already -- we pick the number l. background?
2. that best fits what is currently going on with 2. A. Correct.
3. that account. That number -- well, that F4-629 is 3. Q. Do We know what it Was telling you at
4. always associated with that verbiage 4. that point?
5. Q. Okay. 5. A. l don't, without looking at the actual
6. A. So we don't enter in a specific 6. response
7. verbiage, no. 7. Q. Let's move on to 7/12/16.
8. Q. Does this indicate to you that someone 8. A. l'm not sure what took place on this
9. from MRA talked to Ms. Hoops and she refused to do 9. date, based off of what's here in front of me.
10. something? 10. Q. Okay. So that's a -- all right. Does
11. A. Based off of this no. l can't tell. ll. it indicate that the program was running?
12. Q. Okay. All right. Continue on, please 12. A. Not that l can tell.
13. A. The program ran again in the background 13. Q. 7/13 of'16?
14. on 7/5. And then on 7/7, MRA page 26, it shows 14. A. Chrisy Harkins entered and closed out
15. that our liability department entered the 15. some activities l'm not aware of what
16. account -- well, l misspoke. Somebody else, other 16. activities based off of what l have herein front
17. than auto, entered the account. 17. of me.
18. Q. What do you mean by "entered the 18. Q. What does that mean When you say they
19. account"? 19. "closed out some activities"?
20. A. They came in to research or do what they 20. A. lt could mean a lot of things There
21. needed to do on the account. 21. was just an activity that's sitting there that
22. Q. Okay. And is that Joshua Carlson? 22. needed to be addressed, Whether it's just a note
23. A. Correct. 23. of some kind -- l mean, it could be anything
24. Q. Do you know What department he worked at 24. Just -- nothing that needs to be followed up on.
25. back in July of '16? 25. lt's just an activity that needs to be closed
Page 102 Page 104
l. A. l do not. l. Q. Okay. 7/20/16?
2. Q. And what does it indicate that 2. A. Based off of this l'm not sure what
3. Mr. Carlson did once he entered in to the account? 3. took place
4. A. There was a letter, a lien notice 4. Q. On the 7/20 document, which is MRA 31,
5. letter, that was sent lt looks like there were 5 . over on the right-hand column, a couple of times
6. two of them, 6. it refers to "Activity Type," and it says
7. Q. Does it indicate who they were sent to‘? 7. "Duplicate Custom Field System." Or Duplicate
8. A. lt does not. Not that l can tell. 8. Custom Field System."
9. Q. Have you ever seen the name Joshua 9. Does that mean anything to you?
10. Carlson before? 10. A. Not to me, no.
11. A. lhave. 11. Q. 7/29 of'16?
12. Q. Where have you seen that? 12. A. lt shows --
13. A. ln accounts 13. Q. And it looks like this is a three-page
14. Q. Do you know if he works in third-party 14. document
15. liability? 15. A. Okay. So it shows Magen Hendrix came in
16. A. l do not know. 16. and opened a transaction for a payment that was
17. Q. So on 7/7 of'16, there were two more 17. received
18. letters sent? 18. Q. Right. And can you tell what payment
19. A. Correct. 19. Was received?
20. Q. Okay. Let's go on to the next 20. A. Based off ofthis page, MRA 34, no l
21. A. MRA page 27, l'm not sure what -- based 21. cannot
22. off this l'm not sure what took place, of what's 22. Q. Would this indicate whether that payment
23. listed 23. was physically sent to MRA or whether the payment
24. On 7/8, the program ran again for leads 24. was physically sent to Mercy?
25 Q. And this is the program in the 25. A. Based off of this document l cannot

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 29 0156 Page|D #Z 3854

 

 

 

Page 105 Page 107
1. tell. l. what did Misti Voorhies do.
2. Q. How does that typically work? 2. BY MR. SCHWARTZ:
3. A. What do you mean by "typically work"? 3. Q. What did MRA do?
4. Q. ln other words does the MedPay insurer 4. A. MRA would have invoiced it, and then an
5. send the money to Mercy Hospital or do they send 5. underpayment transaction activity would have
6. it to MRA? 6. opened for my team to review.
7. A. lt depends They are -- they typically 7. Q. Okay. Tell me what you mean by
8. send it to the client. Sometimes they send it 8. "invoiced it."
9. here 9. A. lt's just input into the system. l
10. Q. Can you tell from any of these documents 10. don't know how AR handles payments
11. where they sent it? 11. Q. What is "AR"?
12. A. l can tell from this document where it 12. A. Accounts receivable
13. was sent, yes 13. Q. Thank you. And what was -- what did you
14. Q. All right. Where were the funds sent? 14. say after that?
15. A. lt would have gone to the client, based 15. A. They would open an underpayment
16. off of MRA 33. 16. activity.
17. Q. So how did you -- strike that. 17. Q. Okay. What is an "underpayment
18. How did MRA know that this $5,000 was 18. activity"?
19. sent to Mercy? 19. A. lt's basically alerting my team or the
20. A. Our AR department searched the client 20. auto team that a payment has been received, and
21. from this l can tell they searched the client 21. for us to review it
22. system and located that payment on the patient's 22. Q. And who reviewed it?
23. account. 23. A. l would have reviewed it, based off of
24. Q. Where can you tell that they searched 24. this document
25. the system? 25. Q. On 32, close to the bottom here --
Page 106 Page 108
1. A. On MRA page 33 at 11:27:03 a.m. 1. A. Okay.
2. Q. Does it-- and this was Magen Hendrix. 2. Q. -- there's a notation made by, l
3. Does it look like she was just checking the system 3. suppose, Magen Hendrix of an adjustment of
4. to see -- following up to see if the money came 4. $l,519.54. Do you know what that means?
5. in? 5. A. l do not.
6. A. Correct. 6. Q. Do you, in the course of your Work on
7. Q. All right. And she checked, and the 7. the Mercy account, ever deal with adjustments?
8. money did come in? ' 8. A. Not that l can recall offhand
9. A. Correct. 9. Q. Above from that, can you tell me what
10. Q. And what is she documenting on this 10. happened next?
11. system? 11. A. So after Magen opened the underpayment
12. A. She placed the payment in our 12. activity, l came in and completed that activity
13. transactions tab and invoiced it, and then set up 13. and updated to reflect that the payment was
14. what we call an underpayment activity. 14. received from State Farm and it exhausted the
15. Q. So does this -- going back to -- does 15. patient's benefits And then something looks like
16. this indicate that the $5,000 was received by 16. l opened a request for a lien from Missouri.
17. Mercy on 7/ 19 of '16? 17. Q. At this point, you had requested a lien?
18. A. (No verbal response.) 18. A. lt looks like, based off this yes
19. Q. l'm looking at the bottom of-- 19. Q. All right. And so you had requested a
20. A. Yeah. l'm not -- yeah. lt shows it 20. lien to whom?
21. posted in the client system on 7/19/2016. 21. A. lt would have gone over to the lien
22. Q. Okay. What did you do next once you'd 22. department So they would have reviewed to
23. learned that $5,000 had been paid by State Farm to 23. file -- go ahead and file that lien
24. Mercy? 24. Q. And that was going to be a lien for
25. MR. O'BRIEN: What did MRA do, not 25. what, for what amount?

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 30 0156 Page|D #Z 3855

 

 

 

Page 109 Page lll
1. A. lt would have been for the remaining l. received a payment that exhausted the patient's
2. balance after the $5,000. And l'm not sure what 2. benefits
3. that balance would be, based off this 3. Q. So if the file was closed by Cindy
4. Q. Okay. Let's move on to 8/4/16, which is 4. Collins back on 9/ 15 of '16, Why was there
5. MRA 35. 5. activity on 12/7 of'16?
6. A. Joshua failed the lien request l can't 6. A. Because the way that an account is
7. tell you why, based off of this 7. closed, We track it for MRA purposes That's
8. Q. Are you looking at 35? 8. beyond my knowledge But l know that we track as
9. A. Yes. 9. to why accounts are closed based on the close
10. Q. Okay. l'm sorry. He said -- you said 10. return text So, in this case, it was closed
ll. he "failed it"? 11. incorrectly, based off the return text, so l
12. A. Joshua failed the activity for the lien 12. updated it lt remained closed lt never
13. request 13. reopened l just updated it to reflect the
14. Q. What does that mean? 14. correct reason it was closed.
15. A. lt means it didn't meet criteria for 15. Q. Okay. And under there -- strike that.
16. some reason lt could vary as to why that reason 16. On that page, Which is MRA 39, it says
17. is. And it went back to Tara to review. 17. "We are returning this account to your facility
18. Q. And what did Tara do? 18. for health insurance billing" ls that correct?
19. A. She closed out the activity. And that's 19. A. Under the "Was" part?
20. all l can tell from this page 20. Q. Yes.
21. Q. Okay. Let's go on to 8/22/16. 21. A. Correct.
22. A. Brittany Bishop entered the account. 22. Q. All right. So is it at this point that
23. She closed out an activity. 23. MRA sends the account back to Mercy for health
24. Q. Who is Brittany Bishop? 24. insurance billing?
25. A. She's in our TPL department 25. A. Not on 12/7, no. That would have
Page 110 Page 112
l. Q. l'm sorry. And what does this indicate l. been --
2. that she did? 2. Q. When was that?
3. A. She closed out some activity. l can't 3. A. On 9/15/2016, when the account was
4. tell you what activity that is And then a letter 4. originally closed
5. Was sent out. l can't determine who that letter 5. Q. So it was on 9/15/16 that Cindy Collins
6. went to, based off this 6. from the legal department closed the file and
7. Q. But it was sent out on 8/22/16? 7. returned the account to Mercy for billing of the
8. A. Correct. 8. health insurance
9. Q. Okay. 9/15 of'16? 9. A. Based off of the return text, yes
10. A. Cindy entered -- Cindy Collins entered 10. Q. Let's move on to 40 through 69, which
11. the account and shows a lien release notice letter 11. are the notes tabs. lf you can take me through
12. on 9/15, and some activities were closed out 12. those
13. Again, l'm not sure what activities those are. 13. A. Through 69?
14. Q. What department is Cindy Collins in? 14. Q. Yes, ma'am.
15. A. She's part of our legal department 15, A. Okay. ls there a specific question you
16. And then it shows the account was closed 16. want to know?
17. out. The entire account was closed 17. MR. O'BRIEN: Well done.
18. Q. On 9/15 0f‘16? 18. BY MR. SCHWARTZ:
19. A. From what l can tell, yes 19. Q. How are these organized? Are these by
20. Q. Let's go on to 12/7/16. 20. date?
21. A. Okay. 21. A. lt appears so, yes
22. Q. What does this indicate? 22. MR. SCHWARTZ: Let's go off the
23. A. lt show that the lien was released, and 23. record for a second
24. l updated the close return text from service 24. (Whereupon, a discussion off the
25. exception to reflect that it was closed because we 25. record occurred.)

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 31 0156 Page|D #Z 3856

 

 

 

Page 113 Page 115
l. BY MR. SCHWARTZ: l. "Denial Reason," and it says "Service exception
2. Q. Ms. Voorhies we're looking at these 2. health carrier exclusions What does that mean?
3. documents that are 40 through 69, which is 3. A. Typically, that means -- now, again, l'm
4. according to your testimony earlier, parts of the 4. not talking about this particular account.
5 . notes tab on MRA's system. Can you tell me how 5. Typically, that means that the provider does not
6. these are organized? Are they chronological? 6. want us to Work an account that has a specific
7. A. lt appears they are, yes 7. health carrier listed So if the patient has
8. Q. And do they go in reverse order? 8. BlueCross BlueShield, that provider may not want
9. A. Yes. 9. us to work the account because they want to handle
10. Q. All right. 10. that account solely, themselves so We would
11. A. From oldest to newest. They're all the 11. return that with this denial reason
12. exact same thing lt's all -- just -- each tab, 12. Q. Okay. And when you say that "they don't
13. it kind of gives you more information as to what 13. want us to work the account," what do you mean by
14. took place on that day. 14. that?
15. Q. So does this information track the 15. A. They don't want us to do anything on
16. information that is in the account history 16. that account,
17. documents that are marked MRA l through 39? 17. Q. Even a MedPay collection?
18. A. At a high level, yes So it's not as 18. A. Correct.
19. detailed as the history tab. 19. MR. ALLRED: Show my objection that
20. Q. All right. ln other words what we just 20. she's -- somehow, so there's no confusion in this
21. went through is more detailed than this 21. record, that what she just said, there's no
22. A. Correct. 22. foundation that it has anything to do with Mercy.
23. Q. Let's take a look at 68. l'm going to 23. She's dealing in some abstraction as to how she
24. go through these in reverse order, if that helps 24. Works but that's not to say that that contributed
25. MR. ALLRED: You know what you 25. to Mercy's thinking or the relationship on this
Page 114 Page 116
l. could do, since you just hung up on the binding 1. particular account, Hoops and MRA's function
2. company thing, why even go through it with her? 2. pursuant to their contract of December of 2013.
3. Why not just ask the 30(b)6, unless Stephen agrees 3. MR. O'BRIEN: Yeah. Allen, it's
4. to something else? You know -- l mean, because 4. already clear that she doesn't know anything about
5. you're getting it twice then Because if you 5. Hoops's case in particular and is not answering
6. think it's superfluous corning from her, Why not 6. these questions abou --
7. just ask the 30(b)6? 7. MR. ALLRED: Right.
8. MR. SCHWARTZ: Well, We‘re working 8. MR. O'BRIEN: -- just in general.
9. through it. Let's just go a step at a time We 9. MR. ALLRED: l'm just worried about
10. can -- l mean, you know -- 10. some of these questions Steve, that some law
11. MR. ALLRED: Do you see my point? 11. clerk or the judge reads it and somehow ties it
12. MR. SCHWARTZ: But she has -- 12. into the case at hand versus some big picture that
13. MR. ALLRED: lf you don't think it 13. may or may not pertain to our case.
14. means any consequence what she says well, then, 14. MR. O'BRIEN: l think your point is
15. okay. 15. well taken, but l think the record is pretty clear
16. MR. SCHWARTZ: Well, l think it is 16. from earlier that that's exactly the situation
17. of consequence because she had knowledge and she 17. She's just speaking, in general, as to what --
18. knows -- 18. MR. ALLRED: But then what happens
19. MR. ALLRED: Well, they contradict 19. is -- you know from your experience as a lawyer --
20. each other, l guess but, you know, l don't -- l 20. somebody cherry-picks a question and an answer out
21. know Steve's not going to have that. 21. of the transcript without the -- maybe that's our
22. MR. O'BRIEN: He just wants to 22. job to clarify it, so -- but look back 20 pages
23. learn He's just asking his questions 23. prior lt was made clear she's not speaking for
24. BY MR. SCHWARTZ: 24. Mercy. And then you have this contest, "Oh, no,"
25. Q. Page 68, towards the top, it says 25. you know. So my point is --

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 32 0156 Page|D #Z 3857

 

 

 

Page 117 Page 119
l. MR. O'BRIEN: No, no. l get that. 1. THE WlTNESS: This particular page
2. MR. ALLRED: lt can be always 2. would show the notes tab, and, l mean --
3. confused maybe, intentionally. 3. BY MR. SCHWARTZ:
4. MR. O'BRIEN: But you and l know 4. Q. Does this sort of summarize in short
5. that we can trust Tom, and that he would never 5. form, all the activity from 6/6/ 16 to 12/7/16?
6. cherry-pick the record He would never do 6. MR. O'BRIEN: Well, don't they all
7. something like that. 7. do that, Tom?
8. MR. ALLRED: No. But he's -- l 8. THE WITNESS: They do. They're
9. know he's a very honest man, but l also know that 9. just -- again, each -- each page just expands what
10. he's an advocate that might just approach that 10. took place on that particular day.
11. line where things could be arguable Not 1 l. MR. SCHWARTZ: Okay.
12. intentionally confusing, but intentionally 12. MR. O'BRIEN: And each page is a
13. arguable 13. different day, or focuses on a different day.
14. MR. O'BRIEN: l think your point is 14. THE WlTNESS: Right.
15. well taken, Allen. lagree. 15. MR. O'BRIEN: Someone just opened
16. We love you, Tom. 16. up or expanded the whatever for each different
17. MR. ALLRED: Even though you're a 17. day, and then put them all iri order
18. rascal. 18. MR. SCHWARTZ: All right.
19. BY MR. SCHWARTZ: 19. BY MR. SCHWARTZ:
20. Q. lfwe could turn to 56, please 20. Q. Let's move on to 70 through 75.
21. A. (Complies.) 21. A. Okay.
22. Q. ln the middle of that page, the activity 22. Q. You had told me earlier that pages 70 to
23. of 6/20/ 16, it says "Called patient. Left 23. 75 Were call forms; is that correct?
24. message." And this goes back. When we were 24. A. Correct.
25. looking at the account history on 6/20, it 25. Q. Let's look at pages 70 and 71. Do those
Page 118 Page 120
1. indicated that a call was made, but we weren't l. relate to a particular call?
2. sure who it was made to. Does this shed some 2. A. 70 would reflect a particular call, and
3. light on who was called on 6/20? 3. then 71 lists the documents that are attached to
4. A. (Reviews document.) 4. the account.
5. Q. Well -- 5. Q. And they appear to go iri reverse order,
6. A. l just Want to make sure 6. so let's first look at pages 74 and 75.
7. Q. That's all right. Let me just ask a 7. A. Okay.
8. different question Does this document indicate 8. Q. Can you tell me what -- on the bottom of
9. that the patient was called and a message was left 9. this document, ori 74, there are "Claim Documents."
10. for the patient on 6/20/16? 10. Do you see that?
11. A. Based off of this page, yes ll. A. Yes.
12. Q. All right. Let's look to 53, please 12. Q. All right. l want to go through those,
13. A. Okay. 13. that list with you.
14. Q. Here again, does it indicate that the 14. A. Okay.
15. patient was called and a message was left on 6/ 10 15. Q. The first is "lnstitutional Claim from
16. of '16? 16. Mercy Hospital St. Louis." ls that the UB-04 that
17. A. Correct. 17. we referred to?
18. MR. O'BRIEN: l could've answered 18. A. Correct.
19. that one. 19. Q. Now, the next one is 7/7/16, and it says
20. BY MR. SCHWARTZ: 20. "Redacted lnstitutional Claim." Do you know what
21. Q. Let's look at page 40, please 21. that means?
22. A. Okay. 22. A. lt means there was some sort of a
23. Q. What is this document? 23. revision But without looking at it, l don't know
24. MR. O'BRIEN: That one page? 24. what that is.
25. MR. SCHWARTZ: Yes. 25. Q. Would that be something that could be

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 33 0156 Page|D #Z 3858

 

 

 

Page 121 Page 123
1. pulled up from the system? 1. A. Without pulling them up, l'm not sure
2. A. Yes. 2. Q. Did -- if someone at MRA sends out an
3. Q. ln other words if you clicked on the 3. email regarding this particular account for
4. underlined "Redacted lnstitutional Claim" -- 4. Ms. Hoops are the documents listed in this box?
5. A. lt would pull it up. 5. A. They should be
6. Q. Okay. Do any of these documents listed 6. Q. Going back for a minute to the MRA 37
7. in the claim documents provide us with what was 7. and 38 --
8. sent by MRA to State Farm for the bill? 8. MR. ALLRED: Go ahead, Tom.
9. A. Without pulling them up individually, 9. (Mr. Allred exits the room.)
10. no, l cannot tell you which one went to State 10. THE WITNESS: Okay.
11. Farm. 11. BY MR. SCHWARTZ:
12. Q. All right. So, for instance, we have 12. Q. lt looks like 9/15 of'16 is when Cindy
13. listed on here the no-fault billing letter ls 13. Collins was working on the claim. Does MRA 37 or
14. that the cover page that says "Assignment of 14. 38 tell us anything about these emails that are
15. MedPay benefits"? 15. listed under the Event Documents on MRA 74?
16. A. Yes. l can assume it went to State 16. A. No. lt would not list anything about
17. Farm, but unless l actually physically look at it, 17. the email in the history tab.
18. l cannot tell you it went to State Farm or not 18. Q. Okay. Going back to MRA 74, there's a
19. Q. Would any of those documents indicate 19. box on this document in the middle lt has Tara
20. whether or not MRA even had the signed Consent and 20. Love on the left, and then below that area,
21. Agreement that contains the assignment of 21. there's a section called "Claims" Do you see
22. benefits? 22. that?
23. A. lt would be listed here as "AOB" ifwe 23. A. Yes.
24. did have it on file. 24. Q. Can you take me through that line and
25. Q. So, in other words if MRA had 25. tell me What that means?
Page 122 Page 124
l. possession of the signed Consent and Agreement l. A. So it lists the UB-04's date of service
2. document that l showed you earlier, it would be 2. So 5/31/16, that's the date she would have been
3. listed in the claim documents that is shown iri 3. seen at the facility. The $6,519.54 would be the
4. MRA 74? 4. balance of her bill, when it was received The
5. A. Correct. lt Would either be listed 5. $1,519.54 would be the balance after the $5,000
6. under the claim or the account documents 6. payment from State Farm. 77 percent Would reflect
7. Q. And as best you can tell from reviewing 7. the percentage of the payment that we received
8. the document, it doesn't -- it's not listed 8. So 77 percent of the billed amount Mercy
9. A. From what l can tell on these pieces of 9. Hospital would be the provider The next number,
10. paper, it was not listed. 10. 211, Would be the account number, Mercy's account
11. Q. Which would indicate that MRA did not 11. number
12. have that document 12. Q. Okay. And then towards the middle,
13. A. Correct. 13. under the patient contact form, does that indicate
14. Q. And if MRA did not have that document 14. that two calls were made on 6/8 of '16?
15. they could not have sent it to State Farm, 15. A. Correct.
16. correct? 16. Q. One was to Progressive and the other to
17. A. Correct. 17. State Farm?
18. Q. Up above there's a category called 18. A. Yes.
19. account documents And there are two documents 19. (Mr. Allred enters the room.)
20. that are also included in the claim documents 20. BY MR. SCHWARTZ:
21. Are those the same documents? 21. Q. Let's take a look at 72, please
22. A. They would be. 22. A. Okay.
23. Q. And then "Event Documents." lt refers 23. Q. ls this a call form for a call to State
24. to two emails that were sent on 9/15/16. What 24. Farm on 6/8 of 2016?
25. could those be? 25. A. Yes

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 34 0156 Page|D #Z 3859

 

 

 

Page 125 Page 127
l. Q. And it looks like -- is this same call l. Have you ever worked for any other
2. tracked both on page 74 and 72? 2. employer than MRA that dealt with hospital
3. A. 74 shows the condensed version lt just 3. billing?
4. shows that a call was made. 72 would give, 4. A. No.
5. exactly, the information that we received on the 5. Q. And is it your understanding for a
6. call. 6. patient that has commercial health insurance and
7. Q. Then looking at 70 and 71, similarly, 7. medical payments coverage on their auto policy
8. this is the breakout information for the 8. that the medical payments coverage is primary to
9. Progressive call on 6/8/16? 9. the health insurance?
10. A. On page 70, yes 10. A. When it comes to coordination of
11. Q. And do you know why there wouldn't be 11. benefits yes
12. call forms for the two calls made to the patient? 12. Q. Tell me what you mean by "When it comes
13. A. l only see one, so l couldn't tell you 13. to coordination of benefits."
14. why the other one is not reflected here 14. A. The way we coordinate insurance
15. Q. Where is the one call to the patient? 15. benefits We determine if that no-fault is primary
16. A. lt would be MRA 74 on 6/20. Patient 16. to help with the patient's out of pocket expenses
17. contact forrn. 17. make sure they're not coming out owing a whole
18. Q. Based on your review of these documents 18. bunch of money, so it helps pay those medical
19. does it indicate whether or not MRA had knowledge 19. bills that are coming in
20. that Ms. Hoops had commercial health insurance 20. So we would -- We let them know that
21. with BlueCross BlueShield? 21. that would be primary so that it assists them, l
22. A. Based off of what l've looked at, l 22. don't know really how to explain -- l mean, it's
23. don't see any knowledge 23. just knowledge l have lt's hard to put it into
24. Q. What information from -- strike that. 24. words.
25. Do you know if MRA has access to Mercy's 25. MR. SCHWARTZ: Could you read that
Page 126 Page 128
1. records to look at those records and try to 1. back to me.
2. determine what insurance is available? 2. THE REPORTER: The answer?
3. A. ldon't know. 3. MR. SCHWARTZ: Yes.
4. Q. Have you ever -- strike that. 4. (Whereupon, the requested answer was
5. Do these documents that we have in front 5. read back by the reporter.)
6. of you tell us what information Mercy provided to 6. BY MR. SCHWARTZ:
7. MRA? 7. Q. At some point in your employment at MRA,
8. A. l don‘t know. 8. were you told by MRA that medical payments
9. Q. lf MRA would have known that the patient 9. coverage is always primary to health insurance
10. had commercial health insurance, would it have 10. coverage?
11. asserted a lien? 11. A. l don't remember l've been here seven
12. A. No. 12. years Through training, it's a possibility, but
13. Q. Why do you say that? 13. that was seven years ago.
14. A. Because we don't file liens when a 14. Q. ls that your understanding though, as
15. patient has commercial health insurance 15. you sit here today, that medical payments coverage
16. Q. Across the board? 16. is always primary to health insurance coverage?
17. A. Across the board 17. A. Correct.
18. Q. For any of MRA's clients? 18. Q. That's your understanding?
19. A. To my knowledge, correct 19. A. Yes.
20. Q. Did you read any of the deposition 20. Q. Has that always been your understanding
21. testimony iri this case from Mr. O'Connell or 21. since beginning your work here at MRA?
22. Ms. Love? 22. A. Yes.
23. A. No. 23. Q. And is it you're understanding that for
24. Q. ls it your understanding from -- strike 24. clients like Mercy, for whom MRA collects medical
25. that. 25 payments coverage, that MRA will collect the

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 35 0156 Page|D #Z 3860

 

 

 

Page 129 Page 131
l. medical payments coverage and then, after 1. Do Mercy account representatives look at
2. completing that task, return the account to Mercy 2. the health insurance contracts before making their
3. to then collect the health insurance? 3. determination as to coordination of benefits?
4. MR. O'BRIEN: Objection. 4. MR. ALLRED: Objection.
5. MR. ALLRED: Objection. 5. MR. O'BRIEN: Foundation.
6. MR. O'BRIEN: Go ahead, Allen. 6. MR. ALLRED: She knows nothing
7. MR. ALLRED: As to the last part of 7. about Mercy and what they do with regard to
8. that question as to her testifying as to what 8. anything, much less a contract
9. Mercy does once the bill was sent back or that 9. MR. O'BRIEN: Same
10. account is sent back to Mercy, she doesn't know 10. MR. SCHWARTZ: Did l say "Mercy"?
11. and there's no foundation what Mercy does or what 1 l. MR. O'BRIEN: Yeah.
12. their practice is or procedure But she can 12. MR. SCHWARTZ: l'm sorry. What l
13. testify up to that last part of the question, 13. meant -- l'll straighten that out, but l meant her
14. about what MRA does. 14. Mercy team. Let me rephrase the question Okay?
15. MR. O'BRIEN: And that part has 15. BY MR. SCHWARTZ:
16. been asked and answered lt's redundant but 16. Q. The MM account representatives that
17. THE WITNESS: lf it's commercial 17. work on the Mercy account, do they review the
18. health, correct 18. patient's health insurance contract to assist them
19. BY MR. SCHWARTZ: 19. in making a coordination of benefits
20. Q. ls it your understanding from your 20. determination?
21. experience in working here that Mercy doesn't bill 21. MR. ALLRED: Objection. lt hasn't
22. the health insurance until such time as you've 22. been established that they even have any health
23. completed your efforts of billing MedPay? 23. insurance contracts in any circumstance much less
24. MR. ALLRED: Objection. 24. that they have health insurance contracts in this
25. MR. O'BRIEN: Yeah. 25. case the BlueCross BlueShield policy, involving
Page 130 Page 132
l. MR. ALLRED: No foundation She 1. Ms. Hoops
2. doesn't know what Mercy does. She would be 2. BY MR. SCHWARTZ:
3. speculating, and l'll move to strike if she so 3. Q. You can answer the question
4. speculates 4. A. No.
5. MR. O'BRIEN: Right. lwould join 5. Q. Do MRA automobile department
6. that objection Lack of foundation She's not 6. representatives who work on the Mercy account
7. testified at all as to what Mercy does today, 7. review network agreements between health insurance
8. THE WlTNESS: l don't knoW. 8. companies and Mercy to assist them in making a
9. BY MR. SCHWARTZ: 9. coordination of benefits determination?
10. Q. You don't know that? 10. MR. ALLRED: Objection. No
11. A. Huh-uh. 11. foundation they even have such documents and
12. Q. Okay. The documents that We've gone 12. therefore no foundation as to what they would
13. over today that says "Returning the account to 13. look -- or look at them.
14. client for billing of health insurance have you 14. THE WITNESS: No.
15. seen those? 15. BY MR. SCHWARTZ:
16. A. Yes. 16. Q. Do Mercy -- strike that.
17. Q. What do those mean? 17. Do MRA claims representatives in the
18. A. That means we -- that means we've done 18. auto department that work on the Mercy account
19. what we could as far as obtaining payment, and so, 19. refer to any Missouri statutes or regulations in
20. at this point, we are letting them know that if 20. making their coordination of benefits
21. they wish to bill health, then they can go ahead 21. determination?
22. and bill health. 22. MR. O'BRIEN: Would you please read
23. We don't tell them to bill health. 23. the question back to me.
24. Whatever they do once it's closed is up to them. 24. (Whereupon, the requested question
25. Q. When -- strike that. 25. was read back by the reporter.)

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 36 0156 Page|D #Z 3861

 

 

 

Page 133 Page 135
1. MR. ALLRED: Are you going to 1. that. That has no pertinence to this case
2. obj ect'? 2. whatsoever
3. MR. O'BRIEN: l'm going to object 3. MR. SCHWARTZ: Okay.
4. to legal conclusion, but subject to tha -- 4. THE WlTNESS: l don't remember l
5. MR. ALLRED: And l would also 5. don't know what training was done in 2013.
6. object, insofar as that question could cause a 6. BY MR. SCHWARTZ:
7. nonlegal witness to get into any discussion she 7. Q. ls it any different than the training
8. may or -- may have, if there is any, as far as 8. that's done now?
9. guidance from any legal counsel with MRA as to any 9. A. l don't know. l don't remember l
10. Missouri statutes or regulations 10. didn't go through training in 2013.
11. BY MR. SCHWARTZ: ll. Q. Okay. Are you involved at all in the
12. Q. You can answer 12. training of the auto claims representatives before
13. MR. O'BRIEN: So would revealing 13. they come to Work for you?
14. any communications you've had with lawyers if you 14. A. No.
15. can answer his questions as to -- well, if you can 15. Q. Who is in charge of that training?
16. answer his question, you can answer it. 16. A. Our training department
17. THE WlTNESS: l don't know. 17. Q. And do you know who the manager of the
18. MR. SCHWARTZ: Do you have 18. training department is?
19. questions? 19. A. Brian Neiderhauser.
20. MR. ALLRED: Just one. 20. Q. Do you know how long he's been in that
21. MR. SCHWARTZ: l'm going to just 21. position?
22. breeze through my notes real quick. 22. A. l do not
23. (Pause in the proceedings.) 23. Q. Have you seen any of the training
24. BY MR. SCHWARTZ: 24. manuals for auto claims representatives?
25. Q. l'm going to ask you a few questions 25. A. Briefly, if l need to look at something
Page 134 Page 136
1. about training for the auto claims reps. Can you 1. But l don't look at them regularly, so
2. tell me as best you recall, what materials are 2. Q. Would you recognize any of them if l
3. used to train auto department claims 3. showed them to you?
4. representatives 4. A. l may.
5. MR. O'BRIEN: Today? 5, Q. But you wouldn't know if there were
6. BY MR. SCHWARTZ: 6. others
7. Q. Let's go back to December of 2013, 7. A. lwouldn't.
8. three-and-a-half years ago. And if any of that's 8. Q. Okay. And in the last three or four
9. changed now, you can tell me 9. years you haven't been involved in training any
10. MR. O'BRIEN: Hoops' claim was in 10. employees?
11. 2016, though. 11. A. Correct. l've not
12. MR. SCHWARTZ: l'm sorry? 12. MR. SCHWARTZ: ldon't have any
13. MR. O'BRIEN: Hoops' claim was last 13. further questions l appreciate your time
14, year, not 2013. 14. CROSS-EXAMINATION
15. MR. SCHWARTZ: Yeah, but assumably, 15. BY MR. ALLRED:
16. somebody trained before the day her claim was 16. Q. Ms. Voorhies, do you recall when
17. processing 17. Mr. Schwartz asked you whether or not MRA was
18. MR. O'BRIEN: Yeah. So l'm okay 18. aware that Ms. Hoops had health insurance with
19. with claims -- or l'm okay With training prior to 19. BlueCross BlueShield?
20. Hoops' claim, but you're going back to prior to -- 20. A. l remember his question, yes
21. or at the Mercy -- 21. Q. And you remember you said that MRA Was
22. MR. SCHWARTZ: lt goes -- it's the 22. not aware that Ms. Hoops had insurance with
23. Mercy date Right. So, anyway 23. BlueCross BlueShield. Was that your answer?
24. MR. O'BRIEN: l understand the 24. MR. O'BRIEN: l think the question
25, date l just -- l object to the relevance of 25. was did these documents indicate anything about

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case:4:16-cv-01543-AGF Doc.#: 159-1 Filed:

10/12/18 Page: 37 0156 Page|D #Z 3862

 

 

 

 

 

 

 

 

 

 

Page 137 Page 139
1. BlueCross BlueShield. 1. to use the point is regardless of what you knew
2. BY MR. ALLRED: 2. about Ms. Hoops having insurance with BlueCross --
3. Q. Let's do that. 3. and when l say "you," l mean MRA,
4. MR. O'BRIEN: Exhibit 12. 4. A. Right.
5 . BY MR. ALLRED: 5. Q. -- MRA was going to make a demand on
6. Q. ls it correct that the documents in 6. State Farm to pay under Ms. Hoops' policy with
7. front of you that Mr. Schwartz has been asking you 7. State Farm for their portion of Ms. Hoops' medical
8. about -- those are MRA documents correct? 8. care; is that correct?
9. A. Correct. 9. A. Correct.
10. Q. And you indicated earlier, as 10. Q. And that's your normal course --
11. Mr. O'Brien indicates that nothing in those 1 l. A. Correct.
12. documents tells you that MRA was aware that 12. Q. -- with Mercy or any other provider of
13. Ms. Hoops had insurance with BlueCross BlueShield; 13. care like a hospital, correct?
14. is that correct? 14. A. Correct.
15. A. Correct, not that l can tell. l don't 15. MR. ALLRED: Thank you very much.
16. see it. 16. That's all l had.
17. Q. Okay. But you, yourself, independent of 17. MR. SCHWARTZ: No further
18. the documents you don't know one way or the other 18. questions
19. if MRA knew whether or not Ms. Hoops had insurance 19.
20. with BlueCross BlueShield? 20. FURTHER DEPONENT SAlTH NOT.
21. A. Outside of these documents? 21.
22. Q. Yes ma'am. 22.
23. A. l do not know. 23.
24. Q. Okay. So here is my question: As far 24.
25. as MRA's request for Ms. Hoops' State Farm policy 25.
Page 138 Page 140
1. to pay their portion of the charges for her 1. E R R A T A
2. medical care at Mercy, whether MRA knew about the 2~
3. BlueCross insurance for Ms. Hoops or not, Would 3~ I> M_ISTI VOORHIES> having read the foregoing
4. that have made any difference in MRA going forward 41 §§};(;S:l;l;)rl]]’e:>:bg;:;l;ihf;°:§: :::;r;a;(:; i`;u::r::’
5' and requesting State Farm’ her auto policy’ to pay and accurate transcript with the following
6. a portion of her medical care that she had 5. changes if any:
7. acquired at Mercy? 6. PAGE LINE SHOULD HAVE BEEN
8. A. No. 7- _ __ __
9. Q. And why is that, ma'am? 8~ _ -
10. A. Because when it comes to no-fault, it 9‘ _
l l. doesn't matter What the patient has as far as :(l) _ _ _ _ _
12. health insurance whether it's commercial, 12: ‘_ _ _
13. government or no health. 131 _ _
14. Q. So Whether you had any record in the 14_
15. documents or even if you had had it in the 15_
16. documents that you've just gone through with }6_ _ n _ _
17. Mr. Schwartz in great detail, that there was a 17.
18. BlueCross policy for Ms. Hoops regardless MRA 13. ___ _ _
19. would have made a claim on her State Farm policy 19- MISTl VOORHIES
20. to pay their portion of the medical care she 20'
21. received at Mercy, correct? 2]'
22. A. What do you mean by "made a claim"? We 22_ mm Pubh-c
23. wouldn't -- we wouldn't have opened the claim. We 23_ My commission expires: _
24. would have sent our bill. Yes. 24.
25. Q. Okay. Let me -- whatever term you want 25.

 

 

Provided by Stone & George Court Reporting (615) 268-1244

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 38 0156 Page|D #Z 3863

 

 

.\°9°.\'9\!~":'>.°"!\’!_‘

[\)[\)N[\)[\)[\)>-->-->-‘>-‘>_-»_-»_-,_a»_-»_-
wews).~.@>vs>°>l.@~s»s>w.~.~<>

REPORTER'S CERTlFlCATE

STATE OF TENNESSEE )
COUNTY OF WILLIAMSON )

l, Cassandra M. Beiling, CCR,

LCR #371, Notary Public and Court Reporter, do
hereby certify that l recorded to the best of my
skill and ability by machine shorthand all the
proceedings in the foregoing transcript, and that
said transcript is a true, accurate and complete
transcript to the best of my ability.

l further certify that l arn not an
attorney or counsel of any of the parties nor a
relative or employee of any attorney or counsel
connected With the action, nor financially
interested in the action

SlGNED this 15th day of June, 2017.

 

Cassandra M. Beiling, CCR, LCR# 371

My commission expires: 3/15/2020.

Page 141

 

Digita||y signed 7/15/2017 at 1:55pm CDT

 

Case: 4216-CV-01543-AGF DOC. #Z 159-1 Filed: 10/12/18 Page: 39 0156 Page|D #Z 3864

Page 142

 

 

A

a0-16100:9
aallred 2120
ability 141:9
141:12

able 53:25 60:25
77:5

above 108:9 122:18
abstraction 115:23
accept21:4 21:12
accepting 22:21
accepts 22:8
access 18:11 24:13
24:16 24:19 2513
25:25 125:25
accessed 23:18
58:13 68:18
accident 26: 18
39:20 39:22 62:8
65:8 79:196:22
according 113:4
account 728 10:12
10:1912:2014:8
14:2315:1615:20
17:1417:1617:22
1817 18:11 19:2
20:13 23:1923:21
23:2123:23 24:10
25:12 25:1627:20
27:2128:3 28:23
29:1 2915 29:13
31:131:2032:9
32:12 32:25 33:4
33:16 33:20 34:1
34:8 34:9 34:12
34:20 34:22 34:23
36;3 36:10 36:12
41:6 43:10 43:12
43:20 44:9 44:15
44:18 44:2152:14
54:22 56:1 56:2
56:9 56:1156:13
56:13 56:17 56:17
56:18 56:20 58:7
58:8 58:13 58:18
58:25 60:1162:16
62:19 63:15 66:10
67:14 68:19 76:10
76:12 76:16 76:18

 

77:18 79:15 86:24
88:8 90:14 96:18
97:24 98:2101:3
101:16101:17
101:19101:21
102:3 105:23 108:7
109:22110:11
110:16110:17
111:6111:17
111:23112:3112:7
113:16115:4115:6
115:9115:10
115:13115:16
116:1 117:25120:4
122:6122:19123:3
124:10124:10
129:2129:10
130113 131:1
131:16131:17
132:6132:18
accounts 1019
18:22 25:4 2515
31:13 102:13
107:12111:9
accurate 140:4
141:11

acquired 138:7
across 126:16
126:17

action 47:13 141:16
141:17

actionable 42:10
74:4

actions 96:4
activities 58:18
58:22 59:161:11
62:170:25 95:7
103:15103:16
103:19110:12
110:13

activity 60:4 90:15
90:16 91:191:17
94:15 94:18 96:19
97:1197:16 97:22
97:23 98:4 98:4
99:8103:21 103:25
104:6106:14107:5
107:16107:18
108:12108:12
109:12109:19

 

109:23 110:3 110:4
111:5117:22119:5
actual 90:8 103:5
actually 36:23
55:12 68:18 88:7
99:9 121:17

add 52:5

added 56:17 75:19
77:17 79:10 91:3
additional 80:8
address 18:21
18:2192:4 92:8
92:8 92:10 92:14
92:16

addressed 103:22
adjuster 35:14 45:7
49:20 49:21 75:23
77:4 77:10 80:15
83:17 85:2100:13
adjusters 46:18
adjustment 108:3
adjustments 108:7
advocate 117:10
after 5:4 5:16 5:25
6:9 6:18 918 12:18
34:22 107:14
108:11 109:2124:5
129:1

again 8:20 9:20
1017 32:14 36:11
40:1165:1168:17
82:4 90:1194:7
94:1194:18 94:22
94:24 96:17 96:21
97:8101:13102:24
110:13 115:3
118:14 119:9

agf 116

ago 128:13 134:8
agree 55:9 63:21
63:25 64:11 92:25
117:15

agreed 4:8
agreement 26:18
84:2 84:5 87:20
121:21 122:1
agreements 132:7
agrees 114:3
ahead 19;9 28:15
35:13 74:22 75:18

 

76:8 77:177:13
78:17 79:9 80:11
80:25 83:6 91:25
97:5108:23 123:8
129:6130:21
alerting 107:19
all3:24 415 6:16
6:20 1211 12:10
12:1412:1513:15
13:23 30:4 30:21
38:22 39:7 44:24
48:13 55:155:6
56:1 56:5 56:7
57:22 59:159:5
60:12 61:20 63:1
64:10 64:25 65:20
67:8 67:19 68:20
70:19 71:24 78:12
79:3 79:4 82:9
82:15 82:20 83:14
85:5 85:21 86:2
87:15 90:9 91:25
92:13 92:17 95:4
97:5 97:1197:20
101:12103:10
105:14106:7
108:19109:20
111:22113:10
113:11113:12
113:20118:7
118:12119:5119:6
119:17119:18
120:12121:12
130:7135:11
139:16141:9
allen 2:17 88:23
116:3117:15129:6
allow 21:6
allowed 19:21
allows 21:20
allred 2:17 3:4
19:20 21:25 22:10
26:13 26:14 28:17
51:20 51:23 52:9
78:18 78:24 79:4
79:7 84:11 85:9
86:6 86:9 86:21
88:18 113:25
114:11114:13
114:19115:19
116:7116:9116:18

 

117:2117:8117:17
123:8123:9124:19
129:5 129:7 129:24
130:1131:4131:6
131:21132:10
133:1133:5133:20
136:15137:2137:5
139:15

along 28:3

already 10:12
35:10 35:13 67:21
78:20 78:20 97:4
101:1 116:4
always 101:4 117:2
128:9 128:16
128:20

amanda 13:20
14;1174:174:7
74:9 74:14
america 1:8 2:9
2124 4:4

amount 108:25
124:8

another 8:19 8:22
11:812:12 22:7
45:14 54:12 54:13
55:15 81:2 96:10
answer 19:25 20:4
21:24 21:24 22:25
38:4 41:1843:23
48:10 48:12 52:7
68:22 69:23 69:24
76:16116:20128:2
128:4132:3133:12
133:15133:16
133:16136:23
answered 118:18
129:16

answering 38:5
57:13 57:15 57:20
65:15 116:5
anybody 45:13
anyone 14:21 15:2
24;11 87:2
anything 10:17
10:2111:1120:2
25:13 41:19 42:22
44:5 45:14 48:14
55:16 60:8 61:18
85:6 85:1185:23

 

 

Case: 4116-CV-OJ_543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 40 Of 56 Page|D #1 3865

Page 143

 

 

861118716 87:13
87118 9113 94:22
103123 10419
115115115122
116:4 123114
123116 13118
136125
anyway 134123
aob 8413 84114 8518
85118 85124 8714
87124 88:11 121:23
aobs 84115 84:19
86:24
apart 60114
apparently 8112
88124
appear 58:8 58:16
60117 71119 75125
7718 9812012015
appearances 211
appears 26124
59110 7019 74118
8117 9718112:21
11317
appreciate 65122
136113
apprise 5211
approach 117110
appropriate 99112
ar 105120 107110
107111
area 45:14 6815
123120
areas 1816 68114
arguable 117:11
117113
around 6112 96:17
aside 65125
ask 17119 2018
3011135110 37113
39124 44:6 4514
4515 45123 4911
49115 49118 49:21
52124 53116 5412
5916 61122 6611
71121 114:311417
118:7 133125
asked 25110 53119
65113 78:20 84113
129116136117

 

asking 14122 26123
5312 55118 57125
66:13 114:23 13717
asserted 98:22
126:11
assigned 75:8 7519
75:24 83:25 8714
9814
assignment 8216
84122 121114
121:21
assist 131118 132:8
assists 127121
associate 62:15
associated 23124
431170:2010114
assumably 134115
assume 36;21 4511
50118 65119 67123
8814 121116
assumes 51118
assuming 68:17
7811187110 93123
attach 33116 72110
attached 1816 23120
33:18 33120 6913
69118 8214 83122
12013
attempts 6515 6519
attended 5115
attorney 7115 60123
141114141115
attorneys 214 2110
2117
august 9119 15114
15117 15123
auto 1212 1213 1218
161116:1716122
24:16 2512 27122
27123 3213 3216
32115 33113 34:23
37:4 37117 39114
39120 39123 4011
40112 40115 40117
40125 41:10 4312
4315 45120 47114
49124 5013 5017
50112 50120 5112
5116 5118 51112
51114 51:17 5912

 

74:7 7411174116
99:1 99:4 9916
101117107120
127:7132118 13411
13413 135112
135:24 13815
automatic 9712
97:4
automatically
98113

automobile 7719
79:1 13215
available 7113 7117
12116 2512125125
27113 35:114516
49122 100120 126:2
aware 42:15 61113
61:19 65:7 65114
103115136118
136122137:12
away 6614

B

back 13112 1514
1517 2519 28113
3312 3416 34119
3912 4116 41124
42116 42125 48119
48121 59:5 66120
6918 73114 73116
73118 74125 75114
75:2177119 91;2
91:4 94121 94:23
9618 9612197:3
101125106115
10911711114
111:23116122
11712412316
123:1812811 12815
12919129110
132:23 132125
13417134:20
background 5113
35124 4213 42115
42119 42124 4314
43115 4414 44117
59121 7413 74120
78123 90:22 9119
95115 95121101113
10311

bad 17120

 

balance 2819 10912
10913 12414124:5
ball 78:19

bank 2118

based 75110 75111
75111 76:2 76:4
7816 88113 90116
9212 9217 96:12
97:2197123 98114
98123 99121 100115
101111102121
1031910311610412
104120 104125
105115 107123
1081181091310917
110:611119111111
11219118111
125118125122
basically 28119
3412162116 91:14
107:19

basis 47118 4818
5215

bates 30113 55113
baynem 91119
became 91910113
151121512025112
25114

becomes 29114
been 514 5121717
819 8118 9118 9119
9120111613114
1614 23113 2615
2715 30110 30113
3219 35110 35:13
44:18 46121 50114
521215412156114
56115 56116 56116
56:17 58:13 59122
59:23 6315 6811
72114 7513 8114
81:11 82123 83123
88110 89124 90:21
90123 9217 93114
100123 106123
107120109:1 11211
12412128111
128120129116
131122 135120
13619 13717 14016

 

before 10115 17111
1911419:18 2018
2719 29:15 34119
45:14 53:2 74:10
84113 84117 102110
13112134116
135112
began 1717
begin 59:17
beginning 55120
128121
behalf1117 38115
38:1649110 49:11
51:25
beiling 1122 418
14116141122
being 419 50:16
8017 88:15
believe 5119 611
6120 9124 13123
15114161111916
2015 21112211
23125 31117 38:7
4213 60112 64123
8515 8611189:8
believed 74119
below 123120
benefits 713 719
7111 27124 34112
34124 37110 39115
39121 5015 79:23
84122108115111:2
121115121122
127111127113
127115 13113
13111913219
132120
best 18118 27118
3819 4717 66115
101121221713412
141:8141112
between 1213 2212
26:18 9711613217
beunrostro 913
beyond 19120 41117
48113 11118
bi 7713
big 116112
bill 717 12117 12121
12:2412125 1312

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 41 Of 56 Page|D #1 3866

Page 144

 

 

13141811 19114
19:18 2018 21110
2212 2215 2217
22112 2315 23120
2817 2811128114
28115 2913 2916
2918 2911932110
3316 35115 37112
4018 4019 45:9
50122 50123 5111
5118 5111251117
6915 72110 7813
8119 8112182119
8318 8418 8916
891161211812414
12919 129121
130121 130:22
130123 138:24
billed 4117 41112
47114 7214 77114
12418

billing 11125 18121
3012132119 37113
7215 7219 72111
72113 78117812
83116 89119111118
11112411217
121113 12713
129123 130114
bills 71613171319
127119

binding 11411
bishop 109:22
109:24
bit 5112 35116 89:4
bluecross 11518
125:21131125
136119136123
13711 137113
13712013813
138118 13912
blueshield 11518
125121 131125
136:19136123
13711 137113
137120
board 126:16
126117
body 6719
both 11118 53114

9914 12512

bottom 23:22 44:21
55125 59:12 64115
68:25 91118106119
107125 12018
bouncing 78119
box 6217 12314
123119

break 45113 88121
88124 8911
breakout 125:8
breeze 133122
brian 135119
briefly 135125
brings 6:13 71115
brittany 74124 7511
109:22 109124
buffton 92112 92:22
built 33125
bunch 127118
business 74:14
busy 91114
button 4219 42:10

C

call 6110 711911121
3518 36122 36125
3716 38124 3913
39:13 4514 54120
60117 60:21 60122
60124 61116112
6115 61:6 61114
65:16 7113 71110
71112 71115 71120
72119 75122 76:5
77:5 80120 80123
8116 88119 89121
89123 89125 9012
90:8 9319 93110
93112 93115 93116
93118 93118 93119
9611410611411811
119123 12011 12012
124123 124123
125:1 125:412516
12519125112
125115

called 513 612 36122
46120 6915 7115
7119 7611117123

 

 

1181311819118115
122118123121
calling 38115 38116
4814 49:9 49112
5214 71113 71114
71116

calls 3719 38:20
3812138122 38:25
45117 4615 56115
59122 59125 6519
66122 80112 124114
125112

came 15119 32113
6317 67120 6811
69111 74124 7619
9114 94117 94121
94123 101120
104115 10614
108112

cannot 8818 93111
104121 104125
121:10121118
card 1415

care 13812 13816
13812013918
139113

carlson 101122
10213 102:10
carothers 414
carpet 615

carrier 19114 3519
3712 3711137115
3-917 4514 45118
48123 5018 60124
7215 77:15 77116
7815 7818 7819 79:2
79114 82110 82;11
83120 99124 100111
1151211517
carriers 2115 82:15
84:19 85:3

case 14113 14:19
15121912119122
23114 4712 5412
69122 80116 8311
8411 85:21 8714
9512211111011615
116112116113
126121 131125
135:1

 

cashier 5:24
cassandra 1122 418
14116 141122
categories 33112
6019 6119 61122
categorize 1011
1013
category 4212 4217
44:3 122118
catherine 13119
cause 3912 47113
13316
ccr112214116
141122
center 61101715
certain 812 813 1017
191112517 42113
45123 48:14 5614
56:18 8513 8815
9017
certainly 47124
57118
certificate 14111
certify 140:4 14118
141113
chad 2123
chance 5311
changed 9813 134:9
changes 24113
56115 14015
charge 135115
charges 7018 13811
checked 106:7
checking 10613
cherry 116120
11716
choice 5111151116
51122
chris 1119 13118
chrisy111711113
1112213121 14110
103114
chronological
72123 11316
cindy 14123 1515
62123 6616 8113
89116 110110
110110110:14
11113112:5123112
circumstance

 

131123

civil 416

claim 3519 35:13
36124 371137114
39123 4015 40111
42112 4515 4518
46123 471147116
4814 4816 49:149:3
49116 49119 49123
49123 6911 6913
6914 6916 69110
69118 71118 71:22
75:24 7713 80113
80114 80:15 80116
89114 9912410014
100:7 100110
100111 100121
12019 120:15
12012012114121:7
12213 12216122120
123113134110
134113134116
134120138:19
138122138123
claims 6124 6:25
712 715 8181212
121412141218 2013
24:16 24124 2512
26:18 31113 35124
37117 39114 40112
40115 41:10 42116
42125 45120 4715
5116123121132117
13411 13413 134119
135112135124
clarify 57123
116122

class 6817
clear 57114 57118
65112 8411184117
116:4 116115
116123
clearer 7318
clerk 116111
click 1818 2411 34:1
44122
clicked 12113
client 17123 17124
1811181518:10
2018 201112113

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 42 Of 56 Page|D #1 3867

Page 145

 

 

2119 21111 21113
22120 2317 23113
23117 2412 2413
2417 2411424117
24:20 24123 2513
25110 27114 33117.
10518 105115
105120105121
106121 130114
clients 19113
126118128124
close 107125 110124
111:9

closed 60111 63112
63115 63116 63118
65:3 7114 7214
90:15 91117 94:18
95:7 96119 9719
97122103114
103119103:25
109119109123
11013 110:12
110116110117
1101251111311117
11119111110
111112111:14
1121411216130124
coburn 2116

code 10013

codes 10012

collect 128125
12913

collection 22112
2919 55:12 5919
115117

collects 128124
collins 110:10
1101141111411215
123113

column 68114 10415
com 217 2113 2120
comes 23:20 29115
3112 3118 36116
361214413 70113
9112 9712127110
127112138110
comfortable 65:20
coming 14121 86114
11416127117
127119

 

commercial 12123
13121317 1319
28113 28114 28116
125120126110
126115 12716
129117138112
commission 140123
141124
communicating
99111
communications
133114
communities 118
2115
comp 2515
companies 13218
company 1615 1618
2217 451214918
49125 50:4 50112
50119 511311412
compiled 55:1
complaint 3915
complete 141:11
completed 4111
108112129123
completely 3116
completing 12912
complies 117121
computer 1518
91122
concerned 12:18
conclusion 5214
13314
conclusions 21122
condensed 12513
confirm 39119
52113
confirmation 5112
confirms 80113
confused 11713
confusing 117112
confusion 115120
connected 141:16
consent 8412 8415
87120121:2012211
consequence
114114114117
considered 11:23
11124 1211
consolidated 11119

 

13117
consolidation 1419
contact 1715 32111
32116 35122 3617
3619 36113 36118
3714 37122 51110
6515 6519 7714
80117 124113
125117

contained 8717
contains 121:21
contest 116124
continue 20110
49114 67116 75:18
8918 9619 99119
101112

continuing 95115
contract 2119 21111
21114 21116 21119
11612 13118 131118
contracts 13112
131123131124
contradict 114119
contributed 115124
conversation 51114
conversations 1511
4712

coordinate 713 719
27124 34112 79123
127114
coordinates 34124
coordinating 39121
coordination 7111
12:18 37110 39115
5015127110127113
1311313111913219
132120
corner 5419 55111
56122 59113 66124
correct 8112 11120
13181311116120
1915 25119 26119
3214 32118 3315
34113 44:9 48123
52115 5713 58119
62120 63110 66119
6814 69:24 70121
7212 74117 75:8
76125 78:16 80122
81113 81120 85120

 

88117 9117 93120
94110 9512 95118
97114 97119 9818
98111 101123
1021191031210616
1061911018111114
111118111121
113122115118
118:17119123
119124120118
12215122113
122116122117
124115126119
128117129118
136111 13716137:8
13719137114
137115138121
1391813919139111
139113139114
could've118118
counsel 2124 412
13319141114
141115

county 14114
couple 28122 10415
course 24123 10816
139:10

court 111 1123 419
14117

coventry 21110
cover 8316121114
coverage 39125
401-1 4018 40125
4516 49122 7211
127171271812819
128110128115
128116128125
12911

create 2915 29117
30123 60124
created 718 29114
32110 56114 62120
6416 69112
criteria 42113 49118
5115 98114 98116
109115

cross 314136114
culled 6812
current 9115
currently 13116

 

13116141716123
10112

custom 10417 10418
customer 5124

cv 116

cynthia 114

D

data 1517 2913
31112 31115 31118
31123 32113211
3217 33114 4219
4316 43:12 43:14
43118 43120 4418
44112 44116 44125
56114 5912 67121
6812 74:17417 7418
74115 7517 95:4
date 23125 4913
56125 5819 58111
58112 58114 6417
64114 6513 69117
69119 7014 90110
91123 91124 97110
1031911212012411
12412 134123
134125

dates 61123 6312
6315 6317 6318
day 73:24 76112
95113 113114
119110119113
119:13119117
134116141118
deal 10122 108:7
dealing 85122
115123

deals 69117 70116
9916

dealt 12712

dean 13118
december 11612
13417

decides 8313
defendant 219 2115
defendants 119
definitely 6117
delivered 94:8
demand 13915
denial 11511 115111

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 43 Of 56 Page|D #1 3868

Page 146

 

 

dentons 2110 2113
department 12112
12:20161116117
16122 2818 2914
3117 31110 31116
31118 31123 3211
32113213 3216 3217
33113 33114 34:23
36:12 3714 4313
43114 43119 4415
4416 4418 44113
6712 6812 74111
74115 751185113
9513 95124 97125
98:2 9815 98:6 9817
99119913 9916
99114 99116101115
101124105120
108122 109125
110114110115
1121613215 132:18
13413 135116
135118
departments 5912
depending 2814
4115 41120 49118
79124 85118
depends 10517
deponent 139120
deposition 1113 411
411114119 2617
26117 2716 52122
126120 14013
describe 2917 33123
59116
described 3418 3613
6411
detail 72120 138117
detailed 113119
113121
determination
1311313112013219
132121
determine 3519
35112 36117 41121
771611015 12612
127115
determined 36:23
determining 7117
differ 55:15

difference 1213
13814
different 8120
17119 2512 3116
33120 33124 3412
3511811818119113
119:13119116
13517
direct 314 516 4819
directly 67120
100122
discount 2118 21120
discounts 2114 2116
2219 22122
discoverable 47124
4812
discovery 19121
19123 41117 4815
discussed 50116
61110
discussing 6919
discussion 26115
52118 11212413317
dismissed 90124
90125 91113 91115
district 111 111
division 112
document 25118
2614 2619 26125
2717 27110 30112
30115 30116 53113
53117 54:12 54:13
5618 59118 63121
6415 6416 65117
661216719 68113
69121 70:16 70124
71117313 7313 7613
83125 841184112
84113 84116 8718
87119 87122 8814
90:11 9414 9416
9612100115 100122
10414 104114
104125 105112
1071241181411818
118123 1201912212
12218 122112
122114123119
documentation
37121

 

 

documenting
106110

documents 1515
27113 3812 52:23
5311153125 54110
54120 54124 55:12
55120 5718 57114
58115813 58:8 5819
58:25 59110 59:17
6118 61125 63117
63119 64120 65113
65125 6614 66114
66117 67:5 70120
75110 75112 7614
76124 8716 88110
9511910511011313
1131171201312019
1211612117121119
12213 12216122119
122:19 122120
122121 122123
12314123115
125118 12615
130112132111
136125 1371613718
137112137118
137121138115
138116

doing 39116 45111
50:4 66115

dollars 1913

done 37113 56115
56:18 9118112117
1301181351513518
down 58:13 6718
6815 68125

drive 92112 92122
driver 6515 6518
66122 7819 78113
7912 9519

duly 514

duplicate 10417
10417

during 37118

E

each 8123 1817
1811123118 23120
34113412 61121
71112113112

 

1141201191911919
119112119116
earlier 30119 59121
6016 6919 7514 9015
11314 116116
119122 12212
137:10

earliest 73118
early 73123

easiest 70123

east 118 2115
eastern 111 112
educational 5113
efforts 129123
either 15116 4618
49:21 12215

elect 19110 2516
electronically 2913
2917

else 201112317
25:13 8317 8712
101:16 11414
email12313 123117
emails 122124
123114

employee 4917
49124 5013 5017
5011150121141115
employees 1012
31119 3816 51110
86123 8713 136110
employer 12712
employment 12817
encouraged 24122
end 1111

ends 8016
enter 71116 9016
10116

entered 67115 8012
89115 90:14 96118
96125 100124
101115101117
101118 10213
103114109122
110110110:10
enters 28:17 124119
entire 13116 3219
33116 110117
entitled 8412
entries 5411

 

entry 2913 31112
31116 31118 31123
321132113217 4219
4316 43113 43114
43118 43120 4418
44112 44116 4511
56114 5912 67121
6812 7411 7417 7418
74115 7517 8016
95:4

esq 214 2111 2117
2123

established 86111
131122
establishment
22113

even 4416 50123
11412 115117
117117121120
131122132111
138115

event 62113 62114
62118 62124 6411
67110 122123
123115

events 63124 6414
6415 6719 69117
70116 73118 73120
8917

ever 1312 2614 2718
37120 38118 50114
86118 86123 10219
108171261412711
every 38124 39113
6111

everybody 2418
38:23

everything 5318
evidence 51119
exact 72112 8611
113:12

exactly 18113 57:16
93124 9617116116
12515
examination 314
314 516136114
examined 514
example 36120
58120

exception 110125

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 44 Of 56 Page|D #1 3869

Page 147

 

 

11511

exclusions 11512
exclusively 1418
exhausted 2812
8311810811411111
exhibit 2615 26117
2715 2912130111
52122 5416 54121
5511155112 58117
61110 83124 8717
8719 87112 87120
88116 8917 13714
exist 52:2

exits 26:14 12319
expanded 119116
expands 11919
expenses 4016
127116
experience 2314
25115717 58:7
85122 116119
129121

expires 140123
141124
explain 12122 23119
3119 3415 35119
36119 3719 37110
39119 52124 55119
61123 127122
explains 39115
extent 5716

F

f4-629 100118 101:3
facilities 8120 8121
1017

facility 68110
111117 12413

fact 50120 7719
facts 19122 51119
failed 10916 109111
109:12

fair 1316 5515 9314
fairness 54123
falsification 1415
familiar 26110
271115319 6118
familiarize 17:22
2511125115 5311
far 1017 12118

130119 13318
137124138111
farm 2216 2314
36120 36122 46:20
46120 4713 4716
47110 7717 7719
77118 7818 79110
79114 80112 80121
8115 8118 81110
81119 81124 8719
881118915 89:13
93118 106123
108114 12118
121111121117
121118122115
12416 124117
124124 137125
1381513811913916
13917
fault 4012 95110
fax 216 2113 2119
50122 50123 5111
faxed 7217
feeds 9713
fe115516
few 5115 2518 6611
133125
field 10417 10418
fields 31124
fieldstone 1123
figure 12:15
file 4519 6616 66111
74115 7516 80:20
10015 108:23
108123111:311216
121124126114
filed 35:13 39123
99:9 99114 99:17
files 86125
filing 99:9
fill 6115 83117 83120
financial 6817
financially 141:16
find 1815 55122
55125
fine 5719 57111
68123 88122 88:23
finish 12111
finished 86120
first 514 7114 7123

 

 

8125 912410110
14112 27125 28:23
3011 30112 31115
3417 34113 34125
36124 5117 54111
5618 56119 5711
58117 6612166123
67110 67113 67118
70:19 71113 74113
7519 75114 7615
801181114 8214
12016 120115
first-party 6124
6125 818 111241214
12191211112116
12119 3518 36125
3712

fits 10112

five 81101019 88119
88119

fleming 1119 13118
focuses 119113
folks 11121

follow 5814 78119
follow-up 89119
followed 103124
following 2117
26115 58122 10614
140:4

follows 515
foregoing 14013
141:10
forgot 7514
form 17117 22120
29110 30118 30123
60124 61116116
71112 71115 7715
82124 8415 8417
84122 8915 9018
9711 11915124113
124123 125117
format 30122 3213
95117
forms 60117 60121
119123 125112
forth 3712158117
58122 5913 6015
61110 6414 67125
forward 73119
13814

 

found 78124
foundation 21122
2211122113 43121
51124 5715 57119
85110 9311115122
129111 1301113016
13115 132111
132112

four 1019 33110
33112 33121 13618
fourth 96113
franklin 1124 414
frankly 5719

front 5124 6615 8514
9511910319103116
12615 13717
function 116:1
funds 100120
105114

further 136113
139:17139120
141113

G

gaertner 213
garst 66125
gather 6715
gathering 64120
95121

gave 34121 5513
general 2124 37113
53:25 5413 5717
79122 84118 84121
1001210013 11618
116117

generally 54:19
55119 57:13 67110
67111

george 1123

get 23121 2913
31113 33125 37118
3815 43115 45:14
5219 66120 8618
86116 95111 11711
13317

gets 12111 29115
6918

getting 2519 25110
3416 41124 66116
74115 114:5

 

gilley 74124 7511
7516 7611 76111
76113 76120

give 2511 33117
38116491251111
52125 52125 60111
77115 9012212514
gives 361159119
68115 8114113113
giving 14118
gladys 13120

go 5116 5125 618
611818141919 2113
28115 28122 3312
35:13 3912 39116
43115 48119 52116
5317 55:6 56112
5811158120 5919
5911160113 61121
6815 68112 71112
7317 73124 74116
74:22 75:18 7618
771177113 77119
78117 7919 80:11
80:25 8316 89115
91:25 9614 96:21
9715 102120 108:23
109121 110120
11212211318
1131241141211419
1201512011212318
12916130121 13417
135110

goes 31115 42:11
42124 58:13 72122
8113 81123 8313
8317 117:24 134122
going 13112 2711
3011140117 52124
52125 5316 53116
53117 531215915
5916 61122 64:10
66114 71113 71121
73118 75114 87124
90111931610112
106115108124
113123114121
1231612311813311
13313 133121
133125 134120
1381413915

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 45 Of 56 Page|D #1 3870

Page 148

 

 

gone 1514 1517 5416
9214105115 108121
130112138116
good 3015 52123
65122 65122

got 7118 10110 1711
3015 33117 33118
33118 33119 34119
57116 7315 74113
74125 91121

gotten 90118
government 12125
18111911119115
2016 2517138113
graduated 5114
great 20125 6216
138117

group 9110

groups 1718 17111
guess 18116 22124
38112 42123 46116
47110 5816 63123
68:22 86112 114120
guesswork 22114
guidance 13319
guidelines 4613
4619 46111

guys 5718

H

hale 13120

half 134:8

hand 52121 83120
116112

handle 614 712
1211012113 31112
40116 4111111519
handles 66:10
107110

handling 714 4517
49:20 6615 80:15
80116 89114
happened 76115
108110

happens 50118
72118 76115116118
hard 3415 127123
harkins 111711:13
1112213121 14110
103114

 

hasn't 84116 131121
haven't 46121 46122
50124 65:13 13619
having 514 1111
13912 14013
hayden 75114
head 351188119
health 711412116
12123 12125 12125
13121315 1317 1319
1612517111811
19115 27123 2814
2815 28110 28113
32115 4019 4116
4117 41120 5018
5019 50113 79124
8019111118111123
11218 11512 11517
125120 126110
126115 1271612719
1281912811612913
129118129122
130114130121
130122 130123
13112 131118
131122131124
13217 136118
138112138113
heard 14115 8712
8715
hearing 48:14
heart 47112
heckman 13119
help 127116
helped 6715
helpful 60115
helps 113124
127118
hendrix 104115
10612 10813
hereby 140:4 14118
hi 4919
higgins 7411
high 5114113118
hired 6121 6123
7123
history 54122 5612
56:9 5611156120
571115817 5819
5811158125 9615

 

113116113119
117125123117
hold 817 915 9113
holloran 213
holloranlaw 217
honest 42123 11719
hoops11414116
14123151515110
19123 2013 48115
5414 5812 6212
62123 65114 65116
65116 6616 66111
7719 7818 80120
83125 92:13 92115
92118 9512210119
116111161512314
12512013211
134110134113
134120136118
136122137113
137119137:25
1381313811813912
13916 13917
hospital 716 7119
8131911719117
21114 21115 2212
28114 32113 4019
4117 631910515
1201161241912712
139113

hospitals 118 2115
815 1014 82120
hour 88120

how 5118 616 6111
7116 817 913 915
9113 91221614
161151811424119
31113118 34:20
37110 37112 37112
37116 38:13 38117
3919 39116 40116
41:10 42123 44112
44120 45124 46:3
47113 4813 4915
4916 4917 5514
55114 5813 62115
62115 70112 78121
79122 8015 91121
961310512105117
105118107110

 

112119 11315
115123 127122
135120
however 36115
huh-uh130111
hung 11411
hunt 13119
hyperlink 1817
1811123118

I

identify 38113
38117 38118 4915
4916 4917 5318
illinois 1018
implementation
52:14
implied 86112
in-house 33125
inc 118 2124 414
include 59125
included 13122
122120
incoming 712 715
31113
incorrectly 111111
independent
137117
indicate 7115 80119
101181021210217
103111 104:22
106116 11011
110122 11818
118114121119
122111 124113
125119136125
indicated 11811
137110
indicates 137111
indicating 6816
68115 88114
individual 3916
60122 76118
individually 12119
individuals 13113
1417

industries 612
information 14122
1712518118 20111
25120 25124 2611

 

29116 30125 31110
31114 3212 3213
321113211132117
32119 3313 33113
3412 34116 35114
3612 37116 37118
43:143116 44116
44125 55122 55125
57110 57117 5811
59120 59125 60125
61124 6714 67112
67117 67120 67122
67124 70112 71111
71123 72:8 72115
74:10 75:24 77:4
7711177115 79:1
79112 80117 9017
90116 9213 93111
94125 9511195115
95116 96119613
96112 96125 10018
113113113115
1131161251512518
125124 12616
injuries 8114
injury 4914

input 2914 71111
10719

insofar 13316
instance 58:15
62122 121:12
institution 6914
institutional 6911
6915 69118120115
120120 12114
instruct 48112
instructed 41:10
501115116 51110
51115 86123
insurance 713 719
7111121912191313
27122 27123 27124
2814 2815 34112
34124 3518 37114
39:7 3912139124
4019 40117 4116
4514 45117 45121
46118 48:22 4918
49125 5014 5018
5019 5019 50112

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 46 Of 56 Page|D #1 3871

Page 149

 

 

50113 50119 5112
60123 7717 77:10
77114 7815 79114
79123 83120 8513
85113 100111
100113111118
111124 11218
125120 12612
126110126115
1271612719127114
1281912811612913
129122130114
13112 131118
131123131124
13217 136118
136122137113
137119 13813
138112 13912
insurances 7112
7117 711812110
1211412116 32:14
insurer 21117 78115
8317 8418 8419
85118 8511910514
insurers 82120
84123
intentionally 11713
117112117112
interested 141:17
internet 42125
interpret 66115
interpreting 65112
intersection 96122
investigate 7014
investigation 66116
invoiced 106113
10714 10718
involved 52113
9011813511113619
involvement 6619
involving 14116
62123 131125
iowa 1018
issue 8311
issued 83119 83119
it'll 3412
items 42114
iv 96122 96123

J

 

jackson 2111 2419
january 64115
64116

job 817 915 9113
911715124116122
join 201121125
51:23 13015
joined 1113 1617
17113 17121

jolley 15122 15124
1614161716112
16116171717111
joshua 101122
1021910916109112
judge 116111

july 101125

june 1119 415 6122
7312014013 141118
just 7120 911211112
111231211 1215
19116 22114 2517
29116 3017 30111
34113418 42121
4212142122 42124
42124 46116 47110
4911 5213 5215
52113 5318 5412
54116 54123 55118
5714 5719 57111
6119 64112 65:11
65117 66116719
67110 67111 70124
73117 73119 76111
78:18 8212 84:11
84117 90124 91112
9411810011 10012
103121 103122
103124 103125
1061310719111113
113112113120
11411 1141311417
11419114122
114123115121
1161811619116117
1171101181611817
1191911919119115
12513 127123
133120133121
134125138116

K

 

kathy 66125

keep 36117 83120
keeps 57114 5813
kept 3919

kind 33122 4613
53120 54116 55110
5512155122 56122
67111 70125 103123
113113

kinds 8314

knew 137119 13812
13911

know 9116 10116
1216 1412 15112
15115151251614
1716171717110
20115 20124 2218
22123 22125 2312
2413 2416 2418
24115 2612129111
29115 29117 29119
30124 30125 31121
31122 38113 3919
4017 4114 43123
44120 46:19 4717
47:25 50115 5515
55:14 5711157113
57:15 57119 6218
64:10 65114 6618
67122 67123 6813
6814 6818 68110
68116 68:22 6912
69113 69116 69123
70117015 70114
72117217 72112
72113 75115 76:16
76:2177116 7815
7817 7811178121
7913 8014 81114
8215 82125 8313
8417 87113 88112
90:15 9215 9218
941119513 9515
95123 95124 95124
96111 96124 99118
100:13 100123
101124102114
10211610313
105118107110
1081411118112116

 

113:25 11414
114110114120
114121 116:4
116119116125
117141171911719
120120 120123
125111 125:25
12613 12618 127120
127122129110
1301213018130110
130120133117
13515135:9135117
13512013615
137118 137123
knowing 85110
knowledge 22114
3117 441115413
5414 66117 9511
11118114117
125119125123
126119 127123
known 12619
knows 541165115
8611111411813116
kristina 15122
15123 16112

kristy 8119

L

labeled 36116 9411
lack 22110 85:9
13016

laminate 614

last 912 911914114
1411514122 2112
731712917129113
134113 13618
later 6417 69119
law 214 2110 2117
116110

lawyer 1512 116119
lawyers 133114
lay 37112
lcr112214117
141122

lead 8116 8117 8:22
8125 91611116 3518
35117 3612 3616
36115 36120 41125
4413 4512 4513 7114

 

74:4 74119 75113
75:20 77112 77118
79110 80110 89113
94:22 94:22
leader 15116
leads 10124 1112
1115 27122 32113
32:14 321213318
3319 3611241124
4218 4211143113
56116 6017 7211
74:4 80:8 90122
94117 99121 102:24
learn 14112 17115
114123

learned 7718
106123

least 6114 7912
91122

leave 4616

left 1412 39111
7611190113 93110
93112 93119 96110
117:23 11819
118115123120
lega1211214818
5214 671199113
99116110115 11216
1331413319

less 13118 131123
let 1711921110
22115 2714 28:23
30110 3312 4017
4012141144511
50118 5213 52116
521215714 57118
57123 5919 59111
60113 6216 6412
65125 6611 66120
6718 68112 70115
721217317 77119
83123 85114 88125
90:9 90112 96:21
1021201031710914
109121 110120
112110112122
1131231141911817
118112118121
119120119125
12016124121

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 47 Of 56 Page|D #1 3872

Page 150

 

 

127120131114
1341713713 138125
letter 7216 7219
72110 72112 72114
77117 78117812
78114 78114 81112
81114 81116 81118
81118 8112181123
8212 8213 82112
82114 82117 82119
82122 82124 8311
8317 83116 89118
89118 9213 9215
92114 92117 92122
9315 93123 93125
9412 9417 9418
94111 10214 10215
11014110:5110111
121113
letters 59122 6012
8314102118
letting 130120
level 113118
liability 7114 12117
1212413111812
18123181241911
19131911019114
19118 2017 2516
2516 27123 2817
2817 2818 28111
2811136117 36:23
4015 40110 40111
4118 41122 49123
5912 7713 77117
7811 7812 78113
79125 81116 8211
97:24 9812 9816
98110 9912 99111
101115102115
licensed 419
lien 98113 98115
98118 981219915
99112 99114 99117
10214108116
108117108120
108121 108:23
108:2410916
109112110111
110123 126111
liens 9917126114
light 96122 11813

like 81116115 2918
33116 33122 39122
421214815 5317
5311154110 5612
5712 61:20 64111
67118 67:19 67125
7018 70:19 7112
72122 72124 7316
7412 7615 7712
77114 81124 90110
9213 94:15 94116
9412196116 97110
9812410016100118
1021510411310613
108115108118
1171712311212511
128124139113
limited 19123
limits 4013

line 6816 6819
117111123124
14016

list 18120 20:13
2114 23123 23123
23125 32110 32110
60124 120113
123116

listed 1416 23111
9811410212311517
12116 121113
121123 12213 12215
1221812211012314
123115

listen 3913

lists 17125 18122
191101201312411
litigation 14116
little 5112 6115
35116 55:6 8914
litzsinger 215

live 5110

llp 213 2110 2116
locate 42112 49115

located 105122

location 813

long 5118 616 6111
817 915 91131614
3919 82122 135120

longer 7515

look 1517 18110

 

 

231124122 25114
2512126110 2717
27110 30114 33122
35124 53115319
5418 5616 5711
58115 72123 87:15
87118 9011210613
113123116122
118112118121
119125 12016
121117124121
126:113111132113
132113135125
13611

looked 1514 5417
69111 125122
looking 2319 3017
3914 44115 5614
61125 66114 77120
79119 85125 87121
881710315106119
1091811312117125
120123 12517
looks 42114 5419
5612 571167118
7018 70119 7112
72122 72124 7316
7412 7614 7712
77114 90110 9213
94:15 94116 94121
96116 97110 98124
1001610011810215
104113108115
108118123112
12511

lot 33119 103120
louis 215 2112 2118
120116

love 13123 13125
14111 14118 53120
7012171120 76113
76121 80123 98121
100124117116
123120 126122
luna 8113 89116

M

ma'am 16110 30110
48125 5416 62112
8914112114137122
13819

 

machine 3815 141:9
made 24114 56115
56116 59122 59125
6112 63118 63121
6517 6519 66122
75122 7615 80120
80123 8111 89121
89123 9012 9319
9319 93112 93115
9412 10812116:23
11811 11812124114
1251412511213814
138119138122
magen104115
1061210813 108111
maiden 91120

mail 7216 89118
93110 93119 96110
mailed 7217
mailing 18121
main 1818 18112
23110

make 3313 36113
36118 5319 5616
57118 6115 8016
1181612711713915
makes 36125
making 4716 4814
711813112131119
13218 132120

male 2111

man 20120 11719
management 26:18
manager 1611
24:10 31124135117
managers 20:13
manuals 135124
many 9122 16115
18114

marhine 13119
marked 2615 2715
30111 52121 54121
83123 8718113117
material 38110
materials 13412
matter 138111
mattie 13119

may 4110 14123
2119 2111121113
2512 35124 78119

 

78:20 8112 89115
90123 9212411518
116113116113
133181331813614
maybe 18115
116121 11713
mean 714 7110 811
10131211318:25
191121911621114
28125 2918 2919
32:14 33:15 33116 '
33119 3514 4216
4612 47123 47124
59111 6318 63114
63116 6512 6516
7312 7813 85112
98119811510019
100119101118
103118103120
103123 1041910513
1071710911411414
11411011512
115:13 11912
127112127122
130117138122
13913

means 19116 2811
3515 56110 63115
6517 6912 7015
93124100110
100111 10814
109115114114
1151311515120121
120122 123125
130118130118
meant 3419 131113
131:13

medical 117 219
2124 413 7211 12717
12718 12711812818
128115128124
12911 1381213816
13812013917
medicare 19115
19118 2016 2018
2817

medpay 7113 1914
2115 2115 2118
21117 22122 2315
24124 27125 2811
2813 34113 34125

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 48 Of 56 Page|D #1 3873

Page 151

 

 

3511135112 40113
41112 41125 47114
49125 50121 5113
5118 5111251117
7114 71118 71122
8217 82114 82119
8418 8419 84119
84123 85118 89120
89:2210514115117
121115129123
meet 10122 109115
melissa 13119
memoranda 27112
memorize 5318
memory 3016
mention 7514
mentioned 4212
94117

mercy 118 21151019
10112101191117
111171112213110
13114131171418
151161512017114
171161712218119
19119 2011421114
2218 2211222121
23113 24114 2513
2511125115 25116
2612 26119 2716
27115 27119 27120
2816 28120 28125
2912130113 30122
30125 31115 31119
31125 3218 33118
3417 34122 34122
36:10 38117 47113
49111521152114
66:10 67120 6811
69111 82:15 8412
86124 86125 8714
104124 10515
105119106117
106124108:7
111123 112:7
115122115125
116124120116
12418 124:10
125:25 12616
12812412912 12919
129110129111
129121 1301213017

 

131:113117131110
131114131117
1321613218132116
132118134121
1341231381213817
138121 139112
message 3816 4616
93110 93112117124
11819 118115
messages 39111
39111
metropolitan 2111
michael 31124
middle 117:22
123119124112
might 1914 41125
421146124 4712
70123 117110
mine 95115
minimize 4015
minute 52117 88119
88119 12316
mischaracterizes
86110

misreading 69121
misrepresentations
4716

missed 78119
missing 7120 46117
47111

missouri 111 215
2112 2118 416 85:6
8511185112 85122
85124 8614 86112
86115 86125 8714
108116132119
133110

misspoke 101:16
mistaken 60112
misti 1115 313 411
512 51910711 14013
140119

mix 5413 57112
money 10515 10614
10618 127118
monitor 38:25
month 15112

more 20118 76117
88119 9211 102117
113113113121

 

morning 73124
mosely 13121 14110
most 4714

motor 6217

mouth 86114

move 12119 2813
6718 70115 76112
90:91031710914 `
112110119120
13013

moved 12112 76120
moving 7017

mra 6118 6121
101121011911113
13191312514124
16171711519116
2417 2411125112
25122 261126118
27114 27119 28119
28125 30122 30122
311131115 31125
33114 3416 34121
3619 3815 38118
46120 47113 4917
49124 5013 5017
50111501215115
511105111451125
52:14 54124 57:13
5813 591159112
6114 611116211
62113 62120 65116
6615 691169112
7017 70115 71125
77124 78121 82114
82122 82123 82125
8313 8418 84122
85117 85122 8915
90112 91119 95122
96119 97113 97:21
9912310119101114
102121 10414
104120 104123
10516105116
105118 106:1
106125 10713 10714
1091511117111116
111123 11315
1131171161112118
121120121125
12214122111

 

1221141231212316
123113123115
123118125116
125119125125
12617 12619 126118
127121281712818
128121 128124
128125 129114
13111613215
13211713319
136:17136121
13718137112
137119137125
1381213814138:18
13913 13915

msm 611612 619
mtsu 5115

much 9211 13118
131123139115
muleman 13121
14111
murfreesboro 5111

N

name 518 912 9110
2112 2411 32:12
33119 38116 42114
4912 4919 49114
66125 68115 68116
70120 75113 8112
9112010219
names 3124
nature 17115 1813
need 2513 45113
8713 8812191114
135125

needed 25114
101:21 103122
needs 103124
103125
neiderhauser
135119

network 13217
never 1317 1319
141151411714125
8411211111211715
11716

new 31114
newest 58112
113111

 

next 12120 2712
34115 3615 41121
50118 5012158121
5919 59116 60113
6217 7017 71115
7213 72118 9017
90110 9415 9615
97110 102120
106122108110
120119 12419

ng 6817

nicole 13120 14110
night 96:17

nine 54:13 7313
nine-page 70116
no-fault 3517 35117
3612 36116 36121
37;1140114512
4512 4516 45117
49122 7215 7219
7211172113 78114
79124 8212 8213
82110 8211183115
83118 89119121113
127115138110
nobody 14125 68:18
nods 3511
nonlegal 13317
nonslip 615

nor 141114 141:16
normal 78:12
139110

normally 8015
notary 140122
14117

notation 87124
10812

note 3124 8111
103122

notes 27112 44122
59119 59124 6015
1121111131511912
133122

nothing 4315
103124 13116
137111

notice 412 10214
110111

now 11115 11118
13118 39:8 97:20

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 49 Of 56 Page|D #1 3874

Page 152

 

 

1151312011913419
13518

number 814 23121
23123 32:12 32125
3314 4913 49119
52122 5614 59112
62:8 62110 62111
62113 62114 62116
62118 62:19 62124
80114 83124100118
10111 1011312419
124110124111
numbered 5512
numerous 90120
91116

O

0'brien 2111 17117
201121:2122123
23115 2616 26120
26124 29123 3011
3014 3017 32124
411241115 43121
46113 46116 46123
47114715 4719
47115 47118 47121
48114815 48111
51118 511215213
5311153115 53122
53124 54123 5714
60114 63120 63:25
6418 64114 64118
64123 6511165119
6714 68121 69120
72125 7315 73113
73117 73123 83110
84118 87114 87123
88115 88121 88:23
89110 92120 92124
106125112117
1141221161311618
1161141171111714
117:14118118
118124119:6
119112119115
1291412916129115
1291251301513115
13119 131:11
13212213313
133113 13415
134110134113

134118 134124
136124 13714
137111
o'connell 2616
26117 2715 52122
126121
object 17117 21121
21122 4112 43121
51118 5213 5714
133121331313316
134125
objection 19120
2012 22110 41115
51120 51124 5216
52110 5712169120
84112 85:9 86:6
861911511912914
1291512912413016
13114 131121
132110
obligation 51125
obrien 2113
observed 8912
obtain 712135114
4517 6017 60125
67:14 80114 94117
obtained 75:23
77112 791118018
obtaining 130119
obtains 80117
occurred 52119
97:21 112125
off6115 6117 6117
912126113 26115
52116 52118 63119
6416 64122 76:2
77125 7816 88113
90113 90116 9212
9218 96112 97:23
98114 98123 99121
100115101111
102122 10319
103:16 10412
104120 104125
105116107123
1081181091310917
1101611111111219
112122 112124
118111 125122
offhand 15118

 

 

17112 2017 20117
10818
offices 413
official 15125 71115
oldest 58114 113111
once 71712119
27125 29:13 34111
40110 58110 71114
7214 80:8 83121
901710213 106122
12919130124
one 2111 2118 1117
11181818 20118
20119 2419 3413
461849117 53112
55:6 55:15 5612
56:3 62123 6919
71113 7519 79124
8216 84125 85110
8614 88119918
99120 99122 10015
118119118124
120119121110
124116125113
125114125115
133120137118
open 35124 42:16
4515 491171110
71117 71122 80113
9016 9918 99123
1001410017 100121
107115
opened 35110 3711
37114 7112 89120
9813 98113 98119
104116107:6
108111108116
119115138123
opening 89122
order 12121 71111
72123 74113 90112
11318113124
119117 12015
organized 56:20
56125 5819112119
11316
originally 56114
11214
oscar 911912
others 13616

otherwise 3124
ourselves 38117
out 12:15 1416
29124 37112 4013
4016 40110 42112
42124 43115 54117
55110 6115 6812
7114 7214 7217
77116 77120 8119
81124 82:9 82114
82117 83117 83121
86114 87119 8816
8816 8811191117
9214 92118 94119
9517 96120 9719
97:22 103114
103119109119
1091231101311015
11017110112
110117116120
12312 127116
127117131113
outbound 39113
outside 137121
over 716 718 9114
912411171611
17114 2818 2819
2811128112 29116
3118 31125 32113
35115 3612141122
4519 50122 50123
51:15118 53116317
97:24 9812 10415
108121 130113
overseeing 10118
owing 127117

P
packaged 5517
page 311181918112
18119 3012 30112
3813 56122 59111
59112 6413 64119
66121 66123 67113
67115 68125 69:16
7017 7313 7317
73110 73116 73122
73125 75119 75122
77121 77123 77124
79111 79120 80112
81118214 89110

 

 

89112 89114 89:17
9212 9319 93122
9416 94114 94120
9516 96119 96:21
9717 9719101114
102121 104:20
10611 109:20
111116114125
117122118111
118121118124
1191111919119112
12111412512
12511014016
pages 18114 5419
54111 54:13 54114
5614 56:9 56119
571157116 57117
58:16 58117 58122
59124 67118 67125
116122119122
119125 1201614013
paid 106123
paper 122110
paperwork 29110
paralegal 6715
parkway 1123 414
parlance 78113
part 6711 110115
11111912917
129113129115
particular 7122
2816 44:18 45122
4615 4616 4618
53112 53112 57117
58:16 61112 7313
76115 83125 8414
87121911411514
116111161511911
11911012011 12012
12313
parties 3125 141114
parts 71112 9016
11314
party 2216 9519
patient 713 7113
711912123 12124
1715 22118 3111
311143211132116
3313 3511135122
35125 3616 3619

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 5O Of 56 Page|D #1 3875

Page 153

 

 

36113 36118 3711
3713 3715 37122
381438119 38121
3916 39112 39115
40113 40113 40116
40124411114211
42112 42114 42117
431144118 4516
45125 4615 4912
4912 49113 49116
5018 5019 50112
50120 50124 5113
5117 5111151115
5111651116 5211
60123 61112 62116
62117 62:19 62121
65:8 7113 7116 7119
71110 71117 71121
711217211175124
7716 78115 80114
8112 85124 89115
89121 89123 89125
9518 9519 99122
10014100121
105122108115
1111111517117123
11819118110
118115124113
125112125115
12511612619
126115 12716
127116131118
138111

patients 3218 82:15
pause 133123

pay 4013 40110
1271181381113815
13812013916
payer 100120
payers 19111 2017
2517

payment 21:12
2812 83118104116
104118 104122
104123 105122
106112107120
1081131111112416
12417130119
payments 7211
1071101271712718
12818 128115

 

128125 12911

pcc 16125 1713 1714
36112 36114
pending 9214
penumbra 84114
people 9122 1416
3714 46117
percent 21:12 2213
12416 12418
percentage 12417
period 9113
personal 6618 66117
personally 8711
pertain 116113
pertaining 17125
pertinence 4817
13511

petition 47120
phase 72119
phone 216 2112 2119
38:4 391116519
8116 93115 96113
phonetically 3124
physical 8817
physically 104123
104124121117
pick 9011210111
11716

picks 116120
picture 116112
pieces 12219

place 10113 1113
1216 3615 56112
9212102122 10318
10413 113114
119110

placed 106112
plaintiff 115 1117
212 412

plan 71120

plaza 2118

please 2113 30114
49114 97:20 99119
101112117120
118:12118121
124121 132122
pmb 1124

pocket 4016 127116
point 8161819
18112 29114 3813

 

4115 44:24 46113
4711154116 55110
57125 65123 68:19
71120 71:24 7412
7619 7817 89120
90119 9311510314
1108117111122
114111116114
116125117114
1281713012013911
pointless 48113
points 23110
policy 4012 12717
131125137125
13815 138118
138119 13916
portion 4518 89122
1381113816138120
13917

position 11115
11119 135121
possession 12211
possibility 50:6
128112

posted 106121
powers 2123
practice 129112
premises 18122
2514

present 2122
presents 3212
presumably 78125
pretty 52123 116115
previous 10122
95113

previously 94117
primacy 79113
79121 79122 8013
8017 8019

primary 37111 4013
40113 49125 79114
8011012718127115
127121 128:9
128116

printed 63119 6416
64122 8017

prior 13122 1418
141151412115117
2519 27117 43119
4418 5117116123

 

134:19134120
probably 5121 617
6112 8110 9120 9121
64:10 64118 64119
8915

problem 34119
procedure 416
129112
procedures 22112
proceedings 133123
141110

process 28110 37112
43122

processing 24124
134117

produce 64120
produced 23113
54125 55113
production 64119
6716

profile 17123 17124
1815 1811018119
20112 2113 22118
22120 2318 23111
23113 23117 2412
2413 2417 24111
24114 24117 24120
24123 2513 25110
27114 33117 7915
program 22:21
23122 33125 35123
4213 42113 42118
4313 43115 43119
44:4 4417 44112
44117 44123 59120
6016 7413 74120
74123 74125 75121
9012191119114
94116 94121 94123
94124 95113 95114
95120 96116 9713
9718101:13102124
102125103111
progressive 75:20
75:23 7611 7616
7716 77:10 7814
7818 7811178121
7911193116 98122
124116 12519
promoted 8113 8115

 

8125

proposition 84121
provide 12117
provided 3124 2611
37116 4612188110
12616

provider 1314 23122
23:24 2411 2912
33119 351213611
38115 41125 43113
671141151511518
12419 139112
providers 2219
provides 59121
providing 95122
public 140122 14117
pull 2412 42116
591196119613 9617
12115

pulled 961712111
pulling 12119 12311
pulls 42125 9511
purposes 415 3914
11117

pursuant 412 11612
pursue 1812 18124
1913191419113
1911419117 2017
2516

put 717 20116 54124
71117 9013119117
127123

Q
question 17119
17120 21123 22116
34118 41118 43123
43125 48117 48120
51124 5816 65:15
85115 86115112115
1161201181812918
129113131114
13213 132123
132:24 13316
133116136120
136124137124
questionnaire
83116
questions 45123
5313 57120 6611

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 51 Of 56 Page|D #1 3876

Page 154

 

 

66113 114123 11616
116110133115
133119133125
136113139118
quick 133122
quintessential
25118

R

ran 44123 59121
7415 74123 78122
96:17 96122 97:8
101113102124
range 1017
rasca1117118
rate 69114

reach 5117

read 48119 48121
126120 127:25
12815 132122
132125 14013
reading 4111 65112
65117 7111100122
reads 116111
ready 5316 7014
74115

real 3117 79112
133122

reason 57:20
109116109116
111:14 11511
115111

reasons 90120
91116

recall 14121 18118
27116 3512 3819
46112 50116 86113
8611410818 13412
136:16
receivable 107:12
receive 27121 2916
3217 3311133115
3418 3411134116
34:20 34:23 44116
44125 5112
received 2812 43:12
7516 75121104117
104119106116
107120108114
11111 1241412417

 

12515 138121
receives 31110
33113

receiving 28:23
3419 3613 43120
44:9

recess 8912
recognize 13612
recollection 66:3
6617

record 518 26113
26115 26116 52117
52119 112123
112125115121
116115 11716
138114

recorded 3719
3812138122 3913
39112 39113 45:18
14118

recording 46121
recordings 61114
61:15

records 12611
12611

red 96122
redacted 120120
12114

redundant 129:16
refer 132119
referred 11:10
1111181115120117
referring 100114
refers 94112 94:15
104:6 122123
reflect 7712 108113
110125111113
12012 12416
reflected 79113
125114
refused 99123
100121 10119
regard 19119 22112
611118013 85:23
8613 13117
regarding 14123
19123 12313
regardless 4012
138118 13911
regards 22:21 5812

 

6211

regularly 20122
29112 3114 3911
13611

regulations 85112
132119133110
reimbursements
117 219 2124 413
relate 12011
relates 46124 4712
48115 8517
relating 1515 15110
6212 66111
relationship 115125
relative 95121
141115

release 110111
released 110123
relevance 19122
4112 41116 46117
134125

relevant 47124 4811
remained 111112
remaining 10911
remember 1114
12171311513123
20121 2316 2319
3811138112 48116
53119 5612166112
8416128111 13514
13519 136120
136121

renamed 1215
reopened 111113
rep 6124 6125 818
12141214 2512
39114 40112 40115
41:10 49125 7411
repeat 43124
rephrase 22116
85114 131114
report 15121 1612
16112 16115
reported 8114
reporter 3124 3125
419 4812152110
52111 1281212815
132125 14117
reporter's 14111
reporting 1123

 

representations
47110
representatives
511613111131116
1321613211713414
135112135124
reps 11125 1212
1218 24:16 37117
45120 51114 91113
91114 13411
request 28115 4318
7113 7119 71111
8514 89121 89123
9014 9016 93123
93125 9412 94:7
98113 98116 98118
991510811610916
109113137125
requested 48120
7412 98121 98124
108117108119
128:4 132124
requesting 89125
13815

requests 43114 8512
requirement 86113
86115

research 83121
99115 101120
researches 99116
resolved 12119 2811
2811

response 21118
45115 461174124
971610316106118
responsible 15:20
2416 25114

results 9116
retrieves 5814
return 28113 41122
110124111:10
111111 11219
115111 12912
returned 112:7
returning 111:17
130113

revealing 133113
reverse 72122 901 11
1131811312412015
review 2915 3915

 

881910716107121
109117125118
131117 13217
reviewed 17123
2217 27122 74124
107122 107123
108:22

reviewer 21110 2212
2215 2315
reviewing 12217
reviews 2619 27110
30115 5618 59118
8814 11814
revision 120123
richard 13120
right 6116 6120
13118 3014 30121
3617 3918 44:24
4717 47115 5519
57122 5915 61:20
6311631163111
6417 64115 64124
64:25 6718 6819
68:20 7012 70:19
71:24 73115 77125
78:12 79:4 83114
85119 851218612
88114 90:9 91118
91:25 92:13 92117
9312 9615 9715
97:20 100117
101112103110
104118105114
106:7 108:19
111122113110
1131201161711817
118112119114
119118120112
121:12 13015
134123 13914
right-hand 5419
551115612159112
66124 92111 10415
rights 5211

road 215

role 9518

room 26:14 28:17
7216 8911812319
124119

roughly 5119 5122

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 52 Of 56 Page|D #1 3877

 

 

Page 155
9125 1811418115 77120 77125 79120 12712512813 12816 2811135114 4115 shed 11812
rule 6114 8017 8216 91119 12911913019 4116 411214518 short 11914
rules 416 9612210416111116 131110131112 7216 82112 82114 shorthand 141:9
run 43;15 4417 4417 114114114125 131115 13212 84119 84222 84125 Show 2714 30110

4418 44117 7413
74120

running 95120
103111

runs 35123 4213
42115 42118 42121
42124 4314 43119
4414 90122 94125
95114

S

said 12121 23117
32121 32124 3417
34111 34122 3616
38120 39114 41124
4214 4415 46124
53120 8316 85117
9015109110109110
115121136121
14014141111
saith139120
same 18110 18113
2811041115 41120
4612 6413 76117
8116 82117 82119
9817113112122121
12511 13119

say 8110131618115
19115 21110.21113
22120 2916 3715
37117 37122 3816
38110 39117 39125
421104211142118
451214911149115
49119 541115515
5613 5917 7118
8511187119 8816
103118107114
115112 115124
126113131110
13913

saying 83117 84:15
says 22124 40116
40124 6816 68110
691169118 7014
74:4 75113 75114

 

11511 117123
120119121114
130113

scenario 41111
41116 81124
scenarios 2512
school 5114
schwartz 213 214
314 5171711819124
2019 2214 22115
22117 2313 23112
23116 2618 26111
26116 26122 2713
28118 2912129125
3013 3015 3019 3311
4119 41123 4411
4511145113 45116
46115 46119 46125
4714 4718 47112
47116 47119 47123
4813 4819 48118
48124 52112 52116
52120 53114 53116
53:23 5415 54125
54125 5514 5518
57122 57124 60118
63123 6412 64112
64116 64:21 64:25
651165118 65121
65124 6717 68124
69125 7012 7013
7312 7316 7319 74:6
78122 78125 7916
7918 83111 84120
85114 85116 8617
86117 86119 86122
87116 87117 8811
88125 8913 89111
92121 9312 9313
10712 112118
1121221131111418
114112114116
114124117119
118120118125
11913 119111
119118119119
123111 124120

 

132115133111
133118133121
133124 13416
134112134115
13412213513 13516
136112136117
13717 138117
139117
scope 19121 41117
script 4613 4617
4618
search 78122 9118
searched 105120
105121 105124
second 6217 6611
67115 7212177119
79125 80120 81111
81118 112123
section 6015 60113
68113 91119123121
sections 53110
see 12117 12122
2514 2515 29112
29:13 36124 3711
381139123 44122
49116 54114 5512
5615 69125 70117
70120 75115 79116
8912191114 92110
9312199116 99125
1061410614114111
120110123121
125113125123
137116
seeing 98116
seen 2614 2718
37120 37124 4614
46122 6316 83124
8411 8413 8414
84112 84116 9315
1021910211212413
130115135123
select 71114 9017
selection 42:10
semesters 5115
send 716 2216 2818

 

8512 8513 8518
86124 8713 8816
951161051510515
10518 10518
sending 5117 85:23
sends 30125 31125
8511711112312312
sent 31115 51117
59123 6012 7216
72114 74:10 77116
77120 7813 8119
81112 81115 81125
82:9 82117 8417
84116 8719 87119
8915 89117 92114
92118 92122 97:24
9811 1021510217
102118104123
104124105111
105113105114
1051191101511017
12118 122115
122124 12919
129110138124
separate 61115 6614
series 54110 7018
service 5124 23125
6315 6317 6318
1101241151112411
services 7019

set 58117 58122 60:4
61110 6414 65125
67124 8019 80110
106113

sets 37121

settle 4014
settlement 4014
40111

seven 5119 819 1016
128111128113
several 1416 1816
35118
shallyn13121 14110
share 1818 18112
3813
shared 2716

 

79112 83123 89113
89:16 9518 96:6
99122 10013 110123
115119 11912
showed 12212 13613
showing 29124 9418
shown 12213
shows 7411 75119
89117 89119 90:14
9214 92112 98118
101114104112
104115 106120
110111110116
12513 12514
side 92111
signed 84122 8518
85118 85124 86124
87120 88111 121120
12211 141118
signing 4111
similar 45124
similarly 12517
simple 29110 90121
9113
since 13114 24:10
7215 7413 11411
128121
single 38124
sir 15118
sit 6613 86:2 8819
128115
sitting 103121
situation 40116
40124 4113 41121
65114 116116
skill 141:9
slash 7114
slavinski 75115
smyrna 612
solely 115:10
somebody 20122
4312 4317 63118
8012 8016101116
116120134116
somehow 115120
116111

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 53 Of 56 Page|D #1 3878

Page 156

 

 

someone 43118
1011811911512312
something 3114
3811161115 64111
6918 75113 76114
76123 8012 8016
83119 8613 90121
98125 9912101110
1081151141411717
120125 135125
sometimes 7118
2115 84110 84124
85117 10518
soon 5111
sorry 1919 20117
3312 34118 46125
48118 6915 7012
72122 77122 8211
83112 86119109110
11011 131112
134112
sort 5315 11914
120122
sources 7121
speak 20122 45125
8118
speaking 54119
5716 62110116117
116123
specific 17125 5411
5412 57110 57110
581110011510116
112115 115:6
specifically 31119
5917 8517
speculate 22124
speculates 13014
speculating 13013
spell 914
spelled 3124
spoke 59120 6016
8115
spoken 50124
spot 20116
square 2111
st 215 2112 2118
120116
stack 52123
stamped 30113
55113

 

stand 96123
standard 8212
start 3111 5312
55120 6216 70124
73110 73121
started 6115 72125
82125

starting 7113 27125
34113 34124 73113
starts 58112 7317
73116

state 419 518 2216
2314 36120 36122
39120 46120 46120
4713 4716 47110
7717 7719 77117
7817 79110 79114
80112 801218115
8118 81110 81119
81124 85113 85119
8719 881118915
89113 93118106123
108114 12118
121110121116
121:18122115
12416 124117
124123 137125
1381513811913916
13917 14113

states 111 1018 7215
8514

stating 721118111
status 83116
statute 85113
statutes 132119
133110

stay 76118

step 351511419
stephen 21112113
23112 11413

steve 114121 116110
still 9115 11113
11116131251612
1914 9112191124
stipulate 64113
stone 1123

stop 72121
straighten 131113
strictly 1019

strike 8123 10111

 

1716 22118 25122
27117 3311140:22
43:10 5012 59115
69:15 7419 79118
82112 82118105117
111:15125124
12614 12612413013
130125132116
stuff 4818

subject 13314
submitted 51112
100110

successful 74123
successfully 9418
suite 1124 2111
summarize 28119
11914

summary 34121
superfluous 11416
supervise 16121
16124

supervised 9111
supervising 10115
1718 17110
supervisor 811 8118
8:22 8124 919 9114
9115 911710113
101221511315117
151191611317113
25:12 31122 6619
supervisory 10118
suppose 10813
supposed 37122
5211 6115

sure 2016 3313
42119 4412 5319
5617 63120 6419
69121 78:20 9219
93124 97:23 102121
1021221031810412
1091211011311812
1181612311127117
swear 4110 2711
swoop 5517

sworn 514

system 717 813 2914
4211142122 63118
67115 6712168118
7415 8012 100125
10417 10418105122

 

105125 10613
106111 106121
107191131512111

T

tab 34:1 44122
58110 5811158111
59119 59124 9614
961510611311315
113112113119
11912123117
tabs 33124 34:1
5611 112111

take 811116119
18117 2717 30113
3515 361152124
5315 53118 5616
60114 61114 61123
6711172123 73119
88125 112111
113123 123124
124121

taken 1117 411
56112116115
117:15 14013
taking 8916

talk 28:23 35116
3713 50119 53121
53:25

talked 8914 10119
talking 30119 46118
5718 84114 9116
9811011514

tara 13122 13125
1411170120 7112
71120 7619 7712
80123 9011 9319
94:18 95:7 9719
97122 98121 98124
100124109117
109118123119
task 10118 12912
tax 18120

team 7122 7125 812
815 8116 8117 8119
8:22 8125 915 9112
9114 9117 9123
101101011310115
10124101241112
1115111811110

 

111121111611122
1112313151316
131141311713118
14171511315116
1511916113 17113
1712125113 25115
36117 36122 36125
38123 4315 4315
4318 66:10 7513
80116 89114 9011
10716107119
107120131114
teams 11118 16115
161181611916121
1612216124

tell 5112 714 7110
815 8120 91312113
131131411818117
2419 2718 27118
29118 31110 34115
3514 3718 39116
40112 40117 40125
4216 44115 46111
49113 49124 5013
5017 50112 50119
51115 5316 54119
5512155123 56110
611116112461125
6612167110 67111
6919 70125 7117
75111 7612 76123
77:5 78110 79119
79121 81123 8611
8717 871218815
8818 88113 9211
92114 9317 93111
93117 95120 96115
97115 97118 97:20
97121981198115
98123 99121 10018
101111 10218
103112104118
10511 105110
105112105121
1051241071710819
10917 10912011014
1101191131512018
121110121118
12217 12219 123114
123125125113
12616127112

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 54 Of 56 Page|D #1 3879

Page 157

 

 

130123 1341213419
137115

telling 3512 4412
73117 8713 99113
10313

tells 4111169114
137112

ten 6114 18115
tennessee 1124 415
4110 511114113
term 9819138125
terms 99123 99123
testified 515 130:7
testify 129113
testifying 2211 1
12918

testimony 86110
8611311314126121
140:4

text 110124 111110
111111 11219
thank 6311 107113
139115

that'll 49119

them 1211 12117
121171212112122
1311518121812
21111241928114
28115 35115 4017
4012140125 4114
4111146112 4714
4912 49113 49:21
5111154125 55:1
5513 5513 5514 5514
5517 55:16 5615
5813 5814 66115
71118413 8512 8513
851410216119117
1211912311 127120
127121 130120
130123 130124
13111813218
13211313611 13612
13613 '
themselves 38:14
4915 4916 4918
115:10

therefore 132112
thereupon 513
they 613 614 816

 

8121 101410151017
11124 20115 24:19
24122 29117 31112
33116 36124 36125
3715 37114 37117
37118 37122 38113
38116 3911639117
39124 4017 40110
40123 40124 41112
4211145123 47116
4813 4915 49111
49118 5014 50119
51115 54122 55114
55114 55:15 5617
58110 59:17 60117
64:21 78122 83121
84125 84125 85:23
8713 99115 101120
101120 10217
1031181051510517
1051710518105111
105121 105124
107115108122
113161131711318
11411911519
115112115115
119161191812015
122115 122122
123:5 130121
130121 130124
13117 131117
131122131124
132111 132112
135113

thing 29119 32121
3417 41120 56:23
58121 62123 70123
981711311211412
things 17115 1812
32123 33110 33115
33120 3312156118
61116 8815103120
117111

think 9118 9118
20117 23115 2613
32124 34117 39:7
4617 4816 4816 4818
48112 48113 50114
53124 60110 60110
69120 70123 8613
8619 99112 99114

 

11416114113
114116116114
116115117114
136124

thinking 115125
third 2216 32121
32125 4212 4216
4413 79125 92117
9314 93115 9519
third-party 36:23
9912 9917 99111
102114

thomas 214
thompson 2116
thompsoncoburn
2120

thousand 1912
three 611216118
1718 32123 54:13
581216018 6119
61121 1341813618
three-page 104113
threshold 18123
181251917 2515
through 1814 18117
28122 29122 3515
4218 52124 5317
5317 5319 53118
5416 55115516
55113 56112 58121
59118 59125 60119
6112161123 67111
73119 73124 87:15
8916 9316 94:18
112110112111
112113 11313
113117113121
1131241141211419
119120120112
123124128112
133122135110
13811614013

ties 116111

till 88120

time 8119 10113
1116131241415
2414 2414 28114
28116 3516 44125
5315 5616 60122
71125 73112 8011

 

11419 129122
136113
timed 67:19
times 711910415
title 15124 15125
today 1612 53121
6614 86:2 8819
9112412811513017
130113 13415
together 5413 54124
55:6 57112 59:1
told 27114 3816
3812140112 40115
40123 46120 56121
119122 12818
tom 26113 78:18
8811811715117116
11917 12318
took 9117 91241216
921210212210318
10413 113114
119110
top 5418 55111
56121 70124 79117
79120 88120 89117
114125
towards 114125
124112
tpl 16125 17119814
9816 98110109125
track 28112 4118
64151111711118
113115
tracked 91122
12512
tracks 91124
trail 9315
train 13413
trained 24:19 3715

l 40115 45120 45123

45124134116
training 37119 3812
3817 38110 3914
4614 4614 46117
85125 12811213411
1341191351513517
135110135112
135115135116
135118135123
13619

 

transaction 104116
10715
transactions 106113
transcript 46122
116121 140:4
141110141111
141:12
transferred 8119
transition 10118
transpired 6211
transpires 7213
tried 65116 65116
tries 42112 6017
trigger 4313
true 140:4 141:11
trust 11715
try 711212115
13115 511712611
trying 49115 55110
5812
tschwartz 217
tucker 2112
turn 117120
twelve 6114
twice 65117 11415
two 617 71211111
1112 5413 54111
571157112 58117
6312 63117 6519
67118 67125 71112
85111901610216
102117122119
122124124114
125112
two-page 6414
90:11
type 2814 2918
4912153117 60:4
104:6
types 54120
typical 76117
typically 2912 3217
6314 70112 76114
9112 98125 9914
105121051310517
11513 11515

U

ub 6317
ub-04 29114 29116

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 55 Of 56 Page|D #1 3880

Page 158

 

 

29117 29118 29124
30117 30122 6913
6914 6915 69110
69115 83112 83121
100112120116
12411
ub-40 8319
uh-huh 56124
under 416 614 8121
8125 10125 11122
1912 34122 6819
68113 68116111115
111119 12216
123115124113
13916
underlined 12114
underpayment
106:14 10715
107115107117
108111
understand 21123
27119 34117 39122
42120 43122 53122
5812 5917 6214 6512
7111 134124
understanding
25122 2717 6419
71125 7212 126124
127:5 128114
128118 128:20
128123 129120
united 111
unless 3124 88:7
11413 121117
until 12111 36121
4013 129122
up 512411112412
5517 66124 71115
73118016 8514
90112 951219617
103124 10614
106113 11411
1191161211112115
1211912211812311
129113 130124
update 24111 90123
9112 9114 94123
updated 2414 72119
7712 7713 79112
79113 89113 89116

 

9518 99120 99120
108113110124
111112111113
updates 80118
updating 2417
upon 85118

use 2315 5513 9819
10012 13911

used 44112 44:18
82119 8212210013
13413

using 82125

V

various 35119 53110
5419 55119 7019
70125

vary 36:11 109116
vehicle 6217
verbal 21118 45115
46119716106118
verbatim 39118
verbiage 45122
72112 8215100124
101:4 10117
verify 7112 6413
verizon 6110 6111
6118

version 12513
versus 116112
view 9618

voice 93110 93119
96110

voorhies 1115 313
411512 519 5110
14112 271410711
1131213611614013
140119

W
wait 88120
waived 4112
walmart 5117 5118
5125
want 1814 19113
28122 3515 35116
3713 38112 41112
5412 5719 57112
57114 60115 65112
67123 7312187113

 

87114 88118 88120
112116115:611518
11519115113
115115 11816
120112138125
wanted 25121 54116
73119

wants 19117 88124
114122

way 23:18 5512
5513 5517 69110
7318 8614 8811
91:13 9711199110
9911311116127114
137118

ways 35118 35120
we'd 99123

week 14114 14115
14122

went 6117116 4813
63118 8816 88111
89118 93119 109117
11016113121
121110121116
121118

whatever 7120
31125 46124 4712
119116130124
138125
whatsoever 2013
481713512
when 5120 5120
6120 718 7123 8125
9124101101113
121612121 14112
1511916171717
171131712119115
21113 241125:12
25114 2916 33125
3715 37122 42118
43:12 46120 5316
53119 5613 56:13
6011163117 63118
6416 64117 64119
641216612167110
71110 8015 81123
82125 8418 84125
84125 85111 89120
9015 9018 9819
1031181121211213

115112117124
12311212414
126114127110
127112130125
136116 138110
13913

where 5110 5116
5125 6181815 2512
2519 351173811
401244111155115
5512156116017
67113 7711177119
79116 79120 89115
9015 90113 92110
9511198116 99125
102112105111
105112105114
105124117111
125115

wherein 5115
whereupon 26:14
48120 52118 112124
128:4132124
whether 18111
1812127122 2811
32:14 3916 44117
5111151117 5411
5512 60122 65117
67124 681169110
69111 79124 8517
8718 88111 103122
104122 104123
121120125119
136117137119
13812138112
138114
whichever 53123
who 812410115
11151311315:15
15120171617110
20115 20124 21119
2416 31122 3619
4012 40117 40125
4916 49112 56:17
56:18 66125 68113
68114 71113 72113
751175115 79:1
8114 8118 81114
8313 83119 86124
89124 9215 9216
9311193113 94125

 

 

96111 96125 10017
10217 107122
10912411015 11812
1181313216135115
135117
whole 47113 58121
62122127117
whom 108120
128124
whose 9218
why 1412 1414
39124 4816 4816
55110 68116 69116
71114 71116 71117
76112 76115 76120
9013 90118 91116
1091710911611114
111191141211413
11416125111
125114126113
13819
will7161211718117
2114 2115 23123
23123 23124 2412
30113 32110 32110
361114211042116
4811156112 60111
60124 61122 71117
7318 83120 84115
9617128125
williamson 14114
wilson 13120 14111
wish 130121
witness 312 4110
4112 513 2015 2211
2211123112619
41144111943124
45112 48116 48122
5218 60116 6419
701173115 73121
73125 85110 8813
88117 88122 92:25
1191111918119114
123110129117
1301813211413317
13311713514
woman 20120
word 50114 63112
words 24113 4612
54111571162118

 

 

Case: 4116-CV-Ol543-AGF DOC. #1 159-1 Filed: 10/12/18 Page: 56 Of 56 Page|D #1 3881

 

 

Page 159
71:19 9819 99110 28112 105118 98121 101125 27102121106:1 6
10514 113120 12113 106116 106123 102117 10317 279-1333 216 6151;25
121125 127124 1091212415 103113 10411 28 73111 63101 2;18
work 5116 618 7122 01 5114 9413 104111 106117 29104111 63102 2;12
7125 8121015 1218 01543 116 10914 109121 11017 63144 215
18122 24123 2514 02 5121 11019110118 _3__ 63113-23114-25
25;5 27;14 31;5 031()6;1 110120111:411115 30 2912130113 6840 414 n
31119 3915 66;9 04 83;10 112;5117;23 114;3 11417 69 59_1'8 59.25
7512 8015 86124 09 92;11 118110 118:16 3000 2111 112.1'0112113
91:14 10512 105:3 119;5119:5120:19 31 63;2 63;6 10414 11313 `
10816 115:6 115;9 1 122124123;12 '

115113128121
13111713216
132118135113
worked 8124 1016
1019101251118
11121 13114 1418
67121 10112412711
working 9122 15115
7411411418123113
129121

works 13117 3212
3711142123 44112
102114115124
world 42125
worried 11619
written 37120

Y

yeah 1211 22115
2919 34119 64116
64119 65121 84121
8811 89123 92124
106120 106120
11613 129125
131111134115
134118

year 6113 917 9116
9119 9119 9121
134114

years 5119 617 6112
6114 819 8110 9120
128112128113
134:8 13619
you-all 95116
yourselves 38118

0

00 96:17
0001917 1918 2819

 

10 51217712177123
77124 90:9 92118
92123 96117118115
100 2213

10091 92112
10891125

11 77125 77125 9412
9811910011 10611
12 52122 5416 54121
55:12 61110 67:19
72116 75122 8717
8711187112 88116
891710317110120
1111511112511915
13714

13 6912 69118 7015
75119 9419103113
136 314

13914013

14 9125101173116
73122 73125

15 9120 9125 1011
15114 731119319
94115110:9110112
1101181111411213
11215 122124
123112141124
15th 141118

16116 5712 58:18
58123 6217 6312
6312 63117 63121
6415 67118 67:19
67125 6912 69117
69119 7015 70117
70121 7314 74:14
90110 90112 9212
92119 92123 9419
94:15 9516 9717
9711197116 97117

 

1241212411412519
17 68112 93122

175 55:6

18 9416

19 94114106117
106121

2

20 94120 9516 9619
96110 9611710411
10414116122
117123 117125
11813 118110
125116

2010 6115 61221619
201311612 13417
13411413515
135110

2015 81111113
151141511715123
2016106121 11213
124124134111
20171119 415 64115
64:1714014141118
2020 1123 141124
21 68110 9516 96118
98119

211 124:10

2lst 6122

22 96119 961219717
109121 11017

221 1125

23 9717 97:16
2341124

24 9719

25 97113 97:21
259-5904 2112
261119 415 29121
30111 10111414013

 

12412

314 216 216 2112
2113 2119 2119
32107125
3310511610611
34 29122 104120
3510011 10915
10918
3712316123113
370691124

371 112214117
141122

38 7211612317
123114

39 5619 56119
111116113117

4

40 5911159112
59:17 59118 59124
11211011313
118121

42 67:19

434 62110

45 9211198119
10011

5

50 72116

519 10814 12413
124:5

53 118:12
541081412413
124:5

55 77125
552-6000 2119
552-7000 2119
56 117120
566-0468 2113

 

7

70 60119119120
119122119125
1201212517 125110
7111912512013
12517

72124121 12512
12514

74 12016 12019
12214 123115
1231181251212513
125116

75 21:12 551155:13
60120 60121 119120
119123 12016

77 12416 12418
772-8989 216

8
8th 73120

9

900 1124
9200 215

 

 

